Exhibit 10.1

 

 

CREDIT AND SECURITY AGREEMENT

 

dated as of February 21, 2014

 

by and among

 

CARDIONET, LLC,

 

BIOTELEMETRY, INC.,

 

BRAEMAR MANUFACTURING, LLC,

 

CARDIOCORE LAB, LLC,

 

ECG SCANNING & MEDICAL SERVICES LLC,

 

HEARTCARE CORPORATION OF AMERICA, INC.,

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.,

 

UNIVERSAL MEDICAL, INC., AND

 

UNIVERSAL MEDICAL LABORATORY, INC.

 

each as Borrower, and collectively as Borrowers,

 

and

 

THE BANCORP BANK,

 

as Administrative Agent and as a Lender,

 

and

 

THE ADDITIONAL LENDERS

 

FROM TIME TO TIME PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 -DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

21

Section 1.3

Other Definitional and Interpretive Provisions

22

Section 1.4

Time is of the Essence

22

ARTICLE 2 - LOANS

22

Section 2.1

Loans

22

Section 2.2

Interest, Interest Calculations and Certain Fees

23

Section 2.3

Notes

24

Section 2.4

[RESERVED]

24

Section 2.5

[RESERVED]

24

Section 2.6

General Provisions Regarding Payment; Loan Account

24

Section 2.7

Maximum Interest

25

Section 2.8

Taxes; Capital Adequacy

25

Section 2.9

Appointment of Borrower Representative

27

Section 2.10

Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation

27

Section 2.11

Collections and Lockbox Account

29

Section 2.12

Termination; Restriction on Termination

31

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

32

Section 3.1

Existence and Power

32

Section 3.2

Organization and Governmental Authorization; No Contravention

32

Section 3.3

Binding Effect

32

Section 3.4

Capitalization

33

Section 3.5

Financial Information

33

Section 3.6

Litigation

33

Section 3.7

Ownership of Property

33

Section 3.8

No Default

33

Section 3.9

Labor Matters

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 3.10

Regulated Entities

34

Section 3.11

Margin Regulations

34

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

34

Section 3.13

Taxes

34

Section 3.14

Compliance with ERISA

34

Section 3.15

Consummation of Operative Documents; Brokers

35

Section 3.16

Related Transactions

35

Section 3.17

Material Contracts

35

Section 3.18

Compliance with Environmental Requirements; No Hazardous Materials

36

Section 3.19

Intellectual Property

36

Section 3.20

Solvency

37

Section 3.21

Full Disclosure

37

Section 3.22

Subsidiaries

37

ARTICLE 4 - AFFIRMATIVE COVENANTS

37

Section 4.1

Financial Statements and Other Reports

37

Section 4.2

Payment and Performance of Obligations

38

Section 4.3

Maintenance of Existence

38

Section 4.4

Maintenance of Property; Insurance

38

Section 4.5

Compliance with Laws and Material Contracts

40

Section 4.6

Inspection of Property, Books and Records

40

Section 4.7

Use of Proceeds

40

Section 4.8

Estoppel Certificates

40

Section 4.9

Notices of Litigation and Defaults

41

Section 4.10

Hazardous Materials; Remediation

41

Section 4.11

Further Assurances

41

Section 4.12

Right of First Refusal

43

Section 4.13

Power of Attorney

43

Section 4.14

Collateral Administration

43

ARTICLE 5 - NEGATIVE COVENANTS

43

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 5.1

Debt; Contingent Obligations

43

Section 5.2

Liens

44

Section 5.3

Restricted Distributions

44

Section 5.4

Restrictive Agreements

44

Section 5.5

Payments and Modifications of Subordinated Debt

44

Section 5.6

Consolidations, Mergers and Sales of Assets; Change in Control

45

Section 5.7

Purchase of Assets, Investments

45

Section 5.8

Transactions with Affiliates

45

Section 5.9

Modification of Organizational Documents

45

Section 5.10

Modification of Certain Agreements

45

Section 5.11

Conduct of Business

46

Section 5.12

Lease Payments

46

Section 5.13

Limitation on Sale and Leaseback Transactions

46

Section 5.14

Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts

46

Section 5.15

Compliance with Anti-Terrorism Laws

46

ARTICLE 6 -[RESERVED]

47

ARTICLE 7 - CONDITIONS

47

Section 7.1

Conditions to Closing

47

Section 7.2

Conditions to Each Loan

47

Section 7.3

Searches

48

Section 7.4

Post Closing Requirements

48

ARTICLE 8 -REGULATORY MATTERS

48

Section 8.1

Additional Defined Terms

48

Section 8.2

Representations and Warranties

49

Section 8.3

[RESERVED]

52

Section 8.4

Healthcare Operations

52

Section 8.5

Third Party Payor Programs

53

Section 8.6

Cures

53

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

ARTICLE 9 - SECURITY AGREEMENT

53

Section 9.1

Generally

53

Section 9.2

Representations and Warranties and Covenants Relating to Collateral

53

ARTICLE 10 - EVENTS OF DEFAULT

57

Section 10.1

Events of Default

57

Section 10.2

Acceleration and Suspension or Termination of Loan Commitment

59

Section 10.3

UCC Remedies

60

Section 10.4

[RESERVED]

61

Section 10.5

Default Rate of Interest

61

Section 10.6

Setoff Rights

62

Section 10.7

Application of Proceeds

62

Section 10.8

Waivers

63

Section 10.9

Injunctive Relief

64

Section 10.10

Marshalling; Payments Set Aside

64

ARTICLE 11 - AGENT

65

Section 11.1

Appointment and Authorization

65

Section 11.2

Agent and Affiliates

65

Section 11.3

Action by Agent

65

Section 11.4

Consultation with Experts

65

Section 11.5

Liability of Agent

65

Section 11.6

Indemnification

66

Section 11.7

Right to Request and Act on Instructions

66

Section 11.8

Credit Decision

66

Section 11.9

Collateral Matters

66

Section 11.10

Agency for Perfection

67

Section 11.11

Notice of Default

67

Section 11.12

Assignment by Agent; Resignation of Agent; Successor Agent

67

Section 11.13

Payment and Sharing of Payment

68

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

Section 11.14

Right to Perform, Preserve and Protect

70

Section 11.15

Additional Titled Agents

70

Section 11.16

Amendments and Waivers

71

Section 11.17

Assignments and Participations

71

Section 11.18

Reserved

74

Section 11.19

Buy-Out Upon Refinancing

74

Section 11.20

Definitions

74

ARTICLE 12 - MISCELLANEOUS

75

Section 12.1

Survival

75

Section 12.2

No Waivers

75

Section 12.3

Notices

75

Section 12.4

Severability

76

Section 12.5

Headings

76

Section 12.6

Confidentiality

76

Section 12.7

Waiver of Consequential and Other Damages

77

Section 12.8

GOVERNING LAW; SUBMISSION TO JURISDICTION

77

Section 12.9

WAIVER OF JURY TRIAL

77

Section 12.10

Publication; Advertisement

78

Section 12.11

Counterparts; Integration

78

Section 12.12

No Strict Construction

79

Section 12.13

Lender Approvals

79

Section 12.14

Expenses; Indemnity

79

Section 12.15

[RESERVED]

81

Section 12.16

Reinstatement

81

Section 12.17

Successors and Assigns

81

Section 12.18

USA PATRIOT Act Notification

81

 

v

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of February 21, 2014 by and among CARDIONET, LLC, a Delaware limited liability
company, BIOTELEMETRY, INC., a Delaware corporation, BRAEMAR MANUFACTURING, LLC,
a Delaware limited liability company, CARDIOCORE LAB, LLC, a Delaware limited
liability company, ECG SCANNING & MEDICAL SERVICES LLC, a Delaware limited
liability company, HEARTCARE CORPORATION OF AMERICA, INC., New Jersey
corporation, MEDNET HEALTHCARE TECHNOLOGIES, INC., a New Jersey corporation,
UNIVERSAL MEDICAL, INC., a New Jersey corporation, UNIVERSAL MEDICAL
LABORATORY, INC., a New Jersey corporation, and any additional borrower that may
hereafter be added to this Agreement (each individually as a “Borrower”, and
collectively as “Borrowers”), THE BANCORP BANK, a Delaware state chartered
banking company, individually as a Lender, and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender.

 

RECITALS

 

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein.  Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

 

ARTICLE 1- DEFINITIONS

 

Section 1.1                                   Certain Defined Terms.  The
following terms have the following meanings:

 

“2008 MedNet Credit Agreement” means that certain Loan Agreement dated June 19,
2008 between Bancorp and MedNet, as amended from time to time, which provides
for, without limitation, (i) that certain Secured Term Loan-A to MedNet from
Bancorp in the original principal amount not to exceed Eight Million Dollars
($8,000,000.00), (ii) that certain Secured Working Capital Line of Credit Loan
to MedNet from Bancorp in the maximum principal amount of Two Million Dollars
($2,000,000.00); (iii) that certain Secured Term Loan to MedNet from Bancorp in
the original principal amount of One Million Dollars ($1,000,000.00); (iv) that
certain Secured Non-Revolving Line of Credit Loan to MedNet from Bancorp in the
original principal amount of One Million Dollars ($1,000,000.00); (v) that
certain Secured Term Loan to MedNet from Bancorp in the original principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000.00); and
(vi) that certain Secured Term Loan to MedNet from Bancorp in the original
principal amount of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00).

 

“2012 CardioNet Credit Agreement” means that certain Credit and Security
Agreement dated as of August 29, 2012 among MidCap Financial, LLC and
Cardionet, Inc., Biotel Inc., Braemar, Inc., CardioCore Lab, Inc. and others
(predecessors-in-interest to CardioNet, LLC, BioTelemetry, Inc., Braemar
Manufacturing, LLC, and CardioCore Lab, LLC), as amended, restated, supplemented
or otherwise modified from time to time, including without limitation all
Consent Agreements thereto,

 

--------------------------------------------------------------------------------


 

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and/or (c) pursuant to either Section 10.1(e) and/or
Section 10.1(f).

 

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

 

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods sold, rents, license fees or
otherwise), any “health-care-insurance receivables” (as defined in the UCC), any
“payment intangibles” (as defined in the UCC) and all other rights to payment
and/or reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
rights, remedies, Guarantees, “supporting obligations” (as defined in the UCC),
“letter-of-credit rights” (as defined in the UCC) and security interests in
respect of the foregoing, all rights of enforcement and collection, all books
and records evidencing or related to the foregoing, and all rights under the
Financing Documents in respect of the foregoing, (d) all information and data
compiled or derived by any Borrower or to which any Borrower is entitled in
respect of or related to the foregoing, and (e) all proceeds of any of the
foregoing.

 

“Agent” means Bancorp, in its capacity as administrative agent for itself and
for Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of Bancorp in such
capacity.

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles).  As used in this
definition, the term “control” of a Person means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of any class of
voting securities of such Person or to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

 

“Bancorp” means The Bancorp Bank, and its successors and assigns.

 

“Bancorp Collateral” means Collateral, subject to the rights of MidCap Agent
under the 2012 CardioNet Credit Agreement and the Intercreditor Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Base Rate” means the per annum rate of interest announced, from time to time,
within Wells Fargo Bank, N.A. (“Wells Fargo”) at its principal office in San
Francisco as its “prime rate,” with the

 

2

--------------------------------------------------------------------------------


 

understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, that
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Base Rate.

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” and “Borrowers” mean the entity(ies) described in the first paragraph
of this Agreement and each of their successors and permitted assigns.

 

“Borrower Representative” means BioTelemetry, Inc., in its capacity as Borrower
Representative pursuant to the provisions of Section 2.9, or any successor
Borrower Representative selected by Borrowers and approved by Agent, which
consent shall not be unreasonably withheld.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

 

“cardioCORE” means cardioCORE Lab, LLC, a Delaware limited liability company, a
successor by conversion to CardioCORE Lab, Inc., a Delaware corporation.

 

“CardioNet” means CardioNet, LLC, a Delaware limited liability company, a
successor by conversion to CardioNet, Inc., a Delaware corporation, a successor
by merger to Agility Centralized Research Services, Inc., a Minnesota
corporation, and BioTel, Inc. a Minnesota corporation, and successor by merger
to BioTelemetry Merger Sub, Inc., a Delaware corporation.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

“Change in Control” means any of the following events:  (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
more than 50% of the combined voting power of all voting stock of any Borrower
or (b) CardioNet ceases to own, directly or indirectly, 100% of the capital
stock of any of its Subsidiaries; or (c) BioTelemetry, Inc. ceases to own,
directly or indirectly, 100% of the membership interests in its Subsidiaries; or
(c) the occurrence of a “Change of Control”, “Change in Control”, or terms of
similar import under any document or instrument governing or relating to Debt of
or equity in any Borrower.  As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934.

 

“Closing Date” means the date of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto, and for the avoidance of doubt, specifically excluding any
Excluded Property.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) [RESERVED]; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for any obligations of another Person pursuant to any Guarantee or pursuant
to any agreement to purchase, repurchase or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so Guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
Guaranteed or otherwise supported.

 

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

 

“Credit Party” means any guarantor or surety under a Guarantee of the
Obligations or any part thereof, any Borrower and any other Person (other than
Agent, a Lender or a participant of a Lender), whether now existing or hereafter
acquired or formed, that becomes obligated as a borrower, guarantor, surety,
indemnitor, pledgor, assignor or other obligor under any Financing Document; and
“Credit Parties” means all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the ordinary
course of business for a company operating in Borrowers’ industry, (d) all
capital leases of such Person, (e) all non-

 

4

--------------------------------------------------------------------------------


 

contingent obligations of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit, banker’s acceptance or similar
instrument, (f) all equity securities of such Person subject to repurchase or
redemption other than at the sole option of such Person, (g) all obligations
secured by a Lien on any asset of such Person, whether or not such obligation is
otherwise an obligation of such Person, (h) “earnouts”, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts and
similar payment obligations or continuing obligations of any nature of such
Person arising out of purchase and sale contracts, (i) all Debt of others
Guaranteed by such Person, (j) off-balance sheet liabilities of such Person,
(k) obligations arising under non-compete agreements, and (l) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the ordinary course of business. 
Without duplication of any of the foregoing, Debt of Borrowers shall include any
and all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to Agent, among Agent, MidCap Agent, any Borrower and
each financial institution in which such Borrower maintains a Deposit Account,
which agreement provides that (a) such financial institution shall comply with
instructions originated by MidCap Agent and/or Agent directing disposition of
the funds in such Deposit Account without further consent by the applicable
Borrower, and (b) such financial institution shall agree that it shall have no
Lien on, or right of setoff or recoupment against, such Deposit Account or the
contents thereof, other than in respect of usual and customary service fees and
returned items for which MidCap Agent and/or Agent has been given value, in each
such case expressly consented to by MidCap Agent and/or Agent, and containing
such other terms and conditions as Agent may require, including providing that
such financial institution shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account or such other accounts
as may be designated by MidCap Agent and Agent all funds received or deposited
into such Lockbox or Lockbox Account.

 

“Deposit Account Restriction Agreement” means an agreement, in form and
substance satisfactory to Agent, among Agent, MidCap Agent, a Borrower and each
bank in which such Borrower maintains a Deposit Account and into which Deposit
Account proceeds of Accounts from Governmental Account Debtors are paid directly
by the Governmental Account Debtor, and which agreement provides that (a) such
bank shall not enter into an agreement with respect to such Deposit Account
pursuant to which the bank agrees to comply with instructions originated by any
Person, other than the Borrower that owns the Deposit Account, directing
disposition of the funds in such Deposit Account, and (b) such bank shall agree
that it shall have no Lien on, or right of setoff or recoupment against, such
Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which MidCap Agent and/or Agent
has been given value, in each such case expressly consented to by MidCap Agent
and/or Agent, and containing such other terms and conditions as Agent may
require, including as to any such agreement pertaining to any Lockbox Account,
providing that such bank shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account and/or a Lockbox
Account subject to a Deposit Account Control Agreement (as MidCap Agent and/or
Agent shall elect and direct at the time such agreement is signed) all funds
received or deposited into such Lockbox Account and associated Lockbox unless
the applicable Borrower shall otherwise instruct the bank in writing, subject to
the limitations set forth in the Deposit Account Restriction Agreement and the
other Financing Documents.

 

5

--------------------------------------------------------------------------------


 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, of any Person (the “Applicable Person”)  for any applicable
fiscal measurement period, (i) net income (or loss) for such fiscal measurement
period, but excluding:  (a) the income (or loss) of any Person in which the
Applicable Person or any of its Subsidiaries has an ownership interest unless
received by Applicable Person in a cash distribution; and (b) the income (or
loss) of any Person accrued prior to the date it became a Subsidiary of the
Applicable Person or is merged into or consolidated with the Applicable Person,
plus (ii) any provision for (or minus any benefit from) income and franchise
taxes deducted in the determination of net income for such fiscal measurement
period, plus (iii) interest expense, net of interest income, deducted in the
determination of net income for such fiscal measurement period, (iv) expenses
related to non-cash incentive compensation plans, and (v)  amortization and
depreciation deducted in the determination of net income for such fiscal
measurement period, in each case under clauses (i) through (v) calculated in
accordance with GAAP for such Applicable Person and its Subsidiaries (if any) on
a consolidated basis.

 

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean-up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based Paint Hazard
Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or local laws, any
amendments thereto, and the regulations promulgated pursuant to said laws,
together with all amendments from time to time to any of the foregoing and
judicial interpretations thereof.

 

“Environmental Liens” means all Liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of any Borrower or any
other Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 10.1.

 

“Excluded Property” has the meaning set forth on Schedule 9.1.

 

6

--------------------------------------------------------------------------------


 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any subordination or intercreditor agreement pursuant to which any Debt and/or
any Liens securing such Debt is subordinated to all or any portion of the
Obligations and all other documents, instruments and agreements related to the
Obligations and heretofore executed, executed concurrently herewith or executed
at any time and from time to time hereafter, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software (as any of the foregoing terms may be defined
in Article 9 of the UCC).

 

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing or becoming a surety for any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise), or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), provided, however, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.  The term
“Guarantee” used as a verb has a corresponding meaning.

 

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any

 

7

--------------------------------------------------------------------------------


 

Environmental Law, including:  (a) any “hazardous substance” defined as such in
(or for purposes of) CERCLA, or any so-called “superfund” or “superlien” Law,
including the judicial interpretation thereof; (b) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any material now defined
as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d) any petroleum or
petroleum by-products, including crude oil or any fraction thereof; (e) natural
gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for
fuel; (f) any “hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910;
(g) any toxic or harmful substances, wastes, materials, pollutants or
contaminants (including, without limitation, asbestos, polychlorinated biphenyls
(“PCB’s”), flammable explosives, radioactive materials, infectious substances,
materials containing lead-based paint or raw materials which include hazardous
constituents); and (h) any other toxic substance or contaminant that is subject
to any Environmental Laws or other past or present requirement of any
Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Healthcare Laws” means all applicable Laws relating to the possession, control,
warehousing, marketing, sale and distribution of pharmaceuticals, procurement,
development, manufacture, production, analysis, dispensing, importation,
exportation, use, handling, quality, or promotion of any drug, medical device,
food, dietary supplement, or other product (including, without limitation, any
ingredient or component of the foregoing products) subject to regulation under
the Federal Food, Drug, and Cosmetic Act and similar state and foreign laws,
controlled substances laws, pharmacy laws, or consumer product safety laws, and
all Laws pertaining to patient healthcare, patient healthcare information,
patient abuse, the quality and adequacy of medical care, rate setting,
equipment, personnel, operating policies, fee splitting, including, without
limitation, (a) all federal and state fraud and abuse laws, including, without
limitation, the federal Anti-Kickback Statute (42 U.S.C. §1320a-7b(6)), the
Stark Law (42 U.S.C. §1395nn), the civil False Claims Act (31 U.S.C. §3729 et
seq.), (b) TRICARE, (c) HIPAA, (d) Medicare, (e) Medicaid, (f) the Patient
Protection and Affordable Care Act (P.L. 111-1468), (g) The Health Care and
Education Reconciliation Act of 2010 (P.L. 111-152), (h) quality, safety and
accreditation standards and requirements of all applicable state laws or
regulatory bodies, (i) all laws, policies, procedures, requirements and
regulations pursuant to which Healthcare Permits are issued, and (j) any and all
other applicable health care laws, regulations, manual provisions, policies and
administrative guidance, each of (a) through (j) as may be amended from time to
time.

 

“Healthcare Permit” means a Permit (a) issued or required under Healthcare Laws
applicable to the business of any Borrower or any of its Subsidiaries or
necessary in the possession, ownership, warehousing, marketing, promoting, sale,
labeling, furnishing, distribution or delivery of goods or services under
Healthcare Laws applicable to the business of any Borrower or any of its
Subsidiaries, (b) issued by any Person from which any Borrower has, as of the
Closing Date, received an accreditation, and/or (c) issued or required under
Healthcare Laws applicable to the ownership or operation of any business
location of a Borrower.

 

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

 

“Intellectual Property” means, with respect to any Person, all patents, patent
applications and like protections, including improvements divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications

 

8

--------------------------------------------------------------------------------


 

therefore, whether registered or not, and the goodwill of the business of such
Person connected with and symbolized thereby, copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative works, whether published or unpublished, technology,
know-how and processes, operating manuals, trade secrets, computer hardware and
software, rights to unpatented inventions and all applications and licenses
therefor, used in or necessary for the conduct of business by such Person and
all claims for damages by way of any past, present or future infringement of any
of the foregoing.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof between MidCap Agent and Bancorp, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

 

“Interest Reset Date” means March 1, 2019.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, securities or otherwise), making or
holding Debt, securities, capital contributions, loans, time deposits, advances,
Guarantees or otherwise.  The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.  “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

 

“Lender” means each of (a) Bancorp, in its capacity as a lender hereunder,
(b) each other Person party hereto in its capacity as a lender hereunder,
(c) each other Person that becomes a party hereto as Lender pursuant to
Section 11.17, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset.  For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.6(b).

 

“Loan Borrowing” means a borrowing of a Loan.

 

9

--------------------------------------------------------------------------------


 

“Loan Outstandings” means, at any time of calculation, (a) the then existing
aggregate outstanding principal amount of Loans, and (b) when used with
reference to any single Lender, the then existing outstanding principal amount
of Loans advanced by such Lender.

 

“Loans” has the meaning set forth in Section 2.1(b).

 

“Lockbox” has the meaning set forth in Section 2.11.

 

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid.

 

“Lockbox Bank” has the meaning set forth in Section 2.11.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the condition
(financial or otherwise), operations, business, properties of the Credit Parties
taken as a whole, (ii) the rights and remedies of Agent or Lenders under any
Financing Document, or the ability of any Credit Party to perform any of its
obligations when due under any Financing Document to which it is a party,
(iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any security interest granted in
any Financing Document, (v) the value of any material Collateral, (vi) the use
or scope of any Healthcare Permits; or (vii) the continued participation by any
Credit Party in the Medicare programs or in the Medicaid program of any state in
which participation by such Credit Party in the Medicaid program is required as
a condition for such Credit Party to otherwise conduct its business in the
ordinary course of business in such state; or (b) any final settlement of the
Pending CID or any other settlement of a dispute shall be entered into by
Borrowers, or any determination/judgment with respect to the Pending CID shall
be entered by any court or other applicable Governmental Authority of competent
jurisdiction, which such settlement or determination/judgment shall, in any such
case, require any payment(s) by Borrowers (whether as a settlement payment,
fine, penalty, civil judgment or otherwise) or impose other non-monetary
penalties or restrictions on Borrowers, which in any such case, are determined
by Agent in its Permitted Discretion to be reasonably likely to cause any
Borrower to be unable to perform any of its obligations when due (including
without limitation any Obligations under any Financing Document) or to result in
the occurrence of any Event of Default.

 

“Material Contracts” has the meaning set forth in Section 3.17.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

 

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

 

“MedNet” means MedNet Healthcare Technologies, Inc., a New Jersey corporation.

 

“MedNet Acquisition” means the acquisition on or about January 31, 2014 by
CardioNet from Frank Movizzo of all of the issued and outstanding capital stock
of MedNet, Heartcare Corporation of America, Inc., Universal Medical, Inc. and
Universal Medical Laboratory, Inc.

 

10

--------------------------------------------------------------------------------


 

“MedNet Litigation” means the Civil Action No. 12-cv-2517 filed in the United
States District Court for the Eastern District of Pennsylvania by CardioNet and
Braemar Manufacturing, LLC against Mednet Healthcare Technologies, Inc.,
Heartcare Corporation of America, Inc., Universal Medical, Inc. and Universal
Medical Laboratory, Inc.

 

“MidCap 2014 Joinder and Amendment” means that certain Assumption and Joinder
Agreement and Amendment to Credit Agreement dated on or about the date hereof
among Borrowers and MidCap Agent, substantially in the form approved by Agent.

 

“MidCap Agent” means “MidCap Funding IV, LLC, a Delaware limited liability
company, as successor by assignment to MidCap Financial, LLC, acting as “Agent”
under the 2012 CardioNet Credit Agreement, or any subsequent successors or
assigns in such capacity.

 

“MidCap Collateral” means Collateral as provided under the 2012 CardioNet Credit
Agreement, subject to the rights of Bancorp hereunder and under the
Intercreditor Agreement.

 

“MidCap Credit Documents” means, collectively, the 2012 MidCap Credit Agreement,
the MidCap 2014 Joinder and Amendment and all other loan documents, security
documents, promissory notes and similar documents executed and/or delivered in
connection with the 2012 MidCap Credit Agreement, in each case as amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.

 

“MidCap Creditors” means, collectively, the MidCap Agent and the financial
institutions and other Persons party to the MidCap Credit Documents as “Lender”,
and shall include all successors an assigns of each such Person in such
capacities.

 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Notes” has the meaning set forth in Section 2.3.

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, fees, obligations for costs and expense and
indemnity obligations, whether or not allowable or allowed) or otherwise) of
each Credit Party under this Agreement or any other Financing Document, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

 

11

--------------------------------------------------------------------------------


 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement), including any and
all shareholder agreements or voting agreements relating to the capital stock or
other equity interests of such Person.

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pending CID” means the Civil Investigative Demand issued by the United States
Department of Justice, Western District of Washington (“DOJ WD Washington”) on
August 25, 2011 stating that the DOJ WD Washington is in the course of an
investigation regarding Borrowers’ use of certain diagnostic codes when
submitting claims for reimbursement to Medicare for the Borrowers’ real time,
outpatient cardiac monitoring services for the period from January 1, 2007
forward, as well as such investigation described in such Civil Investigative
Demand, and any and all Litigation and governmental proceedings arising
therefrom.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permits” means all governmental licenses, authorizations, provider numbers,
supplier numbers, registrations, permits, drug or device authorizations and
approvals, certificates, franchises, qualifications, accreditations, consents
and approvals of a Credit Party required under all applicable Laws and required
for such Credit Party in order to carry on its business as now conducted,
including, without limitation, Healthcare Permits.

 

“Permitted Acquisition” means any acquisition or purchase by (a) any Borrower
(or any Subsidiary of a Borrower formed for the purposes of such acquisition or
purchase) of substantially all of the assets of any Person organized under the
laws of the United States or any state or commonwealth of the United States, or
of any discrete line of business or business unit or asset group of any such
domestic Person (as to any such acquisition or purchase, the “Target”), which
assets are located in the United States or (b) any Borrower (or any Subsidiary
of a Borrower formed for the purposes of such acquisition or purchase) of 100%
of the capital stock and/or other equity interests of any kind of any Target, so
long as all Subsidiaries of Target (if any) are Persons organized under the laws
of the United States or any state or commonwealth of the United States, in each
case, to the extent that each of the following conditions shall have been fully
complied with and satisfied as to such transaction:

 

(i)            at least ten (10) Business Days prior to the consummation of such
proposed transaction, the Borrowers shall have (A) notified Agent in writing of
such proposed transaction (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, (B) delivered to Agent: (x) the following
historical and pro forma financial statements: (1) a pro forma income statement
for the Target (or of the applicable line of business or business unit or asset
group of Target) for the trailing twelve month fiscal measurement period ending
as of the most recently ended month for which financial statements of the Target
are available, which

 

12

--------------------------------------------------------------------------------


 

shall reflect that the EBITDA of the Target and any Subsidiaries of Target (or
of the applicable line of business or business unit or asset group of Target)
for the twelve month fiscal measurement period ending with the most recently
ended month for which financial statements of the Target are available is
greater than zero, (2) audited annual financial statements for the Target and
any Subsidiaries of Target for the most recently ended fiscal year of the Target
(unless such transaction shall take place in the first fiscal quarter of
Target’s fiscal year, in which case audited annual financial statement for the
Target for the year proceeding the most recently ended fiscal year of the Target
shall be provided); provided that, in any case where no such audited annual
financial statements have historically been prepared for such Target and its
Subsidiaries in the ordinary course of business of Target and its Subsidiaries,
Agent may in its sole discretion elect to accept annual financial statements for
such Target and its Subsidiaries as prepared by the management of such Target as
satisfying the requirements of this clause (2), (3) a balance sheet for Target
and any Subsidiaries of Target (or of the applicable line of business or
business unit or asset group of Target) as of the last day of the most recently
ended month for which financial statements of the Target are available, (4) a
pro forma projected income statement for Borrowers’ and their Consolidated
Subsidiaries (prepared on a pro forma basis giving effect to the closing and
consummation of such proposed transaction) for the twelve month fiscal period
beginning with the first full month following the proposed closing date for the
proposed transaction and (5) such other historical, pro forma and/or projected
financial information and financial statements regarding Target and any
Subsidiaries of Target (or of the applicable line of business or business unit
or asset group of Target) and/or Borrowers’ and their Consolidated Subsidiaries
(prepared on a pro forma basis giving effect to the closing and consummation of
such proposed transaction) as Agent shall request, all of which such historical,
pro forma and/or projected financial information and financial statements
described in the foregoing subclauses (1) through (5) shall be reasonably
acceptable to Agent,  and (y) copies of such other agreements, instruments and
other documents and such information as Agent reasonably shall request;

 

(ii)           no later than the date such proposed transaction shall close and
be consummated, Borrowers shall have delivered to Agent copies, certified by the
Borrower Representative, of the final purchase agreement, merger agreement or
other similar primary acquisition agreement complete with all schedules and
exhibits thereto, and all material related documents be executed and delivered
in connection with the execution and delivery of such acquisition agreement, all
of the foregoing executed and delivered by all parties thereto,

 

(iii)          both immediately prior to and also after giving effect to the
closing and consummation on such proposed transaction, no Default or Event of
Default shall have occurred and be continuing or would occur

 

(iv)          [RESERVED];

 

(v)           both immediately prior to and also after giving effect to the
closing and consummation on such proposed transaction, (A) the representations
and warranties of each Credit Party contained in the Financing Documents that
are subject to materiality or Material Adverse Effect qualifications shall be
true, correct and complete in all respects on and as of such date, except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct as of such
earlier date, and (B) the representations and warranties of each Credit Party
contained in the Financing Documents that are not subject to materiality or
Material Adverse Effect qualifications shall be true, correct and complete in
all material respects on and as of such date, except to the extent that

 

13

--------------------------------------------------------------------------------


 

any such representation or warranty relates to a specific date in which case
such representation or warranty shall be true and correct as of such earlier
date (and for purposes of this clause (iv), if applicable the Target shall be
deemed to be one of the Borrowers and to have made the representation required
to be made by Borrowers in the Financing Documents);

 

(vi)          contemporaneously with the closing and consummation on such
proposed transaction, Borrowers (and any applicable Subsidiary), and if
applicable, Target (and any Subsidiaries of Target), shall execute and deliver
the agreements, instruments and other documents, and shall take any and all
actions, required by Section 4.11 of this Agreement and all requirements of such
Section 4.11 (and Section 5.6 of this Agreement, if applicable) shall have been
fulfilled;

 

(vii)         such proposed transaction shall not be hostile and shall have been
approved by the board of directors (or other similar body) and/or the
stockholders or other equityholders of the Target;

 

(viii)        the total consideration paid or payable (including without
limitation, all transaction costs, assumed Debt and liabilities incurred,
assumed or reflected on a consolidated balance sheet of the Credit Parties and
their Subsidiaries after giving effect to such proposed transaction and the
maximum amount of all purchase price adjustments) for (x) all Permitted
Acquisitions consummated during the term of this Agreement shall not exceed
$4,000,000, and (y) each such Permitted Acquisition shall not exceed $2,000,000;
and

 

(ix)          review of the acquisition documents described in clauses (i) and
(ii), receipt of all material required regulatory and third party approvals and,
if reasonably requested by Agent, receipt of environmental assessments, and
review of lien searches and other searches of the type described in Section 7.3
with respect to the Target as necessary to satisfy the requirements of
Section 4.11 and/or to establish Borrowers’ compliance with the provisions of
Section 5.2 of this Agreement, with all of the foregoing to be satisfactory to
Agent.

 

Any payment by any Borrower of any portion of the purchase price for any
proposed Permitted Acquisition as provided for in the purchase agreement, merger
agreement or other similar primary acquisition agreement for such transaction
shall be deemed to be a representation and warranty by Borrowers as of the date
of such closing and consummation that all of the terms and conditions of this
definition have been satisfied and complied with respect to such transaction as
of such date and that such transaction constitutes a Permitted Acquisition
hereunder.

 

“Permitted Affiliate” means with respect to any Person (a) any Person that
directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person.  As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote eighty percent (80%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) dispositions of
Inventory in the ordinary course of business and not pursuant to any bulk sale,
(b) dispositions of furniture, fixtures and equipment in the ordinary course of
business for fair market value, (c) dispositions of Intellectual Property of a
Credit Party or any of its Subsidiaries so long as such Intellectual Property is
not included in the Collateral and the loss of ownership of such Intellectual
Property could not reasonably be expected to  have an adverse and material
effect on any

 

14

--------------------------------------------------------------------------------


 

business of any Credit Party, (d) Asset Dispositions by a Credit Party to
another Credit Party or from a Subsidiary to a Credit Party, (e) other Asset
Dispositions (not including any Asset Disposition with respect to any Accounts
of any Credit Party) in an aggregate amount not to exceed $500,000 per fiscal
year for all such Asset Dispositions by all Credit Parties, (f) in connection
with the repurchase of capital stock issued to employees, the cancellation of
notes issued by such employees in connection with the purchase by such employees
of such capital stock (so long as no cash was advanced to any such employee in
connection with such note and such purchase in excess of the amount of cash paid
by such employee for such purchase), (g) the termination, surrender or sublease
of any real property lease of a Credit Party in the ordinary course of business
so long as the loss of such leased location a business location of Credit
Parties could not reasonably be expected to  have an adverse and material effect
on any business of any Credit Party, and (h) dispositions approved by Agent in
its sole discretion.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral is not
adversely affected thereby and Agent’s Lien and priority on the Collateral are
not adversely affected, altered or impaired thereby; (c) Borrowers have given
prior written notice to Agent of a Borrower’s or its Subsidiary’s intent to so
contest the obligation; (d)  the Collateral or any part thereof or interest
therein shall not be in any danger of being sold, forfeited or lost by reason of
such contest by Borrowers or its Subsidiaries; (e) Borrowers have given Agent
notice of the commencement of such contest and upon the reasonable request by
Agent, from time to time, notice of the status of such contest by Borrowers
and/or confirmation of the continuing satisfaction of this definition; and
(f) upon a final, non-appealable determination of such contest, Borrowers and
its Subsidiaries shall promptly comply with the requirements thereof.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the ordinary course of
business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $200,000 in the aggregate at any time
outstanding; (f) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (g) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (h) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (i) Contingent
Obligations incurred in connection with and as permitted under the 2012
CardioNet Credit Agreement and (j) other Contingent Obligations not permitted by
clauses (a) through (i) above, not to exceed $1,000,000 in the aggregate at any
time outstanding.

 

15

--------------------------------------------------------------------------------


 

“Permitted Debt” means:  (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
ordinary course of business; (c) purchase money Debt not to exceed $1,000,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the ordinary course of business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1; (e) so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Debt
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Debt in the form of insurance premiums financed through the applicable
insurance company; (g) trade accounts payable arising and paid on a timely basis
and in the ordinary course of business; (h) Subordinated Debt, (i) refinancing
of Debt referred to in clauses (c) and (d) so long as:  (A) the terms and
conditions of such refinancing (taken as a whole) are not, as determined by the
Agent in its Permitted Discretion, materially more onerous to the Credit Parties
taken as a whole than the terms and conditions of the Debt being refinanced,
(B) such refinancing does not result in an increase in the principal amount of
the Debt so refinanced (other than with respect to capitalization of interest,
costs, and fees), (C) such refinancing does not result in a shortening of the
average weighted maturity of the Debt so refinanced, (D) if the Debt that is
refinanced was subordinated in right of payment to any of the Obligations, then
the terms and conditions of the refinancing must include subordination terms and
conditions that are at least as favorable to the Lenders as those that were
applicable to the refinanced Debt , and (E) the refinancing is non-recourse to
any Credit Party other than any Credit Party which was obligated with respect to
the Debt that was refinanced, (j) Debt owing from one Credit Party to another
Credit Party, (k) guarantees by a Credit Party of the obligations of any other
Credit Party arising pursuant to a lease or license by such Credit Party, as the
case may be, of real or personal property in the ordinary course of business of
such Credit Party (not including any guarantee of Debt other than any Debt
permitted under clause (c) of this definition); provided, that, the person
issuing such guarantee is permitted hereunder to incur directly the obligation
that is being guaranteed; (l) any Debt which is a Permitted Contingent
Obligation, (m) unsecured Debt of a Credit Party arising after the date hereof
to reimburse the issuer of a bond issued in each case in the ordinary course of
business required for: (x) the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Debt), statutory obligations, and
other similar obligations and (y) an appeal, stay or discharge in the course of
legal proceedings involving such Credit Party, (n) Debt incurred by any Credit
Party constituting reimbursement obligations with respect to bankers’
acceptances and letters of credit issued in the ordinary course of business and
not supporting Debt for borrowed money, including letters of credit in respect
of workers’ compensation laws, unemployment insurance laws or similar
legislation, or other Debt with respect to reimbursement type obligations
regarding workers’ compensation laws, unemployment insurance laws or similar
legislation so long as the total of the aggregate amount of the reimbursement
obligations (contingent or matured) under all such Debt and (without
duplication) the aggregate maximum undrawn amount available for drawing under
all such acceptances and letters of credit shall not exceed $1,000,000 at any
one time, (o) other unsecured Debt in an aggregate principal amount not to
exceed $1,000,000 at any one time and (p) all Debt incurred in connection with
and as permitted under the 2012 CardioNet Credit Agreement, but only to the
extent the aggregate outstanding principal balance thereunder does not exceed
$20,000,000.

 

“Permitted Discretion” means, as to any Agent or Lender, a determination made in
good faith and in the exercise of commercially reasonable (from the perspective
of a secured asset-based lender) business judgment exercised in accordance with
generally applicable practices of such Agent or Lender for transactions of the
type provided for in this Agreement.

 

16

--------------------------------------------------------------------------------


 

“Permitted Distributions” means the following Restricted Distributions: 
(a) dividends by any Subsidiary of any Borrower to such parent Borrower;
(b) dividends payable solely in common stock; and (c) payments by
BioTelemetry, Inc. to purchase, redeem, retire or acquire shares of its capital
stock in an aggregate amount not to exceed $500,000 in any fiscal year if, and
only to the extent that, at the time of any such payment, no Default or Event of
Default has occurred and is continuing and no Default or Event of Default would
result from the making of such payment.

 

“Permitted Investments” means:  (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash equivalents, and (ii) any similar short
term Investments permitted by Borrowers’ and its Subsidiaries’ investment
policies, as amended from time to time, provided, however, that such investment
policy (and any such amendment thereto) has been approved in writing by Agent
(such approval not to be unreasonably withheld, conditioned or delayed) (but
further provided that, Borrowers’ investment policies as provided to Agent as of
the Closing Date and attached hereto as part of Schedule 5.7 is hereby so
approved by Agent); (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; (d) Investments consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrowers or their Subsidiaries pursuant
to employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding may not exceed $100,000 at any time; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers; (f) Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business, provided, however, that
this subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;
(g) Investments consisting of Deposit Accounts in which Agent has received a
Deposit Account Control Agreement; (h) Investments by any Borrower in any other
Borrower made in compliance with Section 4.11(c); (i) other Investments in an
amount not exceeding $500,000 in the aggregate, (j) guarantees constituting
Permitted Debt, (k) an Investment by any Credit Party in Swap Contracts
permitted hereunder, and (l) Investments received in connection with a
bankruptcy or reorganization of customers and suppliers.

 

“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral arising
in the ordinary course of business with respect to obligations which are not
due, or which are being contested pursuant to a Permitted Contest; (d) Liens on
Collateral for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;
(e) attachments, appeal bonds, judgments and other similar Liens on Collateral,
arising in connection with court proceedings that do not constitute an Event of
Default; (f) with respect to real estate, easements, rights of way,
restrictions, minor defects or irregularities of title, none of which,
individually or in the aggregate, materially interfere with the benefits of the
security intended to be provided by the Security Documents, materially affect
the value or marketability of the Collateral, materially impair the use or
operation of the Collateral for the use currently being made thereof or
materially impair Borrowers’ ability to pay the Obligations in a timely manner
or materially impair the use of the Collateral or the ordinary conduct of the
business of any Borrower or any Subsidiary and which, in the case of any real
estate which is part of the Collateral, are set forth as exceptions to or
subordinate matters in the title insurance policy accepted

 

17

--------------------------------------------------------------------------------


 

by Agent insuring the lien of the Security Documents; (g) Liens and encumbrances
in favor of Agent under the Financing Documents; (h) Liens on Collateral
existing on the date hereof and set forth on Schedule 5.2; (i) any Lien on any
equipment securing Debt permitted under subpart (c) of the definition of
Permitted Debt, provided, however, that such Lien attaches concurrently with or
within twenty (20) days after the acquisition thereof, (j) the right to setoff
against pledges and deposits of cash of any Credit Party in the ordinary course
of business with any financial institution at which a deposit account of such
Credit Party is maintained to secure obligations of such Credit Party to such
financial institution in connection with such deposit account and the cash
management services provided by such financial institution (but no other
obligations to such financial institution including without limitation
obligations for borrowed Debt) for which such deposit account is used consistent
with the current practices of such Credit Party as of the date hereof, (k) liens
arising from (i) operating leases and the precautionary UCC financing statement
filings in respect thereof and (ii) equipment or other materials which are not
owned by any Credit Party located on the premises of such Credit Party (but not
in connection with, or as part of, the financing thereof) from time to time in
the ordinary course of business of such Credit Party and the precautionary UCC
financing statement filings in respect thereof, (l) Liens incurred by any Credit
Party in connection with the cash collateralization of letters of credit and
bankers’ acceptances to the extent such letters of credit and bankers’
acceptances constitute Permitted Debt, and (m) Liens on assets of Borrowers and
any Guarantors in favor of MidCap Agent in connection with the 2012 CardioNet
Credit Agreement, but only to the extent such Liens are subject to the terms of
the Intercreditor Agreement.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law and fully disclosed to Agent within forty-five
(45) days after such amendments or modifications have become effective, and
(b) such amendments or modifications to a Borrower’s or Subsidiary’s
Organizational Documents (other than those involving a change in the name of a
Borrower or Subsidiary or involving a reorganization of a Borrower or Subsidiary
under the laws of a different jurisdiction or a conversion or reorganization of
a Borrower or Subsidiary as a different type of legal entity) that would not
materially and adversely affect the rights and interests of the Agent or Lenders
and fully disclosed to Agent within forty-five (45) days after such amendments
or modifications have become effective.  Notwithstanding anything to the
contrary contained in the foregoing, a conversion of each of MedNet, Heartcare
Corporation of America, Inc., Universal Medical, Inc. and Universal Medical
Laboratory, Inc. from a New Jersey corporation to a New Jersey limited liability
company at any time after the Closing Date shall be a Permitted Modification if
and only on the conditions that (i) Borrowers shall provide at least ten
(10) Business Days prior written notice of its intention to make such
conversion, (ii) such written notice shall include copies of the proposed
Organizational Documents for the converted limited liability company, which such
proposed Organizational Documents shall be reasonably acceptable to Agent and
shall, at a minimum, include provisions consistent with the requirements of
clause (ii) of Section 5(l) of the Pledge Agreement executed on the Closing Date
by CardioNet, LLC in favor of Agent (“Pledge Agreement”), (iii) Borrowers shall
not consummate such conversion unless Agent shall have confirmed that Agent
shall have taken all steps deemed necessary by Agent to continue the perfection
and priority of its Liens in the assets of the converted limited liability
company and (iv) immediately upon such conversion, (x) CardioNet, LLC. shall
deliver to Agent certificates (together with appropriate instruments of transfer
executed in blank) representing the membership/equity interests of the converted
limited liability company, together with a Pledge Supplement and amended
schedules to the Pledge Agreement, (y) the converted limited liability company
and the other Borrowers shall deliver to Agent an executed amended and restated
Note, and (z) the converted limited liability company shall deliver to Agent an
executed reaffirmation of this Agreement and the other Financing Documents in
form and substance satisfactory to Agent together with any other documents,
instruments or legal opinions reasonably requested by Agent in connection with
such conversion and reaffirmation transactions.

 

18

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Pledge Agreements” means those certain Pledge Agreements dated as of the date
hereof in favor of Lender (a) by BioTelemetry, Inc. with respect to its
interests in CardioNet, cardioCORE and Braemer Manufacturing, LLC, and (b) by
CardioNet with respect to its interests in MedNet Healthcare Technologies, Inc.,
Heartcare Corporation of America, Inc., Universal Medical, Inc. and Universal
Medical Laboratory, Inc.

 

“Pledged Entities” means CardioNet, cardioCORE and Braemer Manufacturing, LLC,
MedNet Healthcare Technologies, Inc., Heartcare Corporation of America, Inc.,
Universal Medical, Inc. and Universal Medical Laboratory, Inc.

 

“Pro Rata Share” means with respect to any Lender, the percentage obtained by
dividing (i)  such Lender’s then existing Loan Outstandings, by (ii) the then
existing Loan Outstandings of all Lenders.

 

“Required Lenders” means at any time Lenders holding sixty-six and two thirds
percent (66 2/3%) or more of the then aggregate outstanding principal balance of
the Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower reasonably acceptable to
Agent.

 

“Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment by such Person on account of (i) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any equity interests in such Person or any claim respecting the
purchase or sale of any equity interest in such Person, or (ii) any option,
warrant or other right to acquire any equity interests in such Person, (c) any
management fees, salaries or other fees or compensation to any Person holding an
equity interest in a Borrower or a Subsidiary of a Borrower (other than
(A) payments of salaries to individuals, (B) directors fees, and (C) advances
and reimbursements to employees or directors, all in the ordinary course of
business), an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower, (d) any lease or rental payments to an Affiliate or Subsidiary of a
Borrower, or (e) repayments of or debt service on loans or other indebtedness
held by any Person holding an equity interest in a Borrower or a Subsidiary of a
Borrower, an Affiliate of a Borrower or an Affiliate of any Subsidiary of a
Borrower unless permitted under and made pursuant to a Subordination Agreement
applicable to such loans or other indebtedness. Lender

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

 

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

 

19

--------------------------------------------------------------------------------


 

“Security Document” means this Agreement, the Pledge Agreements and any other
agreement, document or instrument executed concurrently herewith or at any time
hereafter pursuant to which one or more Credit Parties or any other Person
either (a) Guarantees payment or performance of all or any portion of the
Obligations, and/or (b) provides, as security for all or any portion of the
Obligations, a Lien on any of its assets in favor of Agent for its own benefit
and the benefit of the Lenders, as any or all of the same may be amended,
supplemented, restated or otherwise modified from time to time.

 

“Settlement Date” has the meaning set forth in Section 11.13(a).

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it;
(b) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction; and
(c) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

 

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
Permitted Discretion, and subject to a Subordination Agreement.  As of the
Closing Date, there is no Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its Permitted Discretion.  As of the
Closing Date, there are no Subordinated Debt Documents.

 

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by Borrower to provide protection against
fluctuations in interest or currency

 

20

--------------------------------------------------------------------------------


 

exchange rates, but only if Agent provides its prior written consent to the
entry into such “swap agreement”.

 

“Taxes” has the meaning set forth in Section 2.8.

 

“Termination Date” means the earlier to occur of (a) March 1, 2024, (b) any date
on which Agent accelerates the maturity of the Loans pursuant to Section 10.2,
or (c) the termination date stated in any notice of termination of this
Agreement provided by Borrowers in accordance with Section 2.12.

 

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

 

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

 

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

 

“UCC” means the Uniform Commercial Code of the Commonwealth of Pennsylvania or
of any other state the laws of which are required to be applied in connection
with the perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“WSJP Rate” means the prime rate published in the “Money Rates” section of The
Wall Street Journal or its successor or the highest prime rate if more than one
is published, as such rate may change from time to time, as determined by Agent
as of the Interest Reset Date.  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Lender, make it unlawful or
impractical for such Lender to fund or maintain Loans bearing interest based
upon the WSJP Rate or to continue such funding or maintaining, or to determine
or charge interest rates at the WSJP Rate, such Lender shall give notice of such
changed circumstances to Agent and Borrowers and Agent promptly shall transmit
the notice to each other Lender and (a) in the case of any outstanding Loans of
such Lender bearing interest based upon the WSJP Rate, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such Loans, and interest upon such Lender’s Loans thereafter shall accrue
interest at Base Rate, and (b) such Loans shall continue to accrue interest at
Base Rate until such Lender determines that it would no longer be unlawful or
impractical to maintain such Loans at the WSJP Rate.

 

Section 1.2                                   Accounting Terms and
Determinations.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder (including,
without limitation, determinations made pursuant to the exhibits hereto) shall
be made, and all financial statements required to be delivered hereunder shall
be prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
each Borrower and its Consolidated Subsidiaries delivered to Agent and each of
the Lenders on or prior to the Closing Date.  If at any time any change in GAAP
would affect the computation of any financial ratio or financial requirement set
forth in any Financing Document, and either Borrowers or the Required Lenders
shall so request, the Agent, the Lenders and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP

 

21

--------------------------------------------------------------------------------


 

(subject to the approval of the Required Lenders); provided, however, that until
so amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) Borrowers shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Credit Party or any
Subsidiary of any Credit Party at “fair value”, as defined therein.

 

Section 1.3                                   Other Definitional and
Interpretive Provisions.  References in this Agreement to “Articles”,
“Sections”, “Annexes”, “Exhibits”, or “Schedules” shall be to Articles,
Sections, Annexes, Exhibits or Schedules of or to this Agreement unless
otherwise specifically provided.  Any term defined herein may be used in the
singular or plural.  “Include”, “includes” and “including” shall be deemed to be
followed by “without limitation”.  Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. 
Unless otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds.  References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations.  All amounts used for purposes of
financial calculations required to be made herein shall be without duplication. 
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States.  References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. References to capitalized terms that are not
defined herein (including on any Schedule hereto), but are defined in the UCC,
shall have the meanings given them in the UCC.  All references herein to times
of day shall be references to daylight or standard time, as applicable.

 

Section 1.4                                   Time is of the Essence.  Time is
of the essence in Borrower’s and each other Credit Party’s performance under
this Agreement and all other Financing Documents.

 

ARTICLE 2- LOANS

 

Section 2.1                                   Loans.

 

(a)                                 [RESERVED]

 

(b)                                 Loans and Borrowings.  On the terms and
subject to the conditions set forth herein, each Lender severally agrees to make
loans to Borrowers from time to time as set forth herein (each a “Loan”, and
collectively, “Loans”) as follows: (i) $8,588,871.29, to be deemed funded on the
Closing Date in order to repay the outstanding obligations under the 2008 MedNet
Credit Agreement, (ii) $81,136.00, to be funded upon request of a Borrower in
connection with a letter of credit required under a lease to a Borrower, and
(iii) $1,159,992.71, to be funded on the Closing Date and/or upon request of a
Borrower for working capital needs.  The funding of the working capital
component, to the extent not fully funded on the Closing Date, is conditioned on
there being no Event of Default at the time of funding and on the submission to
Agent of such documentation as Lender shall reasonably deem necessary in
connection therewith.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Mandatory Loan Repayments and
Prepayments.

 

(A)                               On the Termination Date, there shall become
due, and Borrowers shall pay, the entire outstanding principal amount then
outstanding of each Loan, together with accrued and unpaid Obligations
pertaining thereto.

 

(B)                               Commencing on April 1, 2014, and continuing on
the first day of each calendar month through March 1, 2019, Borrowers shall make
monthly payments of principal in the amount of $37,500 and interest based on the
amount accruing the previous month under Section 2.2(a) below.

 

(C)                               Commencing on April 1, 2019, and continuing on
the first day of each calendar month through the Termination Date, Borrowers
shall make monthly payments of principal in the amount of $75,000 and interest
based on the amount accruing the previous month under Section 2.2(a) below.

 

(ii)                                  Optional Prepayments.  Borrowers may from
time to time prepay the Loans in whole or in part; provided, however, that any
such partial prepayment shall be in an amount equal to $100,000 or a higher
integral multiple of $25,000.

 

Section 2.2                                   Interest, Interest Calculations
and Certain Fees.

 

(a)                                 Interest.  From and following the Closing
Date, except as expressly set forth in this Agreement, Loans and the other
Obligations shall bear interest (i) before the Interest Reset Date at an annual
rate of interest equal to a fixed rate of three and one-quarter (3.25%) percent,
and (ii) from and after the Interest Reset Date, at an annual rate of interest
equal to the greater of (A) a fixed rate of three and one-quarter (3.25%)
percent or (B) the WSJP Rate.  Interest on the Loans shall be paid in arrears on
the first (1st) day of each month and on the maturity of such Loans, whether by
acceleration or otherwise.  Interest on all other Obligations shall be payable
upon demand.

 

(b)                                 Audit Fees.  Borrowers shall pay to Agent,
for its own account and not for the benefit of any other Lenders, all reasonable
fees and expenses in connection with audits and inspections of Borrowers’ books
and records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as Agent shall
deem appropriate, which shall be due and payable on the first Business Day of
the month following the date of issuance by Agent of a written request for
payment thereof to Borrowers; provided that, notwithstanding anything to the
contrary contained in the foregoing, Borrower shall not be obligated to pay such
reasonable fees and expenses of Agent described in this Section 2.2(b) except
that (x) in the event that, at any time, there is a Material Adverse Effect (an
“Audit Triggering Event”), Borrower shall be obligated to pay such reasonable
fees and expenses of Agent described in this Section 2.2(b) with respect to any
such audits, inspections, valuations and appraisals conducted by Agent at any
time following the occurrence of any such Audit Triggering Event  and
(y) Borrower shall be obligated to pay such reasonable fees and expenses of
Agent described in this Section 2.2(b) with respect to any such audits,
inspections, valuations and appraisals conducted by Agent at any time when a
Default or Event of Default shall have occurred and remains outstanding; and
further provided that, nothing contained in the foregoing proviso shall limit
the ability of Agent to conduct any such audits, inspections, valuations and
appraisals from time to time at its own expense for so long as no Default  or
Event of Default shall then exist in an amount up to two (2) valuations and
appraisals per calendar year.

 

(c)                                  Wire Fees.   Borrowers shall pay to Agent,
for its own account and not for the account of any other Lenders, on written
demand, fees for incoming and outgoing wires made for the account of Borrowers,
such fees to be based on Agent’s then current wire fee schedule (available upon
written request of the Borrowers).

 

23

--------------------------------------------------------------------------------


 

(d)                                 Late Charges.  If payments of principal
(other than a final installment of principal upon the Termination Date),
interest due on the Obligations, or any other amounts due hereunder or under the
other Financing Documents are not timely made and remain overdue for a period of
five (5) days, Borrowers, without notice or demand by Agent, promptly shall pay
to Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

 

(e)                                  Computation of Interest and Related Fees. 
All interest and fees under each Financing Document shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.  The date of
funding of a Loan shall be included in the calculation of interest.  The date of
payment of a Loan shall be excluded from the calculation of interest.  If a Loan
is repaid on the same day that it is made, one (1) day’s interest shall be
charged.

 

Section 2.3                                   Notes.  The portion of the Loans
made by each Lender shall be evidenced, if so requested by such Lender, by one
or more promissory notes executed by Borrowers on a joint and several basis
(each, a “Note”) in an original principal amount equal to such Lender’s Loan
Commitment Amount.

 

Section 2.4                                   [RESERVED]

 

Section 2.5                                   [RESERVED]

 

Section 2.6                                   General Provisions Regarding
Payment; Loan Account.

 

(a)                                 All payments to be made by each Borrower
under any Financing Document, including payments of principal and interest made
hereunder and pursuant to any other Financing Document, and all reasonable fees,
out-of-pocket expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension (it being understood and agreed that, solely for purposes of
calculating financial covenants and computations contained herein and
determining compliance therewith, if payment is made, in full, on any such
extended due date, such payment shall be deemed to have been paid on the
original due date without giving effect to any extension thereto).  Any payments
received in the Payment Account before 12:00 Noon (Eastern time) on any date
shall be deemed received by Agent on such date, and any payments received in the
Payment Account at or after 12:00 Noon (Eastern time) on any date shall be
deemed received by Agent on the next succeeding Business Day.

 

(b)                                 Agent shall maintain a loan account (the
“Loan Account”) on its books to record Loans and other extensions of credit made
by the Lenders hereunder or under any other Financing Document, and all payments
thereon made by each Borrower.  All entries in the Loan Account shall be made in
accordance with Agent’s customary accounting practices as in effect from time to
time.  The balance in the Loan Account, as recorded in Agent’s books and records
at any time shall be conclusive and binding evidence of the amounts due and
owing to Agent by each Borrower absent manifest error; provided, however, that
any failure to so record or any error in so recording shall not limit or
otherwise affect any Borrower’s duty to pay all amounts owing hereunder or under
any other Financing Document.  Agent shall endeavor to provide Borrowers with a
monthly statement regarding the Loan Account (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such statement). 
Unless any Borrower notifies Agent of any objection to any such statement
(specifically describing the basis for such objection) within ninety (90) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrowers in all respects as to all matters reflected therein.

 

24

--------------------------------------------------------------------------------


 

Section 2.7                                   Maximum Interest.  In no event
shall the interest charged with respect to the Loans or any other Obligations of
any Borrower under any Financing Document exceed the maximum amount permitted
under the laws of the Commonwealth of Pennsylvania or of any other applicable
jurisdiction.  Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable hereunder or under any Note or other
Financing Document (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable law to be charged (the “Maximum Lawful Rate”),
then for so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable shall be equal to the Maximum Lawful Rate; provided, however,
that if at any time thereafter the Stated Rate is less than the Maximum Lawful
Rate, each Borrower shall, to the extent permitted by law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate. If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of the Loans or to other
amounts (other than interest) payable hereunder, and if no such principal or
other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrowers.  In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

 

Section 2.8                                   Taxes; Capital Adequacy.

 

(a)                                 All payments of principal and interest on
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp,
documentary, payroll, employment, property or franchise taxes and other taxes,
fees, duties, levies, assessments, withholdings or other charges of any nature
whatsoever (including interest and penalties thereon) imposed by any taxing
authority, excluding taxes imposed on or measured by Agent’s or any Lender’s net
income by the jurisdictions under which Agent or such Lender is organized or
conducts business (other than solely as the result of entering into any of the
Financing Documents or taking any action thereunder) (all non-excluded items
being called “Taxes”).  If any withholding or deduction from any payment to be
made by any Borrower hereunder is required in respect of any Taxes pursuant to
any applicable Law, then Borrowers will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Agent an official receipt or other documentation satisfactory to
Agent evidencing such payment to such authority; and (iii) pay to Agent for the
account of Agent and Lenders such additional amount or amounts as is necessary
to ensure that the net amount actually received by Agent and each Lender will
equal the full amount Agent and such Lender would have received had no such
withholding or deduction been required.  If any Taxes are directly asserted
against Agent or any Lender with respect to any payment received by Agent or
such Lender hereunder, Agent or such Lender may pay such Taxes and Borrowers
will promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Person would have received had such Taxes not been
asserted so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which Agent or such Lender first
made written demand therefor.

 

(b)                                 If any Borrower fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to Agent, for the
account of Agent and the respective Lenders, the required

 

25

--------------------------------------------------------------------------------


 

receipts or other required documentary evidence, Borrowers shall indemnify Agent
and Lenders for any incremental Taxes, interest or penalties that may become
payable by Agent or any Lender as a result of any such failure.

 

(c)                                  Each Lender that (i) is organized under the
laws of a jurisdiction other than the United States, and (ii)(A) is a party
hereto on the Closing Date or (B) purports to become an assignee of an interest
as a Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall execute and deliver to each of Borrowers and
Agent one or more (as Borrowers or Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrowers shall not be required to pay additional amounts to any Lender
pursuant to this Section 2.8 with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

 

(d)                                 If any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon written
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrowers shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor; provided, however,
that notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

 

(e)                                  If any Lender requires compensation under
Section 2.8(d), or requires any Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), then, upon the written request of Borrower Representative, such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as

 

26

--------------------------------------------------------------------------------


 

the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion).  Borrowers hereby agree to pay
all reasonable costs and out-of-pocket expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 2.9                                   Appointment of Borrower
Representative.  Each Borrower hereby designates Borrower Representative as its
representative and agent on its behalf for the purposes of giving instructions
with respect to the disbursement of the proceeds of the Loans, giving and
receiving all other notices and consents hereunder or under any of the other
Financing Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower or Borrowers under the
Financing Documents.  Borrower Representative hereby accepts such appointment. 
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower other than Borrower Representative shall be entitled to take any of the
foregoing actions.  The proceeds of each Loan made hereunder shall be advanced
to or at the direction of Borrower Representative and if not used by Borrower
Representative in its business (for the purposes provided in this Agreement)
shall be deemed to be immediately advanced by Borrower Representative to the
appropriate other Borrower hereunder as an intercompany loan (collectively,
“Intercompany Loans”).  All collections of each Borrower in respect of Accounts
and other proceeds of Collateral of such Borrower received by Agent and applied
to the Obligations shall also be deemed to be repayments of the Intercompany
Loans owing by such Borrower to Borrower Representative.  Borrowers shall
maintain accurate books and records with respect to all Intercompany Loans and
all repayments thereof.  Agent and each Lender may regard any notice or other
communication pursuant to any Financing Document from Borrower Representative as
a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or all Borrowers
hereunder to Borrower Representative on behalf of such Borrower or all
Borrowers.  Each Borrower agrees that each notice, election, representation and
warranty, covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.

 

Section 2.10                            Joint and Several Liability; Rights of
Contribution; Subordination and Subrogation.

 

(a)                                 Borrowers are defined collectively to
include all Persons named as one of the Borrowers herein; provided, however,
that any references herein to “any Borrower”, “each Borrower” or similar
references, shall be construed as a reference to each individual Person named as
one of the Borrowers herein.  Each Person so named shall be jointly and
severally liable for all of the obligations of Borrowers under this Agreement. 
Each Borrower, individually, expressly understands, agrees and acknowledges,
that the credit facilities would not be made available on the terms herein in
the absence of the collective credit of all of the Persons named as the
Borrowers herein, the joint and several liability of all such Persons, and the
cross-collateralization of the collateral of all such Persons.  Accordingly,
each Borrower individually acknowledges that the benefit to each of the Persons
named as one of the Borrowers as a whole constitutes reasonably equivalent
value, regardless of the amount of the credit facilities actually borrowed by,
advanced to, or the amount of collateral provided by, any individual Borrower. 
In addition, each entity named as one of the Borrowers herein hereby
acknowledges and agrees that all of the representations, warranties, covenants,
obligations, conditions, agreements and other terms contained in this Agreement
shall be applicable to and shall be binding upon and measured and enforceable
individually against each Person named as one of the Borrowers herein as well as
all such Persons when taken together.  By way of illustration, but without
limiting the generality of the foregoing, the terms of Section 10.1 of this
Agreement are to be applied to each individual Person named as one of the
Borrowers herein (as well as to all such Persons taken as a whole), such that
the occurrence of any of

 

27

--------------------------------------------------------------------------------


 

the events described in Section 10.1 of this Agreement as to any Person named as
one of the Borrowers herein shall constitute an Event of Default even if such
event has not occurred as to any other Persons named as the Borrowers or as to
all such Persons taken as a whole.

 

(b)                                 Notwithstanding any provisions of this
Agreement to the contrary, it is intended that the joint and several nature of
the liability of each Borrower for the Obligations and the Liens granted by
Borrowers to secure the Obligations, not constitute a Fraudulent Conveyance (as
defined below).  Consequently, Agent, Lenders and each Borrower agree that if
the liability of a Borrower for the Obligations, or any Liens granted by such
Borrower securing the Obligations would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the liability of such Borrower and
the Liens securing such liability shall be valid and enforceable only to the
maximum extent that would not cause such liability or such Lien to constitute a
Fraudulent Conveyance, and the liability of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly.  For purposes
hereof, the term “Fraudulent Conveyance” means a fraudulent conveyance under
Section 548 of Chapter 11 of Title II of the Bankruptcy Code or a fraudulent
conveyance or fraudulent transfer under the applicable provisions of any
fraudulent conveyance or fraudulent transfer law or similar law of any state,
nation or other governmental unit, as in effect from time to time.

 

(c)                                  Agent is hereby authorized, without notice
or demand (except as otherwise specifically required under this Agreement) and
without affecting the liability of any Borrower hereunder, at any time and from
time to time, to (i) renew, extend or otherwise increase the time for payment of
the Obligations; (ii) with the written agreement of any Borrower, change the
terms relating to the Obligations or otherwise modify, amend or change the terms
of any Note or other agreement, document or instrument now or hereafter executed
by any Borrower and delivered to Agent for any Lender; (iii) accept partial
payments of the Obligations; (iv) take and hold any Collateral for the payment
of the Obligations or for the payment of any guaranties of the Obligations and
exchange, enforce, waive and release any such Collateral; (v) apply any such
Collateral and direct the order or manner of sale thereof as Agent, in its sole
discretion, may determine; and (vi) settle, release, compromise, collect or
otherwise liquidate the Obligations and any Collateral therefor in any manner,
all guarantor and surety defenses being hereby waived by each Borrower.  Without
limitations of the foregoing, with respect to the Obligations, each Borrower
hereby makes and adopts each of the agreements and waivers set forth in each
Guarantee, the same being incorporated hereby by reference.  Except as
specifically provided in this Agreement or any of the other Financing Documents,
Agent shall have the exclusive right to determine the time and manner of
application of any payments or credits, whether received from any Borrower or
any other source, and such determination shall be binding on all Borrowers.  All
such payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of the Obligations that Agent shall determine, in its sole
discretion, without affecting the validity or enforceability of the Obligations
of the other Borrower.

 

(d)                                 Each Borrower hereby agrees that, except as
hereinafter provided, its obligations hereunder shall be unconditional,
irrespective of (i) the absence of any attempt to collect the Obligations from
any obligor or other action to enforce the same; (ii) the waiver or consent by
Agent with respect to any provision of any instrument evidencing the
Obligations, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Agent; (iii) failure by Agent
to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations; (iv) the
institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Agent’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by a Borrower as debtor-in-possession,
under Section 364 of the Bankruptcy Code; (vi) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of Agent’s
claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the

 

28

--------------------------------------------------------------------------------


 

Obligations which might otherwise constitute a legal or equitable discharge or
defense of a guarantor or surety.

 

(e)                                  The Borrowers hereby agree, as between
themselves, that to the extent that Agent, on behalf of Lenders, shall have
received from any Borrower any Recovery Amount (as defined below), then the
paying Borrower shall have a right of contribution against each other Borrower
in an amount equal to such other Borrower’s contributive share of such Recovery
Amount; provided, however, that in the event any Borrower suffers a Deficiency
Amount (as defined below), then the Borrower suffering the Deficiency Amount
shall be entitled to seek and receive contribution from and against the other
Borrowers in an amount equal to the Deficiency Amount; and provided, further,
that in no event shall the aggregate amounts so reimbursed by reason of the
contribution of any Borrower equal or exceed an amount that would, if paid,
constitute or result in Fraudulent Conveyance.  Until all Obligations have been
paid and satisfied in full, no payment made by or for the account of a Borrower
including, without limitation, (i) a payment made by such Borrower on behalf of
the liabilities of any other Borrower, or (ii) a payment made by any other
Guarantor under any Guarantee, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property.  The right of each Borrower to receive any contribution
under this Section 2.10(e) or by subrogation or otherwise from any other
Borrower shall be subordinate in right of payment to the Obligations and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder, until the Obligations
have been indefeasibly paid and satisfied in full, and no Borrower shall
exercise any right or remedy with respect to this Section 2.10(e) until the
Obligations have been indefeasibly paid and satisfied in full.  As used in this
Section 2.10(e), the term “Recovery Amount” means the amount of proceeds
received by or credited to Agent from the exercise of any remedy of the Lenders
under this Agreement or the other Financing Documents, including, without
limitation, the sale of any Collateral.  As used in this Section 2.10(e), the
term “Deficiency Amount” means any amount that is less than the entire amount a
Borrower is entitled to receive by way of contribution or subrogation from, but
that has not been paid by, the other Borrowers in respect of any Recovery Amount
attributable to the Borrower entitled to contribution, until the Deficiency
Amount has been reduced to zero through contributions and reimbursements made
under the terms of this Section 2.10(e) or otherwise.

 

Section 2.11                            Collections and Lockbox Account.

 

(a)                                 Borrowers shall maintain one or more
lockboxes (each, a “Lockbox”) with a United States depository institution
designated from time to time by the Borrower Representative and reasonably
acceptable to Agent (the “Lockbox Bank”), subject to the provisions of the 2012
CardioNet Credit Agreement, the Intercreditor Agreement and this Agreement, and,
subject to the provisions of Section 7.4 hereof below, shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockboxes as Agent may require.  Borrowers shall ensure that all
collections of Accounts (other than Accounts for which the Account Debtor is a
Governmental Account Debtor) are paid directly from Account Debtors (i) into the
Lockbox for deposit into the Lockbox Account, and/or (ii) directly into the
Lockbox Account; provided, however, unless Agent shall otherwise direct by
written notice to Borrowers, Borrowers shall be permitted to cause Account
Debtors who are individuals to pay Accounts directly to Borrowers, which
Borrowers shall then deposit into the applicable Lockbox Account.

 

(b)                                 Borrowers shall establish and maintain one
or more additional lockboxes (also herein referred to collectively in the
singular as the “Lockbox”) and related Lockbox Accounts with the Lockbox Bank
for the receipt and collection of Accounts from Governmental Account Debtors,
subject to

 

29

--------------------------------------------------------------------------------


 

the provisions of the 2012 CardioNet Credit Agreement, the Intercreditor
Agreement and this Agreement, and, subject to the provisions of Section 7.4
hereof below, shall execute with the Lockbox Bank a Deposit Account Restriction
Agreement and such other agreements related to such Lockbox as Agent may
require.  A separate Lockbox shall be established for each Borrower that is a
licensed provider under the Medicaid or Medicare programs, if applicable. 
Borrowers shall ensure that all collections of Accounts due from Governmental
Account Debtors are paid directly from such Account Debtors into the Lockbox
and/or Lockbox Account established pursuant to this subsection, and all funds
deposited into such Lockbox Account, shall be transferred via an automatic
intrabank transfer prior to Noon (Eastern time) on each Business Day into such
Borrower’s Lockbox Account established pursuant to subsection (a) above.

 

(c)                                  Agent shall initially permit funds
deposited and transferred into the various Lockbox Accounts to be transferred to
the applicable Borrower’s operating account (as identified on Schedule 5.14
attached hereto, each, an “Operating Account”); provided, however, that at such
time that Agent, acting on a determination made by Agent in good faith and in
the exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment, notifies Borrower Representative in
writing that a designated portion or all collections of Accounts shall be
directed to the Payment Account (a “Sweep Notice”), all amounts (or such
designated portion thereof) deposited and transferred into the various Lockbox
Accounts shall thereafter be transferred by one or more wire transfers to the
Payment Account by the close of each Business Day; and provided, further, that
Borrower shall provide any notices or instructions to Lockbox Bank requested by
Agent to effect such transfer.

 

(d)                                 Notwithstanding anything in any Deposit
Account Restriction Agreement or Deposit Account Control Agreement to the
contrary, Borrowers agree that they shall be liable for any fees and charges in
effect from time to time and charged by the Lockbox Bank in connection with the
Lockbox, the Lockbox Account, and that Agent shall have no liability therefor. 
Borrowers hereby indemnify and agree to hold Agent harmless from any and all
liabilities, claims, losses and demands whatsoever, including reasonable
attorneys’ fees and out-of-pocket expenses, arising from or relating to actions
of Agent or the Lockbox Bank pursuant to this Section or any Deposit Account
Restriction Agreement or Deposit Account Control Agreement or similar agreement,
except to the extent of such losses arising solely from Agent’s gross negligence
or willful misconduct.

 

(e)                                  Subject to the Intercreditor Agreement,
Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Loans in such order
of application as Agent shall elect.  If, as the result of collections of
Accounts pursuant to the terms and conditions of this Section, a credit balance
exists with respect to the Loan Account, such credit balance shall not accrue
interest in favor of Borrowers, but Agent shall transfer such funds into an
account designated by Borrower Representative for so long as no Event of Default
exists.

 

(f)                                   Subject to the Intercreditor Agreement, to
the extent that any collections of Accounts or proceeds of other Collateral are
not sent directly to the applicable Lockbox or Lockbox Account but are received
by any Borrower, such collections shall be held in trust for the benefit of
Agent pursuant to an express trust created hereby and immediately remitted, in
the form received, to applicable Lockbox or Lockbox Account.  No such funds
received by any Borrower shall be commingled with other funds of the Borrowers.

 

(g)                                  Borrowers acknowledge and agree that
compliance with the terms of this Section is essential, and that Agent and
Lenders will suffer immediate and irreparable injury and have no adequate remedy
at law, if any Borrower, through acts or omissions, causes or permits Account
Debtors to send payments other than to the Lockbox or Lockbox Accounts or if any
Borrower fails to promptly deposit collections of Accounts or proceeds of other
Collateral in the Lockbox Account as herein

 

30

--------------------------------------------------------------------------------


 

required.  Accordingly, in addition to all other rights and remedies of Agent
and Lenders hereunder and subject to the Intercreditor Agreement, Agent shall
have the right to seek specific performance of the Borrowers’ obligations under
this Section, and any other equitable relief as Agent may deem necessary or
appropriate, and Borrowers waive any requirement for the posting of a bond in
connection with such equitable relief.

 

(h)                                 Borrowers shall not, and Borrowers shall not
suffer or permit any Credit Party to, (x) send to or deposit in any Lockbox
Account any funds other than payments made with respect to and proceeds of
Accounts or other Collateral, (y) withdraw any amounts from any Lockbox Account,
or (z) change the procedures or sweep instructions under the agreements
governing any Lockbox Accounts.  Borrowers shall, and shall cause each Credit
Party to, cooperate with Agent in the identification and reconciliation on a
daily basis of all amounts received in or required to be deposited into the
Lockbox Accounts.  If more than five percent (5%) of the collections of Accounts
received by Borrowers during any given fifteen (15) day period is not identified
or reconciled to the most recent accounts receivable aging delivered by
Borrowers to Agent pursuant to Section 4.1 hereof to the reasonable satisfaction
of Agent within ten (10) Business Days of receipt, Agent shall not be obligated
to make further advances under this Agreement until such amount is identified or
is reconciled to the reasonable satisfaction of Agent, as the case may be.  In
addition, if any such amount cannot be identified or reconciled to the
reasonable satisfaction of Agent, Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Agent’s own staff shall be in accordance with Agent’s then
prevailing customary charges (plus expenses)), to make such examination and
report as may be necessary to identify and reconcile such amount.

 

(i)                                     If any Borrower breaches its obligation
to direct payments of the proceeds of the Collateral to the Lockbox Account,
Agent, as the irrevocably made, constituted and appointed true and lawful
attorney for Borrowers, may, by the signature or other act of any of Agent’s
officers (without requiring any of them to do so) and subject to the
Intercreditor Agreement, direct any Account Debtor to pay proceeds of the
Collateral to Borrowers by directing payment to the Lockbox Account.

 

(j)                                    Notwithstanding anything herein to the
contrary and for the avoidance of doubt, the Agent and Lenders acknowledge and
agree that (i) the requirements of this Section 2.l1 shall at all times be
subject to the terms and conditions of the 2012 MidCap Credit Agreement, the
MidCap 2014 Joinder and Amendment and the Intercreditor Agreement and (ii) the
provisions of the foregoing clauses (c) and (e) shall not have any force or
effect until the ABL Obligations Payment Date (as defined in the Intercreditor
Agreement) occurs.

 

Section 2.12                            Termination; Restriction on Termination.

 

(a)                                 Termination by Lenders.  In addition to the
rights set forth in Section 10.2, Agent may, and at the direction of Required
Lenders shall, terminate this Agreement without notice upon or after the
occurrence and during the continuance of an Event of Default.

 

(b)                                 Termination by Borrowers.  Upon at least
thirty (30) days’ prior written notice to Agent and Lenders, Borrowers may, at
its option, terminate this Agreement.  Any notice of termination given by
Borrowers shall be irrevocable unless all Lenders otherwise agree in writing and
no Lender shall have any obligation to make any Loans on or after the
termination date stated in such notice.  Borrowers may elect to terminate this
Agreement in its entirety only.  No section of this Agreement or type of Loan
available hereunder may be terminated singly.

 

(c)                                  Effectiveness of Termination.  All of the
Obligations shall be immediately due and payable upon the Termination Date.  All
undertakings, agreements, covenants, warranties and

 

31

--------------------------------------------------------------------------------


 

representations of Borrowers contained in the Financing Documents shall survive
any such termination and Agent shall retain its Liens in the Collateral and
Agent and each Lender shall retain all of its rights and remedies under the
Financing Documents notwithstanding such termination until all Obligations have
been discharged or paid, in full, in immediately available funds. 
Notwithstanding the foregoing or the payment in full of the Obligations, Agent
shall not be required to terminate its Liens in the Collateral unless, with
respect to any loss or damage Agent may incur as a result of dishonored checks
or other items of payment received by Agent from Borrower or any Account Debtor
and applied to the Obligations, Agent shall, at its option, (i) have received a
written agreement satisfactory to Agent, executed by Borrowers and by any Person
whose loans or other advances to Borrowers are used in whole or in part to
satisfy the Obligations, indemnifying Agent and each Lender from any such loss
or damage or (ii) have retained cash Collateral or other Collateral for such
period of time as Agent, in its discretion, may deem necessary to protect Agent
and each Lender from any such loss or damage.

 

ARTICLE 3- REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

 

Section 3.1                                   Existence and Power.  Each Credit
Party is an entity as specified on Schedule 3.1, is duly organized, validly
existing and in good standing under the laws of the jurisdiction specified on
Schedule 3.1 and no other jurisdiction, has the same legal name as it appears in
such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1, and
has all powers and all Permits necessary or desirable in the operation of its
business as presently conducted or as proposed to be conducted, except where the
failure to have such Permits could not reasonably be expected to have a Material
Adverse Effect.  Each Credit Party is qualified to do business as a foreign
entity in each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.1, no Credit Party
(a) has had, over the five (5) year period preceding the Closing Date, any name
other than its current name, or (b) was incorporated or organized under the laws
of any jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2                                   Organization and Governmental
Authorization; No Contravention.  The execution, delivery and performance by
each Credit Party of the Operative Documents to which it is a party are within
its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any Governmental Authority (other than the filing of UCC financing
statements and other registrations of Lines in favor of the Agent pursuant to
the Financing Documents, and except as such have been obtained) and do not
violate, conflict with or cause a breach or a default under (a) any Law
applicable to any Credit Party or any of the Organizational Documents of any
Credit Party, or (b) any agreement or instrument binding upon it, except for
such violations, conflicts, breaches or defaults as could not, with respect to
this clause (b), reasonably be expected to have a Material Adverse Effect.

 

Section 3.3                                   Binding Effect.  Each of the
Operative Documents to which any Credit Party is a party constitutes a valid and
binding agreement or instrument of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

32

--------------------------------------------------------------------------------


 

Section 3.4                                   Capitalization.  The authorized
equity securities of each of the Credit Parties as of the Closing Date are as
set forth on Schedule 3.4.  All issued and outstanding equity securities of each
of the Credit Parties are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens other than those in favor of Agent
for the benefit of Agent and Lenders, and such equity securities were issued in
compliance with all applicable Laws.  The identity of the holders of the equity
securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on Schedule 3.4 (provided that, in the case
of BioTelemetry, Inc., such Schedule 3.4 shall set forth the identity and
fully-diluted ownership of only those Person that identified as the holders of
its equity securities in its Schedule 14A Proxy Statement filed most recently
with the SEC).  No shares of the capital stock or other equity securities of any
Credit Party, other than those described above, are issued and outstanding as of
the Closing Date.  Except as set forth on Schedule 3.4, as of the Closing Date
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party of any equity securities of any such entity.

 

Section 3.5                                   Financial Information.  All
information delivered to Agent and pertaining to the financial condition of any
Credit Party fairly presents the financial position of such Credit Party as of
such date in conformity with GAAP (and as to unaudited financial statements,
subject to normal year-end adjustments and the absence of footnote
disclosures).  Since December 31, 2012, there has been no development, event,
act, condition or occurrence of any nature that has occurred that has had or
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 3.6                                   Litigation.  Except for the
Pending CID and other Litigation (if any) as set forth on Schedule 3.6 as of the
Closing Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened in
writing against or affecting, any Credit Party or, to such Borrower’s knowledge,
any party to any Operative Document other than a Credit Party.  There is no
Litigation pending in which an adverse decision could reasonably be expected to
have a Material Adverse Effect or which in any manner draws into question the
validity of any of the Operative Documents.

 

Section 3.7                                   Ownership of Property.  Each
Borrower and each of its Subsidiaries is the lawful owner of, has good and
marketable title to and is in lawful possession of, or has valid leasehold
interests in, all properties and other assets (real or personal, tangible,
intangible or mixed) purported or reported to be owned or leased (as the case
may be) by such Person.

 

Section 3.8                                   No Default.  No Event of Default,
or to such Borrower’s knowledge, Default, has occurred and is continuing.  No
Credit Party is in breach or default under or with respect to any contract,
agreement, lease or other instrument to which it is a party or by which its
property is bound or affected, which breach or default could reasonably be
expected to have a Material Adverse Effect.

 

Section 3.9                                   Labor Matters.    As of the
Closing Date, there are no strikes or other labor disputes pending or, to any
Borrower’s knowledge, threatened (in writing with respect to any such disputes
other than strikes) against any Credit Party.  Hours worked and payments made to
the employees of the Credit Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Law dealing with such matters.  All
payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be.  The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

 

33

--------------------------------------------------------------------------------


 

Section 3.10                            Regulated Entities.  No Credit Party is
an “investment company” or a company “controlled” by an “investment company” or
a “subsidiary” of an “investment company,” all within the meaning of the
Investment Company Act of 1940.

 

Section 3.11                            Margin Regulations.  None of the
proceeds from the Loans have been or will be used, directly or indirectly, for
the purpose of purchasing or carrying any “margin stock” (as defined in
Regulation U of the Federal Reserve Board), for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
“margin stock” or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation T, U or X of the
Federal Reserve Board.

 

Section 3.12                            Compliance With Laws; Anti-Terrorism
Laws.

 

(a)                                 Each Credit Party is in compliance with the
requirements of all applicable Laws, except for such Laws the noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 None of the Credit Parties nor any of their
Subsidiaries (i) is in violation of any Anti-Terrorism Law, (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled by
a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person.  No
Credit Party nor any of their Subsidiaries or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.

 

Section 3.13                            Taxes.  All federal, state and local tax
returns, tax reports and statements required to be filed by or on behalf of each
Credit Party have been filed with the appropriate Governmental Authorities in
all jurisdictions in which such returns, reports and statements are required to
be filed and, except to the extent subject to a Permitted Contest, all material
Taxes (including real property Taxes) and other charges shown to be due and
payable in respect thereof have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof.  Except to the extent subject to a Permitted Contest, all material
state and local sales and use Taxes required to be paid by each Credit Party
have been paid.  All federal and state returns have been filed by each Credit
Party for all periods for which returns were due with respect to employee income
tax withholding, social security and unemployment taxes, and, except to the
extent subject to a Permitted Contest, the amounts shown thereon to be due and
payable have been paid in full or adequate provisions therefor have been made.

 

Section 3.14                            Compliance with ERISA.

 

(a)                                 Each ERISA Plan (and the related trusts and
funding agreements) complies in form and in operation with, has been
administered in compliance with, and the terms of each ERISA Plan satisfy, the
applicable requirements of ERISA and the Code in all material respects.  Each
ERISA Plan which is intended to be qualified under Section 401(a) of the Code is
so qualified, and the United States Internal Revenue Service has issued a
favorable determination letter with respect to each such ERISA

 

34

--------------------------------------------------------------------------------


 

Plan which may be relied on currently.  No Credit Party has incurred liability
for any material excise tax under any of Sections 4971 through 5000 of the Code.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each
Borrower and each Subsidiary is in compliance with the applicable provisions of
ERISA and the provision of the Code relating to ERISA Plans and the regulations
and published interpretations therein.  During the thirty-six (36) month period
prior to the Closing Date or the making of any Loan, (i) no steps have been
taken to terminate any Pension Plan, and (ii) no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA.  No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Credit Party of any material liability, fine or penalty.  No Credit Party
has incurred liability to the PBGC (other than for current premiums) with
respect to any employee Pension Plan.  All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any
Credit Party or any other member of the Controlled Group under the terms of the
plan or of any collective bargaining agreement or by applicable Law; no Credit
Party nor any member of the Controlled Group has withdrawn or partially
withdrawn from any Multiemployer Plan, incurred any withdrawal liability with
respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no
condition has occurred which, if continued, could result in a withdrawal or
partial withdrawal from any such plan, and no Credit Party nor any member of the
Controlled Group has received any notice that any Multiemployer Plan is in
reorganization, that increased contributions may be required to avoid a
reduction in plan benefits  or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

 

Section 3.15                            Consummation of Operative Documents;
Brokers.   Except for fees payable to Agent and/or Lenders, no broker, finder or
other intermediary has brought about the obtaining, making or closing of the
transactions contemplated by the Operative Documents, and no Credit Party has or
will have any obligation to any Person in respect of any finder’s or brokerage
fees, commissions or other expenses in connection herewith or therewith.

 

Section 3.16                            Related Transactions.  All transactions
contemplated by the Operative Documents to be consummated on or prior to the
date hereof have been so consummated (including, without limitation, the
disbursement and transfer of all funds in connection therewith) in all material
respects pursuant to the provisions of the applicable Operative Documents, true
and complete copies of which have been delivered to Agent, and in compliance
with all applicable Law, except for such Laws the noncompliance with which would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.17                            Material Contracts.  Except for the
Operative Documents and the other agreements set forth on Schedule 3.17, as of
the Closing Date there are no (a) employment agreements covering the management
of any Credit Party, (b) collective bargaining agreements or other similar labor
agreements covering any employees of any Credit Party, (c) agreements for
managerial, consulting or similar services to which any Credit Party is a party
or by which it is bound, (d) agreements regarding any Credit Party, its assets
or operations or any investment therein to which any of its equity holders is a
party or by which it is bound, (e) real estate leases, Intellectual Property
licenses or other lease or license agreements to which any Credit Party is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of “off the shelf” products), (f) vendor or
supply agreements or similar agreements to which any Credit Party is a party and
pursuant to which any one or more of the Credit Parties purchases goods or
services from a third party, (g) third party billing arrangements and other
customer contracts to which any Credit Party is a party, in each case with
respect to the preceding

 

35

--------------------------------------------------------------------------------


 

clauses (a) through (f) requiring payment by Credit Parties of more than
$500,000 in any year (excluding, in the case of any such contract or agreement
described in clause (e), any such contract or agreement that can be terminated
by the applicable Credit Parties without cause on no more than 30 days notice
and without payment of any penalty or termination fee or payment of any
guaranteed payments or “take or pay” payments or any similar payment of amounts
that would otherwise be payable by such Credit Parties under such contract or
agreement in the absence of any such termination) and in each case with respect
to the preceding clause (g) providing for (or expected to provide for) revenues
to Credit Parties of more than $500,000 in any year, (h) partnership agreements
to which any Credit Party is a general partner or joint venture agreements to
which any Credit Party is a party, or (i) any other agreements or instruments to
which any Credit Party is a party, and the breach, nonperformance or
cancellation of which, or the failure of which to renew, could reasonably be
expected to have a Material Adverse Effect (all of such contracts and agreements
of Borrowers of the type described in the foregoing clauses (a) through (i),
collectively with the Operative Documents, the “Material Contracts”). 
Schedule 3.17 sets forth, with respect to each real estate lease agreement to
which any Borrower is a party (as a lessee) as of the Closing Date, the address
of the subject property and the annual rental (or, where applicable, a general
description of the method of computing the annual rental).  The consummation of
the transactions contemplated by the Financing Documents will not give rise to a
right of termination in favor of any party to any Material Contract (other than
any Credit Party), except for such Material Contracts the noncompliance with
which would not reasonably be expected to have a Material Adverse Effect.

 

Section 3.18                            Compliance with Environmental
Requirements; No Hazardous Materials.  Except in each case as set forth on
Schedule 3.18:

 

(a)                                 no notice, notification, demand, request for
information, citation, summons, complaint or order has been issued, no complaint
has been filed, no penalty has been assessed and no investigation or review is
pending, or to such Borrower’s knowledge, threatened in writing by any
Governmental Authority or other Person with respect to any (i) alleged violation
by any Credit Party of any Environmental Law, (ii) alleged failure by any Credit
Party to have any Permits required in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) any
generation, treatment, storage, recycling, transportation or disposal of any
Hazardous Materials, or (iv) release of Hazardous Materials; and

 

(b)                                 to the knowledge of each Borrower, no
property now owned or leased by any Credit Party and, and no such property
previously owned or leased by any Credit Party, to which any Credit Party has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed or, to such Borrower’s knowledge, proposed for
listing, on the National Priorities List promulgated pursuant to CERCLA, or
CERCLIS (as defined in CERCLA) or any similar state list or is the subject of
federal, state or local enforcement actions or, to the knowledge of such
Borrower, other investigations which may lead to claims against any Credit Party
for clean-up costs, remedial work, damage to natural resources or personal
injury claims, including, without limitation, claims under CERCLA.

 

Section 3.19                            Intellectual Property.  Each Credit
Party owns, is licensed to use or otherwise has the right to use, all
Intellectual Property that is material to the condition (financial or other),
business or operations of such Credit Party.  All Intellectual Property existing
as of the Closing Date which is issued, registered or pending with any United
States or foreign Governmental Authority (including, without limitation, any and
all applications for the registration of any Intellectual Property with any such
United States or foreign Governmental Authority) and all licenses under which
any Borrower is the licensee of any such registered Intellectual Property (or
any such application for the registration of Intellectual Property) owned by
another Person are set forth on Schedule 3.19, and upon any acquisition or
creation

 

36

--------------------------------------------------------------------------------


 

by any Credit Party of, or filing by any Credit Party of any application for the
registration of any such registered Intellectual Property or license for the use
of any such registered Intellectual Property (or application therefor),
Borrowers shall promptly (but in any event not later than the delivery by
Borrowers of the next quarterly Compliance Certificate required pursuant to
Section 4.1 above) deliver notice of such acquisition, creation, filing or
license to Agent.  Such Schedule 3.19 indicates in each case whether such
registered Intellectual Property (or application therefore) is owned or licensed
by such Credit Party, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed and whether or not such license is an
exclusive license.  All registered Intellectual Property of each Credit Party is
duly and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. To such Borrower’s knowledge, each Credit Party conducts its business
without infringement or claim of infringement of any Intellectual Property
rights of others and there is no infringement or claim of infringement by others
of any Intellectual Property rights of any Credit Party, which infringement or
claim of infringement could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.20                            Solvency.  After giving effect to the
Loan advances and the liabilities and obligations of each Borrower under the
Operative Documents, each Borrower and each additional Credit Party is Solvent.

 

Section 3.21                            Full Disclosure.  None of the written
information (financial or otherwise) furnished by or on behalf of any Credit
Party to Agent or any Lender in connection with the consummation of the
transactions contemplated by the Operative Documents, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made.  All financial projections
delivered to Agent and the Lenders by Borrowers (or their agents) have been
prepared on the basis of the assumptions stated therein.  Such projections
represent each Borrower’s good faith estimate of such Borrower’s future
financial performance and such assumptions are believed by such Borrower to be
fair and reasonable in light of current business conditions ; provided, however,
that Borrowers can give no assurance that such projections will be attained.

 

Section 3.22                            Subsidiaries.  Borrowers do not own any
stock, partnership interests, limited liability company interests or other
equity securities except for Permitted Investments and except as set forth on
Schedule 3.4.

 

ARTICLE 4- AFFIRMATIVE COVENANTS

 

Each Borrower agrees that, so long as any portion of the Loans is outstanding:

 

Section 4.1                                   Financial Statements and Other
Reports.  Each Borrower will deliver to Agent:  (a) as soon as available, but no
later than thirty days (30) days after the last day of each fiscal month that is
not also the last month in a fiscal quarter, a company prepared consolidated
balance sheet and income statement covering Borrowers’ and their Consolidated
Subsidiaries’ consolidated operations during the period, prepared under GAAP,
consistently applied, certified by a Responsible Officer of Borrower
Representative and in a form acceptable to Agent, together with a Compliance
Certificate as evidence that no Event of Default has occurred, (b) as soon as
available, but no later than forty-five (45) days after the last day of each
fiscal quarter, a company prepared consolidated balance sheet, cash flow and
income statement covering Borrowers’ and their Consolidated Subsidiaries’
consolidated operations during the period, prepared under GAAP, consistently
applied, certified by a Responsible Officer of Borrower

 

37

--------------------------------------------------------------------------------


 

Representative and in a form acceptable to Agent, together with a Compliance
Certificate as evidence that no Event of Default has occurred; (c) together with
the financial reporting package described in (b) above, evidence of payment and
satisfaction of all payroll, withholding and similar taxes due and owing by all
Borrowers with respect to the payroll period(s) occurring during such fiscal
quarter; (d) as soon as available, but no later than ninety (90) days after the
last day of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion, together with a Compliance
Certificate as evidence that no Event of Default has occurred; (e) within five
(5) days of delivery or filing thereof, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and copies of all reports and other filings made by Borrower
with any stock exchange on which any securities of any Borrower are traded
and/or the SEC; (f) a prompt (and in any event within five (5) Business Days) 
report of any legal actions pending or threatened in writing against any
Borrower or any of its Subsidiaries that could result in damages or costs to any
Borrower or any of its Subsidiaries of One Million Dollars ($1,000,000) or more;
(g) prompt (and in any event within three (3) Business Days) written notice of
an event that materially and adversely affects the ability of Borrowers to use
any Intellectual Property owned and/or licensed by Borrowers as necessary for
the operation of the businesses of Borrowers as they are conducted on the
Closing Date; and (h) budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request.  Promptly (any in any event within ten (10) Business Days)
upon their becoming available, Borrowers shall deliver to Agent copies of all
Material Contracts.

 

Section 4.2                                   Payment and Performance of
Obligations.  Each Borrower (a) will pay and discharge, and cause each
Subsidiary to pay and discharge, on a timely basis as and when due, all of their
respective obligations and liabilities, except for such obligations and/or
liabilities (i) that may be the subject of a Permitted Contest, and (ii) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect or result in a Lien against any Collateral, except for
Permitted Liens, (b) without limiting anything contained in the foregoing clause
(a), pay all amounts due and owing in respect of material Taxes (including
without limitation, payroll and withholdings tax liabilities) on a timely basis
as and when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.3                                   Maintenance of Existence.  Each
Borrower will preserve, renew and keep in full force and effect and in good
standing, and will cause each Subsidiary to preserve, renew and keep in full
force and effect and in good standing, their respective existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business.

 

Section 4.4                                   Maintenance of Property;
Insurance.

 

(a)                                 Each Borrower will keep, and will cause each
Subsidiary to keep, all property useful and necessary in its business in good
working order and condition, ordinary wear and tear excepted.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Upon completion of any Permitted Contest,
Borrowers shall, and will cause each Subsidiary to, promptly pay the amount due,
if any, and deliver to Agent proof of the completion of the contest and payment
of the amount due, if any .

 

(c)                                  As long as reasonably available within the
insurance marketplace, each Borrower will maintain (i) casualty insurance on all
real and personal property on an all risks basis, covering the repair and
replacement cost of all such property and coverage, business interruption and
rent loss (if applicable) coverages with extended period of indemnity (for the
period reasonably required by Agent from time to time) and indemnity for extra
expense, in each case without application of coinsurance and with agreed amount
endorsements, (ii) general and professional liability insurance (including
products/completed operations liability coverage) , and (iii) such other
insurance coverage in such amounts and with respect to such risks as Agent may
reasonably request from time to time, it being understood that the insurance
reflected on Schedule 4.4 (subject to the provisions of item #5 on Schedule 7.4)
is acceptable to the Agent and so long as the Borrowers maintain such coverage
(with the same or with similarly qualified carriers), no additional insurance
will be required by Agent; provided, however, that in no event shall such
insurance be in amounts or with coverage less than, or with carriers with
qualifications materially inferior to, any of the insurance or carriers in
existence as of the Closing Date, as evidenced by the insurance certificates
attached hereto as Schedule 4.4.  All such insurance shall be provided by
insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

 

(d)                                 As reasonably available within the insurance
marketplace, on or prior to the Closing Date, and at all times thereafter, each
Borrower will cause Agent to be named as an additional insured, assignee and
lender loss payee (which shall include, as applicable, identification as
mortgagee), as applicable, on each insurance policy required to be maintained
pursuant to this Section 4.4 pursuant to endorsements issued by the insurers
issuing such policies in form and substance acceptable to Agent, which such
endorsements shall, at a minimum, include effective waivers (whether under the
terms of any such policy or otherwise) by the insurer of all claims for
insurance premiums against all loss payees and additional insureds named in such
endorsements and all rights of subrogation against all loss payees and
additional insureds named in such endorsements, and that if all or any part of
such policy is canceled, the insurer will forthwith give notice thereof to each
additional insured, assignee and loss payee named in such endorsements and that
no cancellation in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee
named in such endorsements of written notice thereof, except for ten (10) days
for non-payment of premium.  Borrowers shall deliver to Agent and the Lenders
(i) on the Closing Date, a certificate from Borrowers’ insurance broker dated
such date showing the amount of coverage as of such date, and endorsements as
described in the preceding sentence with respect to each applicable insurance
policy, (ii) on an annual basis, and upon the request of any Lender through
Agent from time to time, full information as to the insurance carried,
(iii) within five (5) days of receipt of notice of cancellation from any
insurer, a copy of any notice of cancellation from that existing on the date of
this Agreement, (iv) forthwith, notice of any cancellation of coverage by any
Borrower, and (v) at least one (1) Business Days prior to expiration of any
policy of insurance, evidence of renewal of such insurance upon the terms and
conditions herein required.

 

(e)                                  In the event any Borrower fails to provide
Agent with evidence of the insurance coverage required by this Agreement, Agent
may purchase insurance at Borrowers’ expense to protect Agent’s interests in the
Collateral.  This insurance may, but need not, protect such Borrower’s
interests.  The coverage purchased by Agent may not pay any claim made by such
Borrower or any claim that is made against such Borrower in connection with the
Collateral.  Such Borrower may later cancel any insurance purchased by Agent,
but only after providing Agent with evidence that such Borrower has obtained
insurance as required by this Agreement.  If Agent purchases insurance for the
Collateral, Borrowers will be responsible for the costs of that insurance to the
fullest extent provided by law,

 

39

--------------------------------------------------------------------------------


 

including interest and other charges imposed by Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
such Borrower is able to obtain on its own.

 

Section 4.5                                   Compliance with Laws and Material
Contracts.  Each Borrower will comply, and cause each Subsidiary to comply, with
the requirements of all applicable Laws and Material Contracts, except to the
extent that failure to so comply could not reasonably be expected to (a) have a
Material Adverse Effect, or (b) result in any Lien upon either (i) a material
portion of the assets of any such Person in favor of any Governmental Authority,
or (ii) any material portion of the Collateral; provided that, notwithstanding
anything to the contrary in this clause (b), it shall not be deemed a breach of
this clause (b) to the extent that any such Lien results on any material portion
of the Collateral to the extent that the obligations secured by such Liens,
together with any obligations for taxes or governmental charges of the type
described in clause (d) of the definition of Permitted Liens secured by Liens on
Accounts also described in clause (d) of the definition of Permitted Liens,
shall not exceed $50,000 outstanding at any one time but only if and to the
extent that such Liens on Collateral are junior in priority to the Liens of
Agent on such Collateral..

 

Section 4.6                                   Inspection of Property, Books and
Records.  Each Borrower will keep, and will cause each Subsidiary to keep,
proper books of record substantially in accordance with GAAP in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities; and will permit, and will cause each Subsidiary
to permit, at the sole cost of the Borrowers (but only to the extent of
Borrowers’ obligations for such costs pursuant to Section 2.2(b) above),
representatives of Agent and of any Lender to visit and inspect any of their
respective properties, to examine and make abstracts or copies from any of their
respective books and records, to conduct a collateral audit and analysis of
their respective operations and the Collateral, to verify the amount and age of
the Accounts, the identity and credit of the respective Account Debtors, to
review the billing practices of Borrowers and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants as often as may reasonably be desired.  In the
absence of a Default or an Event of Default, Agent or any Lender exercising any
rights pursuant to this Section 4.6 shall give the applicable Borrower or any
applicable Subsidiary commercially reasonable prior notice of such exercise.  No
notice shall be required during the existence and continuance of any Default or
Event of Default or any time during which Agent reasonably believes a Default or
Event of Default exists.

 

Section 4.7                                   Use of Proceeds.  Borrowers shall
use the proceeds of Loans solely for (a) transaction fees incurred in connection
with the Financing Documents and the refinancing on the Closing Date of Debt,
(b) to support a letter of credit required under a lease to a Borrower, and
(c) for working capital needs of Borrowers and their Subsidiaries.  No portion
of the proceeds of the Loans will be used for family, personal, agricultural or
household use.

 

Section 4.8                                   Estoppel Certificates.  After
written request by Agent, Borrowers, within fifteen (15) days and at their
expense, will furnish Agent with a statement, duly acknowledged and certified,
setting forth (a) the amount of the original principal amount of the Notes, and
the unpaid principal amount of the Notes, (b) the rate of interest of the Notes,
(c) the date payments of interest and/or principal were last paid, (d) any
offsets or defenses to the payment of the Obligations, and if any are alleged,
the nature thereof, (e) that the Notes and this Agreement have not been modified
or if modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or if such Default exists, the nature
thereof, the period of time it has existed, and the action being taken to remedy
such Default.  After written request by Agent, Borrowers, within fifteen (15)
days and at their expense, will furnish Agent with a certificate, signed by a
Responsible Officer of Borrowers, updating all of the

 

40

--------------------------------------------------------------------------------


 

representations and warranties contained in this Agreement and the other
Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete in all
material respects as of the date of such certificate.

 

Section 4.9                                   Notices of Litigation and
Defaults.  Borrowers will give prompt written notice (and in any event within
three (3) Business Days) to Agent (a) of (I) any litigation or governmental
proceedings pending or threatened (in writing) against Borrowers or other Credit
Party which would reasonably be expected to have a Material Adverse Effect with
respect to Borrowers or any other Credit Party or which in any manner calls into
question the validity or enforceability of any Financing Document and
(II) without limiting the generality of the preceding clause (I), any and all
written correspondence sent or received by Borrowers and/or their legal to or
from any Governmental Authority and/or its legal counsel in connection with the
Pending CID or in connection with any further civil investigative demand
proceeds or investigation regarding Borrowers’ use of diagnostic codes for
Medicare billings commenced or pursued by any Governmental Authority (including
the DOJ WD Washington) that is outside of the scope of the Pending CID (which
notice shall include a copy of such correspondence), (b) upon any Borrower
becoming aware of the existence of any Default or Event of Default, (c) if any
Credit Party is in breach or default under or with respect to any Material
Contract, or if any Credit Party is in breach or default under or with respect
to any other contract, agreement, lease or other instrument to which it is a
party or by which its property is bound or affected, which breach or default
could reasonably be expected to have a Material Adverse Effect, (d) of any
strikes or other labor disputes pending or, to any Borrower’s knowledge,
threatened (in writing in the case of disputes other than strikes) against any
Credit Party, (e) if there is any infringement or claim of infringement by any
other Person with respect to any Intellectual Property rights of any Credit
Party that could reasonably be expected to have a Material Adverse Effect, or if
there is any claim by any other Person that any Credit Party in the conduct of
its business is infringing on the Intellectual Property Rights of others, and
(f) of all returns, recoveries, disputes and claims that involve more than
$500,000.  Borrowers represent and warrant that Schedule 4.9 sets forth a
complete list of all matters existing as of the Closing Date for which notice
could be required under this Section.

 

Section 4.10                            Hazardous Materials; Remediation.  If
any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Environmental Laws.  Without limiting the generality of the foregoing, each
Borrower shall, and shall cause each other Credit Party to, comply with each
Environmental Law requiring the performance at any real property by any Borrower
or any other Credit Party of activities in response to the release or threatened
release of a Hazardous Material.

 

Section 4.11                            Further Assurances.

 

(a)                                 Each Borrower will, and will cause each
Subsidiary to, at its own cost and expense, promptly and duly take, execute,
acknowledge and deliver all such further acts, documents and assurances as may
from time to time be necessary or as Agent or the Required Lenders may from time
to time reasonably request in order to carry out the intent and purposes of the
Financing Documents and the transactions contemplated thereby, including all
such actions to (i) establish, create, preserve, protect and perfect a first
priority Lien (subject only to Permitted Liens) in favor of Agent for itself and
for the benefit of the Lenders on the Collateral (including Collateral acquired
after the date hereof), and (ii) unless Agent shall agree otherwise in writing,
cause all Subsidiaries of Borrowers to be jointly and severally obligated with
the other Borrowers under all covenants and obligations under this Agreement,
including the

 

41

--------------------------------------------------------------------------------


 

obligation to repay the Obligations; providing that, notwithstanding anything to
the contrary contained in the foregoing or otherwise in this Agreement, no
Subsidiary of any Borrower that is incorporated, formed or organized under the
laws of any jurisdiction outside of the United States shall be required to
become obligated (as a Borrower, a Guarantor or otherwise) for the repayment of
the Obligations.

 

(b)                                 Upon receipt of an affidavit of an officer
of Agent or a Lender as to the loss, theft, destruction or mutilation of any
Note or any other Financing Document which is not of public record, and, in the
case of any such mutilation, upon surrender and cancellation of such Note or
other applicable Financing Document, Borrowers will issue, in lieu thereof, a
replacement Note or other applicable Financing Document, dated the date of such
lost, stolen, destroyed or mutilated Note or other Financing Document in the
same principal amount thereof and otherwise of like tenor.

 

(c)                                  Upon the formation or acquisition of a new
Subsidiary, including as a result of the closing and consummation of any
Permitted Acquisition, Borrowers shall (i) pledge, have pledged or cause or have
caused to be pledged to the Agent pursuant to a pledge agreement in form and
substance satisfactory to the Agent, all (subject only to the limitations set
forth in the final paragraph of Schedule 9.1) of the outstanding shares of
equity interests or other equity interests of such new Subsidiary owned directly
or indirectly by any Borrower, along with undated stock or equivalent powers for
such certificates, executed in blank; (ii) except in the case of (x) any
Subsidiary of any Borrower that is incorporated, formed or organized under the
laws of any jurisdiction outside of the United States or (y) any other
Subsidiary with respect to which Agent shall agree otherwise in writing in its
sole discretion, cause the new Subsidiary to take such other actions (including
entering into or joining any Security Documents) as are necessary or advisable
in the reasonable opinion of the Agent in order to grant the Agent, acting on
behalf of the Lenders, a first priority Lien on all real and personal property
of such Subsidiary in existence as of such date and in all after acquired
property, which first priority Liens are required to be granted pursuant to this
Agreement (and, in all cases (including the case of any Subsidiary described in
the exceptions set forth at the beginning of this clause (ii)), Agent shall have
received all lien searches and other searches of the type described in
Section 7.3 hereof, the results of which shall be consistent with the
requirements of this clause (ii)  (taking such exceptions into account) and the
representations, warranties and covenants applicable to Credit Parties under
this Agreement and the other Financing Agreement); (iii)  except in the case of
(x) any Subsidiary of any Borrower that is incorporated, formed or organized
under the laws of any jurisdiction outside of the United States or (y) any other
Subsidiary with respect to which Agent shall agree otherwise in writing in its
sole discretion, cause such new Subsidiary to either (at the election of Agent
in its sole discretion) become a Borrower hereunder with joint and several
liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Agent or to become a Guarantor of the
obligations of Borrowers hereunder and under the other Financing Documents
pursuant to a guaranty and suretyship agreement in form and substance
satisfactory to Agent; and (iv)  except in the case of (x) any Subsidiary of any
Borrower that is incorporated, formed or organized under the laws of any
jurisdiction outside of the United States or (y) any other Subsidiary with
respect to which Agent shall agree otherwise in writing in its sole discretion,
cause the new Subsidiary to deliver certified copies of such Subsidiary’s
certificate or articles of incorporation, together with good standing
certificates, by-laws (or other operating agreement or governing documents)
resolutions of the Board of Directors or other governing body, approving and
authorize the execution and delivery of the Security Documents, incumbency
certificates and to execute and/or deliver such other documents and legal
opinions or to take such other actions as may be requested by the Agent, in each
case, in form and substance satisfactory to the Agent.

 

(d)                                 Upon the request of Agent, Borrowers shall
obtain a landlord’s agreement or mortgagee agreement, as applicable, from the
lessor of each leased property or mortgagee of owned

 

42

--------------------------------------------------------------------------------


 

property with respect to any business location where any material portion of the
Collateral, or the records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Agent.  Borrowers shall timely and fully pay and perform its material
obligations under all leases and other agreements with respect to each leased
location where any Collateral, or any records related thereto, is or may be
located.

 

Section 4.12                            Reserved.

 

Section 4.13                            Power of Attorney.  Each of the officers
of Agent is hereby irrevocably made, constituted and appointed the true and
lawful attorney for Borrowers (without requiring any of them to act as such)
with full power of substitution to do the following:  (a)  endorse the name of
Borrowers upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to Borrowers and constitute
collections on Borrowers’ Accounts; (b) so long as Agent has provided not less
than three (3) Business Days’ prior written notice to Borrower to perform the
same and Borrower has failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Agent under this Agreement; (c) after the
occurrence and during the continuance of an Event of Default, take any action
Borrowers are required to take under this Agreement; (d) so long as Agent has
provided not less than three (3) Business Days’ prior written notice to Borrower
to perform the same and Borrower has failed to take such action, do such other
and further acts and deeds in the name of Borrowers that Agent may deem
necessary or desirable to perfect Agent’s security interest or Lien in any
Collateral; (e) after the occurrence and during the continuance of an Event of
Default, do such other and further acts and deeds in the name of Borrowers that
Agent may deem necessary or desirable to perfect Agent’s security interest or
Lien in any Collateral or to enforce any Account or other Collateral, provided
that Agent shall use its commercially reasonable efforts to notify Borrower
Representative promptly upon any exercise by Agent of its powers of attorney
under this clause (e) but provided further that, no failure by Agent to give any
such notice shall result in any liability from Agent to any Credit Party nor
have any adverse effect on the powers of attorney granted by Borrowers to Agent
under this clause (e) or any actions taken by Agent pursuant to such powers of
attorney prior to or after any such failure; and (f) after the occurrence and
during the continuance of an Event of Default, do such other and further acts
and deeds in the name of Borrowers that Agent may deem necessary or desirable to
enforce its rights with regard to any Account or other Collateral.  This power
of attorney shall be irrevocable and coupled with an interest.

 

Section 4.14                            Collateral Administration.  All data and
other information relating to Collateral shall at all times be kept by
Borrowers, at their respective principal offices and shall not be moved from
such locations without (i) providing prior written notice to Agent, and
(ii) obtaining the prior written consent of Agent, which consent shall not be
unreasonably withheld.

 

ARTICLE 5- NEGATIVE COVENANTS

 

Each Borrower agrees that, so long as any portion of the Loans is outstanding:

 

Section 5.1                                   Debt; Contingent Obligations.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly, create,
incur, assume, guarantee or otherwise become or remain directly or indirectly
liable with respect to, any Debt, except for Permitted Debt.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly, create, assume, incur
or suffer to exist any Contingent Obligations, except for Permitted Contingent
Obligations.

 

43

--------------------------------------------------------------------------------


 

Section 5.2                                   Liens.  No Borrower will, or will
permit any Subsidiary to, directly or indirectly, create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, except for
Permitted Liens.

 

Section 5.3                                   Restricted Distributions.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Distribution,
except for Permitted Distributions.

 

Section 5.4                                   Restrictive Agreements.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) enter into or assume any agreement (other than the Financing Documents, the
MidCap Credit Documents and any agreements for purchase money debt permitted
under clause (c) of the definition of Permitted Debt) prohibiting the creation
or assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or (b) create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind (except
as provided by the Financing Documents or the MidCap Credit Documents) on the
ability of any Subsidiary to: (i) pay or make Restricted Distributions to any
Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.

 

Section 5.5                                   Payments and Modifications of
Subordinated Debt.  (a) Borrower will not, and will not permit any Subsidiary
to, directly or indirectly (a) declare, pay, make or set aside any amount for
payment in respect of Subordinated Debt, except for payments made in full
compliance with and expressly permitted under the Subordination Agreement,
(b) amend or otherwise modify the terms of any Subordinated Debt, except for
amendments or modifications made in full compliance with the Subordination
Agreement, (c) declare, pay, make or set aside any amount for payment in respect
of any Subordinated Debt hereinafter incurred that, by its terms, or by separate
agreement, is subordinated to the Obligations, except for payments made in full
compliance with and expressly permitted under the subordination provisions
applicable thereto, or (d) amend or otherwise modify the terms of any such
Subordinated Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Subordinated Debt, (ii) accelerate or shorten the dates upon
which payments of principal or interest are due on, or the principal amount of,
such Subordinated Debt, (iii) change in a manner adverse to any Credit Party or
Agent any event of default or add or make more restrictive any covenant with
respect to such Subordinated Debt, (iv) change the prepayment provisions of such
Subordiated Debt or any of the defined terms related thereto, (v) change the
subordination provisions thereof (or the subordination terms of any guaranty
thereof), or (vi) change or amend any other term if such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Subordinated Debt in a manner adverse to
Borrower, any Subsidiaries, Agents or Lenders.  Borrower shall, prior to
entering into any such amendment or modification, deliver to Agent reasonably in
advance of the execution thereof, any final or execution form copy thereof.

 

(b)                                 No Borrower will, or will permit any
Subsidiary to, directly or indirectly amend or otherwise modify the terms of the
2012 CardioNet Credit Agreement if the effect of such amendment or modification
is to (i) increase the principal amount of the loans and advances outstanding
thereunder and/or obtain any new loans or advances thereunder to the extent that
after giving effect thereto the aggregate principal balance of all such loans
and advances included therein at any time exceeds the amount of $20,000,000,
(ii) change in a manner adverse to any Credit Party or Agent any event of
default or add or make more restrictive any covenant with respect thereto, or
(iii) change or amend any other term if such change or amendment would confer
additional material rights on MidCap Agent in a manner adverse to Credit
Parties, any Subsidiaries, Agents or Lenders.

 

44

--------------------------------------------------------------------------------


 

Section 5.6                                   Consolidations, Mergers and Sales
of Assets; Change in Control.  No Borrower will, or will permit any Subsidiary
to, directly or indirectly (a) consolidate or merge or amalgamate with or into
any other Person, except in connection with a Permitted Acquisition as permitted
by Section 5.7 below, provided that, (x) in any such consolidation or merger or
amalgamation by BioTelemetry, Inc. in connection with a Permitted Acquisition,
BioTelemetry, Inc. shall be the surviving Person and (y) in any other such
consolidation or merger or amalgamation by any other Borrower or Subsidiary in
connection with a Permitted Acquisition, after giving effect to such Permitted
Acquisition, the surviving Person shall be a wholly-owned Subsidiary of
BioTelemetry, Inc. or CardioNet and shall be (or shall have become, pursuant to
Section 4.11 hereof) a Borrower hereunder, or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions.  No Borrower will suffer
or permit to occur any Change in Control with respect to itself, any Subsidiary
or any Guarantor.

 

Section 5.7                                   Purchase of Assets, Investments. 
No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) acquire or enter into any agreement to acquire all or substantially all of
the assets of any Person or of any line of business or business unit or asset
group of any Person; (b) engage or enter into any agreement to engage in any
joint venture or partnership with any other Person; or (c) acquire or own or
enter into any agreement to acquire or own any Investment in any Person other
than Permitted Investments; provided that, notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, Borrowers
may enter into and close and consummate any Permitted Acquisition so long as all
of the terms conditions set forth in definition of Permitted Acquisition have
been fully complied with and satisfied as to such transaction.

 

Section 5.8                                   Transactions with Affiliates. 
Except as otherwise disclosed on Schedule 5.8, and except for transactions that
are disclosed to Agent in advance of being entered into and which contain terms
that are no less favorable to the applicable Borrower or any Subsidiary, as the
case may be, than those which might be obtained from a third party not an
Affiliate of any Credit Party, no Borrower will, or will permit any Subsidiary
to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate of any Borrower.  Notwithstanding
anything to the contrary provided for in this Section 5.8 or otherwise in this
Agreement, from and after the Closing Date, no Borrower shall make any
intercompany loans to or other Investments in, nor otherwise transfer any assets
to or enter into any transactions with, any Subsidiary that is not also a
Borrower or a Guarantor, except that (x) any Borrower may continue to hold its
Investments in any such Subsidiary existing as of the Closing Date, (y) such
Subsidiaries may make Permitted Distributions to Borrowers, and (z) with respect
to cardioCORE Lab Ltd., a company organized under the laws of England and Wales
and a wholly-owned direct Subsidiary of cardioCORE Lab, Inc. (“cardioCORE UK”),
Borrowers may make further intercompany loans to and Investments in cardioCORE
UK after the Closing Date so long as the aggregate outstanding principal amount
of all such intercompany loans plus the aggregate outstanding amount of all such
Investments (net of any return of capital) made after the Closing Date shall not
exceed $50,000 at any one time.

 

Section 5.9                                   Modification of Organizational
Documents.  No Borrower will, or will permit any Subsidiary to, directly or
indirectly, amend or otherwise modify any Organizational Documents of such
Person, except for Permitted Modifications.

 

Section 5.10                            Modification of Certain Agreements.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly, amend
or otherwise modify any Material Contract, which amendment or modification in
any case:  (a) is contrary to the terms of this Agreement or any other Financing
Document; or (b) could reasonably be expected to be adverse to the rights,
interests or privileges of the Agent or the Lenders or their ability to enforce
the same  .  Each Borrower shall, prior to entering into any amendment or other
modification of any of the foregoing documents, deliver to Agent reasonably in

 

45

--------------------------------------------------------------------------------


 

advance of the execution thereof, any final or execution form copy of amendments
or other modifications to such documents, and such Borrower agrees not to take,
nor permit any of its Subsidiaries to take, any such action with respect to any
such documents without obtaining such approval from Agent.

 

Section 5.11                            Conduct of Business.  No Borrower will,
or will permit any Subsidiary to, directly or indirectly, engage in any line of
business other than those businesses engaged in on the Closing Date and
described on Schedule 5.11 and businesses reasonably related thereto in the
healthcare industry.  No Borrower will, or will permit any Subsidiary to, other
than in the ordinary course of business, change its normal billing payment and
reimbursement policies and procedures with respect to its Accounts (including,
without limitation, the amount and timing of finance charges, fees and
write-offs).

 

Section 5.12                            Lease Payments.  No Borrower will, or
will permit any Subsidiary to, directly or indirectly, incur or assume (whether
pursuant to a Guarantee or otherwise) any liability for rental payments except
in the ordinary course of business.

 

Section 5.13                            Limitation on Sale and Leaseback
Transactions.  No Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into any arrangement with any Person whereby, in a
substantially contemporaneous transaction, any Borrower or any Subsidiaries
sells or transfers all or substantially all of its right, title and interest in
an asset and, in connection therewith, acquires or leases back the right to use
such asset.

 

Section 5.14                            Deposit Accounts and Securities
Accounts; Payroll and Benefits Accounts.  No Borrower will, or will permit any
Subsidiary to, directly or indirectly, establish any new Deposit Account or
Securities Account without prior written notice to Agent, and, with respect to
Deposit Accounts but subject to Section 7.4, unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
(or, if applicable, with respect to only any Deposit Account into which proceeds
of Accounts from Governmental Account Debtors are paid, a Deposit Account
Restriction Agreement) prior to or concurrently with the establishment of such
Deposit Account.  Borrowers represent and warrant that Schedule 5.14 lists all
of the Deposit Accounts and Securities Accounts of each Borrower as of the
Closing Date.  The provisions of this Section requiring Deposit Account Control
Agreements shall not apply to Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrowers’ employees and identified to Agent by Borrowers as such; provided,
however, that at all times that any Obligations remain outstanding, Borrower
shall maintain one or more separate Deposit Accounts to hold any and all amounts
to be used for payroll, payroll taxes and other employee wage and benefit
payments, and shall not commingle any monies allocated for such purposes with
funds in any other Deposit Account.

 

Section 5.15                            Compliance with Anti-Terrorism Laws. 
Agent hereby notifies Borrowers that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrowers and its principals, which information includes the name and address of
each Borrower and its principals and such other information that will allow
Agent to identify such party in accordance with Anti-Terrorism Laws.  No
Borrower will, or will permit any Subsidiary to, directly or indirectly,
knowingly enter into any Material Contracts with any Blocked Person or any
Person listed on the OFAC Lists.  Each Borrower shall immediately notify Agent
if such Borrower has knowledge that any Borrower, any additional Credit Party or
any of their respective Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement is
or becomes a Blocked Person or (a) is convicted on, (b) pleads nolo contendere
to, (c) is indicted on, or (d) is arraigned and held over on charges involving
money laundering or predicate crimes to money laundering.  No Borrower will, or
will permit any

 

46

--------------------------------------------------------------------------------


 

Subsidiary to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

ARTICLE 6— [RESERVED]

 

ARTICLE 7- CONDITIONS

 

Section 7.1                                   Conditions to Closing.  The
obligation of each Lender to enter into and become bound under this Agreement
and the other Financing Documents and, if applicable make any initial Loans
requested by Borrowers to be made on the Closing Date, shall be subject to the
receipt by Agent of each agreement, document and instrument set forth on the
closing checklist prepared by Agent or its counsel, each in form and substance
satisfactory to Agent, and such other closing deliverables reasonably requested
by Agent and Lenders, and to the satisfaction of the following conditions
precedent, each to the satisfaction of Agent and Lenders and their respective
counsel in their sole discretion:

 

(a)                                 evidence of the consummation of the
transactions (other than the funding of the Loan) contemplated by the Operative
Documents including, without limitation, the funding of any and all investments
contemplated by the Operative Documents;

 

(b)                                 the payment of all fees, expenses and other
amounts due and payable under each Financing Document, including without
limitation all costs of recording, appraisals, inspection, audit and reporting
and all attorney’s fees incurred in connection with the negotiation,
documentation and review of the Financing Documents;

 

(c)                                  since December 31, 2012, there has been no
development, event, act, condition or occurrence of any nature that has occurred
that has had or could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 execution and delivery by MidCap Agent of
the MidCap 2014 Joinder and Amendment and the Intercreditor Agreement; and

 

(e)                                  evidence that Borrowers have waived their
right to recover from any other Borrower or Subsidiary any licensing fees,
damages or other compensation or consideration in connection with past, present
or future patent infringement (or related activity), including without
limitation the infringement activity that was alleged in the MedNet Litigation.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

 

Section 7.2                                   Conditions to Each Loan.  The
obligation of the Lenders to make a Loan or an advance in respect of any Loan is
subject to the satisfaction of the following additional conditions:

 

(a)                                 the fact that, immediately before and after
such advance or issuance, no Default or Event of Default shall have occurred and
be continuing;

 

47

--------------------------------------------------------------------------------


 

(b)                                 the fact that (i) the representations and
warranties of each Credit Party contained in the Financing Documents that are
subject to materiality or Material Adverse Effect qualifications shall be true,
correct and complete in all respects on and as of the date of such borrowing or
issuance, except to the extent that any such representation or warranty relates
to a specific date in which case such representation or warranty shall be true
and correct as of such earlier date, and (ii) the representations and warranties
of each Credit Party contained in the Financing Documents that are not subject
to materiality or Material Adverse Effect qualifications shall be true, correct
and complete in all material respects on and as of the date of such borrowing or
issuance, except to the extent that any such representation or warranty relates
to a specific date in which case such representation or warranty shall be true
and correct as of such earlier date;

 

(c)                                  the fact that no Material Adverse Effect
shall have occurred and be continuing with respect to Borrowers or any Credit
Party since the date of this Agreement; and

 

(d)                                 the continued compliance by Borrowers with
all of the terms, covenants and conditions of Article 8 and, unless Agent shall
elect otherwise from time to time, the absence of any fact, event or
circumstance for which Borrower is required to give Agent notice under
Article 8.

 

Each acceptance by any Borrower of the proceeds of any Loan made hereunder shall
be deemed to be a representation and warranty by each Borrower on the date of
such notice or acceptance as to the facts specified in this Section.

 

Section 7.3                                   Searches.  Before the Closing
Date, and thereafter (as and when determined by Agent in its discretion), Agent
shall have the right to perform, all at Borrowers’ expense, the searches
described in clauses (a), (b), and (c) below against Borrowers and any other
Credit Party, the results of which are to be consistent with Borrowers’
representations and warranties under this Agreement and the satisfactory results
of which shall be a condition precedent to all advances of Loan proceeds: 
(a) UCC searches with the Secretary of State of the jurisdiction in which the
applicable Person is organized; (b) judgment, pending litigation, federal tax
lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

Section 7.4                                   Post Closing Requirements. 
Borrowers shall complete each of the post closing obligations and/or provide to
Agent each of the documents, instruments, agreements and information listed on
Schedule 7.4 attached hereto on or before the date set forth for each such item
thereon, each of which shall be completed or provided in form and substance
satisfactory to Agent.

 

ARTICLE 8— REGULATORY MATTERS

 

Section 8.1                                   Additional Defined Terms.   The
following additional definitions are hereby appended to Section 1.1 of this
Agreement:

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

“HIPAA Compliant” shall mean that the applicable Person is in compliance with
each of the applicable requirements of the so-called “Administrative
Simplification” provisions of HIPAA, and is not and could not reasonably be
expected to become the subject of any civil or criminal penalty, process,

 

48

--------------------------------------------------------------------------------


 

claim, action or proceeding, or any administrative or other regulatory review,
survey, process or proceeding (other than routine surveys or reviews conducted
by any government health plan or other accreditation entity) that could result
in any of the foregoing or that could reasonably be expected to adversely affect
such Person’s business, operations, assets, properties or condition (financial
or otherwise), in connection with any actual or potential violation by such
Person of the provisions of HIPAA.

 

Section 8.2                                   Representations and Warranties. 
To induce Agent and Lenders to enter into this Agreement and to make credit
accommodations contemplated hereby, Borrowers hereby represent and warrant that,
all of the information regarding the Borrowers set forth in Schedule 8.2(a) is
true, complete and correct, and that except as disclosed in Schedule 8.2(b), the
following statements are true, complete and correct as of the date hereof, and
Borrowers hereby covenant and agree to notify Agent within three (3) Business
Days (but in any event prior to Borrowers submitting any requests for fundings
of credit facility proceeds under this Agreement) following the occurrence of
any facts, events or circumstances known to a Borrower, whether threatened,
existing or pending, that would make any of the following representations and
warranties untrue, incomplete or incorrect (together with such supporting data
and information as shall be necessary to fully explain to Agent the scope and
nature of the fact, event or circumstance), and shall provide to Agent within
two (2) Business Days of Agent’s request, such additional information as Agent
shall request regarding such disclosure:

 

(a)                                 Healthcare Permits.  Borrowers have (i) each
Healthcare Permit and other rights from, and have made all declarations and
filings with, all applicable Governmental Authorities, all self regulatory
authorities and all courts and other tribunals necessary to engage in the
ownership, management and operation of the businesses of Borrowers as they are
conducted on the Closing Date or the assets of any Borrower, all of which such
Healthcare Permits of Borrowers as of the Closing Date are listed on Schedule
8.2(a), and (ii) no knowledge that any Governmental Authority is considering
limiting, suspending or revoking any such Healthcare Permit.  All such
Healthcare Permits are valid and in full force and effect and Borrowers are in
material compliance with the terms and conditions of all such Healthcare
Permits, except where failure to be in such compliance or for a Healthcare
Permit to be valid and in full force and effect would not have a Material
Adverse Effect.

 

(b)                                 Participation Agreements/Provider
Status/Cost Reports.

 

(i)                                     Other than a potential adverse
determination for the Borrowers with respect to  the Pending CID and as
disclosed on Schedule 3.6, there is no investigation, audit, claim review, or
other action pending or, to the knowledge of any Borrower, threatened in writing
which could result in a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any Third Party Payor participation
agreement or provider number or other Healthcare Permit or result in a
Borrower’s exclusion from any Third Party Payor Program, nor has any Third Party
Payor Program made any decision not to renew any participation agreement or
provider agreement or other Healthcare Permit, nor have the Borrowers made any
decision not to renew any participation agreement or provider agreement or other
Healthcare Permit, nor is there any action pending or threatened in writing to
impose material intermediate or alternative sanctions with respect to any
Borrower.

 

(ii)                                  The Borrowers, and, to the knowledge of
the Borrowers, their contractors, have properly and legally billed all
intermediaries and Third Party Payors for services rendered and have maintained
their records in all material respects to reflect such billing practices.  No
funds relating to Borrowers are now, or, to the knowledge of Borrowers will be,
withheld by any Third Party Payor.

 

49

--------------------------------------------------------------------------------


 

(iii)                               Borrowers have the requisite participation
agreement or provider number or other Healthcare Permit to bill the Medicare
program and the respective Medicaid programs in the state or states in which
such Borrowers operate (to the extent such Borrower participates in the Medicare
or Medicaid program in such state or states) and all other Third Party Payor
Programs (including, without limitation, Medicare) which have historically
accounted for any material portion of the revenues of Borrowers.

 

(iv)                              All Medicare, Medicaid, and private insurance
cost reports and financial reports submitted by the Borrowers are and will be
materially accurate and complete and have not been and will not be misleading in
any material respects.  Other than a potential adverse determination for the
Borrowers with respect to the Pending CID and as disclosed on Schedule 3.6, no
cost reports for the Borrowers remain “open” or unsettled and there are no
current, pending or outstanding Medicare, Medicaid or other Third Party Payor
Program reimbursement audits or appeals pending with respect to the Borrowers.

 

(c)                                  No Violation of Healthcare Laws.

 

(i)                                     Other than a potential adverse
determination for the Borrowers with respect to  the Pending CID and as
disclosed on Schedule 3.6, none of the Borrowers are in violation of any
Healthcare Laws, except where any such violation would not have a Material
Adverse Effect.

 

(ii)                                  Borrowers are HIPAA Compliant.

 

(d)                                 Proceedings.  Other than with respect to the
Pending CID, no Borrower is subject to any proceeding, suit or, to Borrowers’
knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services):  (i) which may result in
the imposition of a fine, alternative, interim or final sanction, a lower
reimbursement rate for services rendered to eligible patients which has not been
provided for on their respective financial statements, or which would have a
Material Adverse Effect on any Borrower; (ii) which could result in the
revocation, transfer, surrender, suspension or other impairment of the operating
certificates, provider agreements or Healthcare Permits of any Borrower;
(iii) which pertains to or requests any voluntary disclosure pertaining to a
potential overpayment matter involving the submission of claims to such payor by
a Borrower; or (iv) which pertains to any state or federal Medicare or Medicaid
cost reports or claims filed by any Borrower (including, without limitation, any
reimbursement audits), or any disallowance by any commission, board or agency in
connection with any audit of such cost reports;

 

(e)                                  Ancillary Laws.  Borrowers have received no
notice, and are not aware, of any violation of applicable antitrust laws,
employment or landlord-tenant laws of any federal, state or local government or
quasi-governmental body, agency, board or other authority with respect to the
Borrowers.

 

(f)                                   Hill-Burton.  No Borrower is or will be a
participant in any federal program whereby any federal, state or local
government or quasi-governmental body, agency, board or other authority may have
the right to recover funds by reason of the advance of federal funds, including,
without limitation, those authorized under the Hill-Burton Act (42 U.S.C. 291,
et seq.).

 

50

--------------------------------------------------------------------------------


 

(g)                                  Fraud and Abuse.

 

(i)                                     Other than a potential adverse
determination for the Borrowers with respect to  the Pending CID and as
disclosed on Schedule 3.6, no Borrower has, or to its knowledge has been
threatened to have, and to Borrowers’ knowledge, no owner, officer, manager,
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. §420.201) in any Borrower has, engaged in any of
the following:  (A) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any application for any
benefit or payment under any Healthcare Laws; (B) knowingly and willfully making
or causing to be made any false statement or representation of a material fact
for use in determining rights to any benefit or payment under any Healthcare
Laws; (C) failing to disclose knowledge by a claimant of the occurrence of any
event affecting the initial or continued right to any benefit or payment under
any Healthcare Laws on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently; (D) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind or
offering to pay such remuneration (I) in return for referring an individual to a
Person for the furnishing or arranging for the furnishing of any item or service
for which payment may be made in whole or in part by any Healthcare Laws, or
(II) in return for purchasing, leasing or ordering or arranging for or
recommending the purchasing, leasing or ordering of any good, facility, service,
or item for which payment may be made in whole or in part by any Healthcare
Laws; (E) presenting or causing to be presented a claim for reimbursement for
services that is for an item or services that was known or should have been
known to be (I) not provided as claimed, or (II) false or fraudulent; or
(F) knowingly and willfully making or causing to be made or inducing or seeking
to induce the making of any false statement or representation (or omitting to
state a fact required to be stated therein or necessary to make the statements
contained therein not misleading) of a material fact with respect to information
required to be provided under 42 U.S.C. § 1320a-3.  All contractual arrangements
to which Borrower is a party are in compliance with all Healthcare Laws.

 

(ii)                                  Other than with respect to the Pending CID
and as disclosed on Schedule 3.6, no Borrower has been, or to its knowledge has
been threatened to be, and no owner, officer, manager, employee or Person with a
“direct or indirect ownership interest” (as that phrase is defined in 42 C.F.R.
§420.201) in any Borrower has been, or to its knowledge has been threatened to
be:  (A) has had a civil monetary penalty assessed against him or her pursuant
to 42 U.S.C. §1320a-7a or is the subject of a proceeding seeking to assess such
penalty; (B) has been excluded from participation in a Federal Health Care
Program (as that term is defined in 42 U.S.C. §1320a-7b) or is the subject of a
proceeding seeking to assess such penalty, or has been “suspended” or “debarred”
from selling products to the U.S. government or its agencies pursuant to the
Federal Acquisition Regulation, relating to debarment and suspension applicable
to federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; (C) has been convicted (as that term is defined
in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C. §1320a-7b
or 18 U.S.C. §§669, 1035, 1347, 1518 or is the subject of a proceeding seeking
to assess such penalty; (D) has been involved or named in a U.S. Attorney
complaint made or any other action taken pursuant to the False Claims Act under
31 U.S.C. §§3729-3731 or qui tam action brought pursuant to 31 U.S.C. §3729 et
seq.; (E) has been made a party to any other action by any governmental
authority that may prohibit it from selling products to any governmental or
other purchaser pursuant to any law; or (F) was or has become subject to any
federal, state, local governmental or private payor civil or criminal
investigations or inquiries, proceedings, validation review, program integrity
review or statement of charges involving and/or related to its compliance with
Healthcare Laws or involving or threatening its

 

51

--------------------------------------------------------------------------------


 

participation in Medicare, Medicaid or other Third Party Payor Programs or its
billing practices with respect thereto.

 

Section 8.3                                   [RESERVED]

 

Section 8.4                                   Healthcare Operations.

 

(a)                                 Borrower will:

 

(i)                                     timely file or caused to be timely filed
(after giving effect to any extension duly obtained), all notifications,
reports, submissions, Permit renewals and reports (other than cost reports as
provided in Section 8.4(a)(ii) below) of every kind whatsoever required by
Healthcare Laws (which reports will be materially accurate and complete in all
respects and not misleading in any respect and shall not remain open or
unsettled); and

 

(ii)                                  timely file or caused to be timely filed
(after giving effect to any extension duly obtained), all cost reports required
by Healthcare Laws, which reports shall be materially accurate and complete in
all respects and not misleading in any material respect and which shall not
remain open or unsettled, except in accordance with applicable settlement
appeals procedures that are timely and diligently pursued and except for any
processing delays of any Governmental Authority.

 

(b)                                 Borrower will maintain in full force and
effect, and free from restrictions, probations, conditions or known conflicts
which would materially impair the businesses of Borrowers as they are conducted
on the Closing Date, all Healthcare Permits necessary under Healthcare Laws to
carry on the businesses of Borrowers as they are conducted on the Closing Date.

 

(c)                                  Borrower will not suffer or permit to occur
any of the following:

 

(i)                                     any transfer of a Healthcare Permit or
rights thereunder to any Person (other than Borrowers or Agent);

 

(ii)                                  any pledge or hypothecation of any
Healthcare Permit as collateral security for any indebtedness other than
indebtedness to Agent;

 

(iii)                               any rescission, withdrawal, revocation,
amendment or modification of or other alteration to the nature, tenor or scope
of any Healthcare Permit without Agent’s prior written consent;

 

(iv)                              [RESERVED];

 

(v)                                 [RESERVED]; or

 

(vi)                              any fact, event or circumstance for which
notice to Agent is required under Section 8.2.

 

(d)                                 Borrower will maintain a corporate health
care regulatory compliance program (“CCP”) which includes at least the following
components and allows Agent and/or any outside consultants from time to time to
review such CCP:  (i) standards of conduct and procedures that describe
compliance policies regarding laws with an emphasis on prevention of fraud and
abuse; (ii) specific officer within high-level personnel identified as having
overall responsibility for compliance with such

 

52

--------------------------------------------------------------------------------


 

standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including, without limitation, fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including, without
limitation, publicizing a report system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including, without limitation, discipline of individuals responsible
for the failure to detect violations of the CCP; and (vi) mechanisms to
immediately respond to detected violations of the CCP.

 

(e)                                  Borrower will at all times be HIPAA
Compliant.

 

Section 8.5                                   Third Party Payor Programs.  No
Borrower, shall, other than in the ordinary course of business, materially
change the terms of any Third Party Payor Programs or its normal billing payment
and reimbursement policies and procedures with respect thereto (including,
without limitation, the amount and timing of finance charges, fees and
write-offs). Borrowers will (a) maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the businesses of Borrowers as they are conducted on the Closing Date,
all Healthcare Permits necessary under Healthcare Laws to continue to receive
reimbursement under all Third Party Payor Programs in which any Borrower
participates as of the date of this Agreement, and (b) provide to Agent upon
reasonable request, an accurate, complete and current list of all participation
agreements with Third Party Payors with respect to the business of Borrowers. 
Borrowers shall at all times comply with all requirements, contracts, conditions
and stipulations applicable to Borrowers in order to maintain in good standing
and without default or limitation all such participation agreements.

 

Section 8.6                                   Cures.    If there shall occur any
fact, event or circumstance for which Borrowers are required to give Agent
notice under Section 8.2 above after the Closing Date, Borrowers shall take such
action as is necessary to validly challenge or otherwise appropriately respond
to such fact, event or circumstance within any timeframe required by applicable
Healthcare Laws, and shall thereafter diligently pursue the same to a favorable
conclusion, all to the effect that the fact, event or circumstance giving rise
to Borrowers’ notice obligation under Section 8.2 shall be dismissed, rescinded,
eliminated and otherwise cease to exist on that date which is the earlier to
occur of (a) sixty (60) days after the date any Borrower or any of its
Affiliates became aware of such fact, event or circumstance, or (b) the
expiration of any cure period given under applicable Healthcare Laws; provided,
however, that Borrowers will not permit to exist or occur any fact, event or
circumstance which could cause any representation or warranty in the following
subsections of Section 8.2 to be materially untrue, incomplete or incorrect or
which could trigger an disclosure obligation under such subsections of
Section 8.2:  (a), (b)(i) and (g).

 

ARTICLE 9- SECURITY AGREEMENT

 

Section 9.1                                   Generally.   As security for the
payment and performance of the Obligations, and without limiting any other grant
of a Lien and security interest in any Security Document, Borrowers hereby
assign and grant to Agent, for the benefit of itself and Lenders, a continuing
Lien on and security interest in, upon, and to the personal property set forth
on Schedule 9.1 attached hereto and made a part hereof.  Notwithstanding
anything to the contrary contained herein, no Excluded Property shall constitute
Collateral under this Agreement.

 

Section 9.2                                   Representations and Warranties and
Covenants Relating to Collateral.

 

(a)                                 Schedule 9.2 sets forth (i) each chief
executive office and principal place of business of each Borrower and each of
their respective Subsidiaries, and (ii) all of the addresses (including all
warehouses) at which any of the Collateral is located and/or books and records
of

 

53

--------------------------------------------------------------------------------


 

Borrowers regarding any of the Collateral are kept, which such Schedule 9.2
indicates in each case which Borrower(s) have Collateral and/or books and
records located at such address, and, in the case of any such address not owned
by one or more of the Borrowers(s), indicates the nature of such location (e.g.,
leased business location operated by Borrower(s), third party warehouse,
consignment location, processor location, etc.) and the name and address of the
third party owning and/or operating such location.  Except for duplicate records
maintained at one or more additional locations set forth on Schedule 9.2
relating to specifically to goods sold or services provided from such respective
locations, all of the books and records of all Borrowers relating to the
Accounts of all Borrowers are maintained at the chief executive office and
principal place of business of BioTelemetry, Inc. or CardioNet indicated on
Schedule 9.2.

 

(b)                                 Without limiting the generality of
Section 3.2, and except for the filing of financing statements under the UCC, no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or consent of any other Person is required for (i) the
grant by each Borrower to Agent of the security interests and Liens in the
Collateral provided for under this Agreement and the other Security Documents
(if any), or (ii) the exercise by Agent of its rights and remedies with respect
to the Collateral provided for under this Agreement and the other Security
Documents or under any applicable Law, including the UCC and neither any such
grant of Liens in favor of Agent or exercise of rights by Agent shall violate or
cause a default under any agreement between any Borrower and any other Person
relating to any such collateral.

 

(c)                                  As of the Closing Date, no Borrower has any
ownership interest in any Chattel Paper (as defined in Article 9 of the UCC),
letter of credit rights, commercial tort claims, Instruments, documents (other
than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4) and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next quarterly Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Borrower of any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, and documents.  No Person other than MidCap Agent, Agent or
(if applicable) any Lender has “control” (as defined in Article 9 of the UCC)
over any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained).

 

(d)                                 Borrowers shall not, and shall not permit
any Credit Party to, take any of the following actions or make any of the
following changes unless Borrowers have given at least thirty (30) days prior
written notice to Agent of Borrowers’ intention to take any such action (which
such written notice shall include an updated version of any Schedule impacted by
such change) and have executed any and all documents, instruments and agreements
and taken any other actions which Agent may request after receiving such written
notice in order to protect and preserve the Liens, rights and remedies of Agent
with respect to the Collateral:  (i) change the legal name or organizational
identification number of any Borrower as it appears in official filings in the
jurisdiction of its organization, (ii) change the jurisdiction of incorporation
or formation of any Borrower or Credit Party or allow any Borrower or Credit
Party to designate any jurisdiction as an additional jurisdiction of
incorporation for such Borrower or Credit Party, or change the type of entity
that it is, or (iii) change its chief executive office, principal place of
business, or the location of its records concerning the Collateral or move any
Collateral to or place any Collateral on any location that is not then listed on
the Schedules and/or establish any business location at any location that is not
then listed on the Schedules.

 

(e)                                  Borrowers shall not adjust, settle or
compromise the amount or payment of any Account, or release wholly or partly any
Account Debtor, or allow any credit or discount thereon (other

 

54

--------------------------------------------------------------------------------


 

than adjustments, settlements, compromises, credits and discounts in the
ordinary course of business, made while no Default or Event of Default exists
and in amounts which are not material with respect to the Account) without the
prior written consent of Agent.  Subject to the 2012 CardioNet Credit Agreement
and without limiting the generality of this Agreement or any other provisions of
any of the Financing Documents relating to the rights of Agent after the
occurrence and during the continuance of an Event of Default, Agent shall have
the right at any time after the occurrence and during the continuance of an
Event of Default to:  (i) exercise the rights of Borrowers with respect to the
obligation of any Account Debtor to make payment or otherwise render performance
to Borrowers and with respect to any property that secures the obligations of
any Account Debtor or any other Person obligated on the Collateral, and
(ii) adjust, settle or compromise the amount or payment of Accounts.

 

(f)                                   Without limiting the generality of
Sections 9.2(c) and 9.2(e):

 

(i)                                     Upon request by Agent, Borrowers shall
deliver to Agent all tangible Chattel Paper and all Instruments and documents
owned by any Borrower and constituting part of the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent.  Borrowers shall provide Agent with
“control” (as defined in Article 9 of the UCC) of all electronic Chattel Paper
owned by any Borrower and constituting part of the Collateral by having Agent
identified as the assignee on the records pertaining to the single authoritative
copy thereof and otherwise complying with the applicable elements of control set
forth in the UCC.  Borrowers also shall deliver to Agent all security agreements
securing any such Chattel Paper and securing any such Instruments.  Borrowers
will mark conspicuously all such Chattel Paper and all such Instruments and
documents with a legend, in form and substance satisfactory to Agent, indicating
that such Chattel Paper and such instruments and documents are subject to the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Security Documents.  Borrowers shall comply with all the
provisions of Section 5.14 with respect to the Deposit Accounts and Securities
Accounts of Borrowers.

 

(ii)                                  Upon request by Agent, Borrowers shall
deliver to Agent all letters of credit on which any Borrower is the beneficiary
and which give rise to letter of credit rights owned by such Borrower which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrowers shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in Article 9 of the UCC) of any
such letter of credit rights in a manner acceptable to Agent.

 

(iii)                               Borrowers shall promptly (and in any event
within three (3) Business Days) advise Agent upon any Borrower becoming aware
that it has any interests in any commercial tort claim that constitutes part of
the Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

 

(iv)                              Except for Accounts held by MidCap Agent under
the 2012 CardioNet Credit Agreement and Accounts and Inventory in an aggregate
amount of $25,000, no Accounts

 

55

--------------------------------------------------------------------------------


 

or Inventory or other Collateral shall at any time be in the possession or
control of any warehouse, consignee, bailee or any of Borrowers’ agents or
processors without prior written notice to Agent and the receipt by Agent, if
Agent has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) satisfactory to Agent prior to the commencement of
such possession or control.  Borrower has notified Agent that Inventory is
currently located at the locations set forth on Schedule 9.2.  Borrowers shall,
upon the request of Agent, notify any such warehouse, consignee, bailee, agent
or processor of the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Security Documents, instruct such Person to
hold all such Collateral for Agent’s account subject to Agent’s instructions and
shall obtain an acknowledgement from such Person that such Person holds the
Collateral for Agent’s benefit.

 

(v)                                 Borrowers shall cause all equipment and
other tangible Personal Property other than Inventory to be maintained and
preserved in the same condition, repair and in working order as when new,
ordinary wear and tear excepted, and shall promptly make or cause to be made all
repairs, replacements and other improvements in connection therewith that are
necessary or desirable to such end.  Upon request of Agent, Borrowers shall
promptly deliver to Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible Personal Property
and shall cause Agent to be named as lienholder on any such certificate of title
or other evidence of ownership.  Borrowers shall not permit any such tangible
Personal Property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(vi)                              Each Borrower hereby authorizes Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the collateral
covered thereby as all or any part of the Collateral under the Financing
Documents (including an indication of the collateral covered by any such
financing statement as described on Schedule 9.1  now owned or hereafter
acquired), in such jurisdictions as Agent from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Each Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.

 

(vii)                           As of the Closing Date, no Borrower holds, and
after the Closing Date Borrowers shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency thereof
(but excluding any claim under Medicare, Medicaid and TRICARE), the assignment
of which claim is restricted by any applicable Law, including, without
limitation, the federal Assignment of Claims Act and any other comparable Law. 
Upon the request of Agent, Borrowers shall take such steps as may be necessary
or desirable, or that Agent may request, to comply with any such applicable Law.

 

(viii)                        Borrowers shall furnish to Agent from time to time
any statements and schedules further identifying or describing the Collateral
and any other information, reports or evidence concerning the Collateral as
Agent may reasonably request from time to time.

 

56

--------------------------------------------------------------------------------


 

Section 9.3                                   Intercreditor Agreement. 
Notwithstanding anything in this Agreement to the contrary, the parties hereto
agree and acknowledge that, (x) the rights of Agent and Lenders and obligations
of each Borrower hereunder are subject to the terms and conditions of the
Intercreditor Agreement, (y) to the extent that CardioNet or Biotelemetry is
required to deliver, endorse, pay over or otherwise provide possession or
control over any of the Collateral or any proceeds thereof to the Agent under
this Agreement, such obligations shall be subject to the rights of the MidCap
Agent to such Collateral and proceeds as set forth in the Intercreditor
Agreement, and (z) any representation, warranty or covenant by any Borrower
under this Agreement that the Collateral is not and shall not be subject to any
liens, encumbrances or other restrictions, shall specifically be qualified by
the liens and rights of the MidCap Agent for the benefit of the MidCap Creditors
with respect to the Collateral pursuant to the MidCap Credit Documents and as
set forth in the Intercreditor Agreement; provided (A) the foregoing limitations
and qualifications as to this Agreement shall be effective solely to recognize
the rights of the MidCap Agent and the other MidCap Creditors and shall not
otherwise impair the pledge and security interests granted by any Borrower to
the Agent pursuant to this Agreement, and (B) the parties hereto acknowledge
that upon the ABL Obligations Payment Date as defined in the Intercreditor
Agreement, the limitations and qualifications as to this Agreement set forth in
this paragraph shall be of no further force or effect and each Borrower
covenants to take all such actions set forth in this Agreement and necessary to
give effect to the provisions of this Agreement.

 

ARTICLE 10- EVENTS OF DEFAULT

 

Section 10.1                            Events of Default.  For purposes of the
Financing Documents, the occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default”:

 

(a)                                 (i) any Borrower shall fail to pay when due
any principal of any Loan, (ii) any Borrower shall fail to pay any within three
(3) Business Days after the same shall become due, any interest, premium, fee or
other Obligations under any Financing Document or any other amount payable under
any Financing Document, (iii) there shall occur any default in the performance
of or compliance with any of the following sections of this Agreement: 
Section 2.11, Section 4.2(b), Section 4.4(c), Section 4.6, Article 5 and
Section 7.4, or (iii) there shall occur any default in the performance of or
compliance with Section 4.1 or Article 6 (to the extent of any covenants
provided from time to time in such Article 6) of this Agreement, and Borrower
Representative has received written notice from Agent or Required Lenders of
such default;

 

(b)                                 any Credit Party defaults in the performance
of or compliance with any term contained in this Agreement or in any other
Financing Document (other than occurrences described in other provisions of this
Section 10.1 for which a different grace or cure period is specified or for
which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied by the Credit Party or
waived by Agent within fifteen (15) Business Days after the earlier of
(i) receipt by Borrower Representative of notice from Agent or Required Lenders
of such default, or (ii) actual knowledge of any Borrower or any other Credit
Party of such default;

 

(c)                                  any representation, warranty, or
certification made by any Credit Party in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

 

57

--------------------------------------------------------------------------------


 

(d)                                 (i) failure of any Credit Party to pay when
due or within any applicable grace period any principal, interest or other
amount on Debt  (other than the Loans), or the occurrence of any breach,
default, condition or event with respect to any Debt (other than the Loans), if
the effect of such failure or occurrence is to cause or to permit the holder or
holders of any such Debt to cause such Debt or other liabilities having an
individual principal amount in excess of $1,000,000 or having an aggregate
principal amount in excess of $1,000,000 to become or be declared due prior to
its stated maturity, or (ii) the occurrence of any breach or default under any
terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations, if
the effect of such occurrence is to cause or to permit the holder or holders of
any such Subordinated Debt to cause such Subordinated Debt to become or be
declared due prior to its stated maturity, or the occurrence of any other event
that would require the payment or prepayment of any Subordinated Debt under the
terms of the applicable Subordinated Debt Documents (but only to the extent such
payment or prepayment of the Subordinated Debt would be prohibited under the
applicable Subordination Agreement);

 

(e)                                  any Credit Party or any Subsidiary of a
Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(f)                                   an involuntary case or other proceeding
shall be commenced against any Credit Party or any Subsidiary of a Borrower
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of forty-five (45) days; or an order for relief shall be entered
against any Credit Party or any Subsidiary of a Borrower under applicable
federal bankruptcy, insolvency or other similar law in respect of
(i) bankruptcy, liquidation, winding-up, dissolution or suspension of general
operations, (ii) composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations, or (iii) possession, foreclosure, seizure or
retention, sale or other disposition of, or other proceedings to enforce
security over, all or any substantial part of the assets of such Credit Party or
Subsidiary;

 

(g)                                  (i) institution of any steps by any Person
to terminate a Pension Plan if as a result of such termination any Credit Party
or any member of the Controlled Group could be required to make a contribution
to such Pension Plan, or could incur a liability or obligation to such Pension
Plan, in excess of $200,000, (ii) a contribution failure occurs with respect to
any Pension Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA, or (iii) there shall occur any withdrawal or partial withdrawal from a
Multiemployer Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Plans as a result of such withdrawal (including any outstanding
withdrawal liability that any Credit Party or any member of the Controlled Group
have incurred on the date of such withdrawal) exceeds $250,000;

 

(h)                                 one or more final judgments or orders for
the payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has acknowledged coverage) aggregating in excess of $500,000
shall be rendered against any or all Credit Parties and either (i) enforcement
proceedings shall have been

 

58

--------------------------------------------------------------------------------


 

commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;

 

(i)                                     any Lien created by any of the Security
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be encumbered thereby, subject to no prior or
equal Lien except Permitted Liens, or any Credit Party shall assert any of the
forgoing and/or contest the validity or perfection of any such Lien created by
any of the Security Documents;

 

(j)                                    the indictment of any Credit Party by any
Governmental Authority on any criminal felony charges or criminal charges for
any crime of fraud or other crime of moral turpitude;

 

(k)                                 a default or event of default occurs under
any Guarantee of any portion of the Obligations or under the 2012 CardioNet
Credit Agreement;

 

(l)                                     any Borrower makes any payment on
account of any Debt that has been subordinated to any of the Obligations, other
than payments specifically permitted by the terms of such Subordination
Agreement;

 

(m)                             if any Borrower is or becomes an entity whose
equity is registered with the SEC, and/or is publicly traded on and/or
registered with a public securities exchange, (i) such equity fails to remain
publicly traded on and registered with a public securities exchange, or
(ii) such Borrower fails to remain registered with the SEC;

 

(n)                                 the occurrence of any development, event,
act, condition or occurrence of any nature that has had, either individually or
in the aggregate, a Material Adverse Effect, if such default shall have
continued unremedied for a period of ten (10) days after written notice from
Agent; or

 

(o)                                 the imposition of a fine against or the
creation of any liability of any Credit Party to any Governmental Authority
under any Healthcare Law in excess of $1,000,000.00 (other than in connection
with the Pending CID).

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to Borrower Representative in connection with each such failure
any notice to which Borrowers would be entitled under this Section before such
failure could become an Event of Default, then all subsequent failures by a
Credit Party to comply with such provision of this Agreement shall effect an
immediate Event of Default (without the expiration of any applicable cure
period) with respect to all subsequent failures by a Credit Party to comply with
such provision of this Agreement, and Agent thereupon may exercise any remedy
set forth in this Article 10 without affording Borrowers any opportunity to cure
such Event of Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

Section 10.2                            Acceleration and Suspension or
Termination of Loan Commitment.  Upon the occurrence and during the continuance
of an Event of Default, Agent may, and shall if requested by Required Lenders,
(a) by notice to Borrower Representative suspend or terminate the obligations of
Agent and the Lenders to make any additional advances, and/or (b) by notice to
Borrower Representative declare all or any portion of the Obligations to be, and
the Obligations shall thereupon become, immediately due and payable, with
accrued interest thereon, without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Borrower and Borrowers will
pay the same; provided,

 

59

--------------------------------------------------------------------------------


 

however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any
other act by Agent or the Lenders, the Loan Commitment and the obligations of
Agent and the Lenders with respect thereto shall thereupon immediately and
automatically terminate and all of the Obligations shall become immediately and
automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.

 

Section 10.3                            UCC Remedies.

 

(a)                                 Upon the occurrence of and during the
continuance of an Event of Default under this Agreement or the other Financing
Documents, Agent, in addition to all other rights, options, and remedies granted
to Agent under this Agreement or at law or in equity, may exercise, either
directly or through one or more assignees or designees, all rights and remedies
granted to it under all Financing Documents and under the UCC in effect in the
applicable jurisdiction(s) and under any other applicable law; including,
without limitation:

 

(i)                                     the right to take possession of, send
notices regarding, and collect directly the Collateral, with or without judicial
process;

 

(ii)                                  the right to (by its own means or with
judicial assistance) enter any of Borrowers’ premises and take possession of the
Collateral, or render it unusable, or to render it usable or saleable, or
dispose of the Collateral on such premises in compliance with subsection
(iii) below and to take possession of Borrowers’ original books and records, to
obtain access to Borrowers’ data processing equipment, computer hardware and
software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Agent deems appropriate, without any
liability for rent, storage, utilities, or other sums, and Borrowers shall not
resist or interfere with such action (if Borrowers’ books and records are
prepared or maintained by an accounting service, contractor or other third party
agent, Borrowers hereby irrevocably authorize such service, contractor or other
agent, upon notice by Agent to such Person that an Event of Default has occurred
and is continuing, to deliver to Agent or its designees such books and records,
and to follow Agent’s instructions with respect to further services to be
rendered);

 

(iii)                               the right to require Borrowers at Borrowers’
expense to assemble all or any part of the Collateral and make it available to
Agent at any place designated by Lender;

 

(iv)                              the right to notify postal authorities to
change the address for delivery of Borrowers’ mail to an address designated by
Agent and to receive, open and dispose of all mail addressed to any Borrower;
and/or

 

(v)                                 the right to enforce Borrowers’ rights
against Account Debtors and other obligors, including, without limitation,
(i) the right to collect Accounts directly in Agent’s own name (as agent for
Lenders) and to charge the collection costs and out-of-pocket expenses,
including reasonable attorneys’ fees, to Borrowers, and (ii) the right, in the
name of Agent or any designee of Agent or Borrowers, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
telegraph or otherwise, including, without limitation, verification of
Borrowers’ compliance with applicable Laws.  Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process.  Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower agrees that a notice received
by it at least ten (10) days before the time of any intended public sale, or the
time after which any private sale or other disposition of the Collateral is to
be made, shall be deemed to be reasonable notice of such sale or other
disposition.  If permitted by applicable law, any perishable Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Agent without prior notice to Borrowers.  At any sale
or disposition of Collateral, Agent may (to the extent permitted by applicable
law) purchase all or any part of the Collateral, free from any right of
redemption by Borrowers, which right is hereby waived and released.  Each
Borrower covenants and agrees not to interfere with or impose any obstacle to
Agent’s exercise of its rights and remedies with respect to the Collateral. 
Agent shall have no obligation to clean-up or otherwise prepare the Collateral
for sale.  Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to adversely affect the commercial reasonableness of any
sale of the Collateral.  Agent may sell the Collateral without giving any
warranties as to the Collateral.  Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.  If Agent sells any
of the Collateral upon credit, Borrowers will be credited only with payments
actually made by the purchaser, received by Agent and applied to the
indebtedness of the purchaser.  In the event the purchaser fails to pay for the
Collateral, Agent may resell the Collateral and Borrowers shall be credited with
the proceeds of the sale. Borrowers shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations.

 

(c)                                  Without restricting the generality of the
foregoing and for the purposes aforesaid, each Borrower hereby appoints and
constitutes Agent its lawful attorney-in-fact with full power of substitution in
the Collateral, upon the occurrence and during the continuance of an Event of
Default, to (i) use unadvanced funds remaining under this Agreement or which may
be reserved, escrowed or set aside for any purposes hereunder at any time, or to
advance funds in excess of the face amount of the Notes, (ii) pay, settle or
compromise all existing bills and claims, which may be Liens or security
interests, or to avoid such bills and claims becoming Liens against the
Collateral, (iii) execute all applications and certificates in the name of such
Borrower and to prosecute and defend all actions or proceedings in connection
with the Collateral, and (iv) do any and every act which such Borrower might do
in its own behalf; it being understood and agreed that this power of attorney in
this subsection (c) shall be a power coupled with an interest and cannot be
revoked.

 

(d)                                 Agent and each Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral and, in connection with Agent’s exercise of its rights under this
Article, Borrowers’ rights under all licenses (whether as licensor or licensee)
and all franchise agreements inure to Agent’s and each Lender’s benefit.

 

Section 10.4                            [RESERVED]

 

Section 10.5                            Default Rate of Interest.  At the
election of Agent or Required Lenders, after the occurrence of an Event of
Default and for so long as it continues, the Loans and other Obligations shall
bear interest at rates that are three percent (3.0%) per annum in excess of the
rates otherwise payable under this Agreement (provided that, in the case of any
Event of Default specified in Section 10.1(e) or 10.1(f) above, such default
rates shall apply immediately and automatically without the need for any
election or action of any kind on the part of Agent or any Lender).

 

61

--------------------------------------------------------------------------------


 

Section 10.6                            Setoff Rights.  During the continuance
of any Event of Default, each Lender is hereby authorized by each Borrower at
any time or from time to time, with reasonably prompt subsequent notice to such
Borrower (any prior or contemporaneous notice being hereby expressly waived) to
set off and to appropriate and to apply any and all (a) balances held by such
Lender or any of such Lender’s Affiliates at any of its offices for the account
of such Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrower or its Subsidiaries), and (b) other property at
any time held or owing by such Lender to or for the credit or for the account of
such Borrower or any of its Subsidiaries, against and on account of any of the
Obligations; except that no Lender shall exercise any such right without the
prior written consent of Agent.  Any Lender exercising a right to set off shall
purchase for cash (and the other Lenders shall sell) interests in each of such
other Lender’s Pro Rata Share of the Obligations as would be necessary to cause
all Lenders to share the amount so set off with each other Lender in accordance
with their respective Pro Rata Share of the Obligations.  Each Borrower agrees,
to the fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

Section 10.7                            Application of Proceeds.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, each Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of such Borrower or any Guarantor of all or any part of
the Obligations, and, as between Borrowers on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent.

 

(b)                                 Following the occurrence and continuance of
an Event of Default, but absent the occurrence and continuance of an
Acceleration Event, Agent shall apply any and all payments received by Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Agent, in such order as Agent may from time to time elect.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, if an Acceleration Event shall have occurred, and
so long as it continues, Agent shall apply any and all payments received by
Agent in respect of the Obligations, and any and all proceeds of Collateral
received by Agent, in the following order:  first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to Agent
with respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral; third, to accrued and unpaid interest on
the Obligations (including any interest which, but for the provisions of the
Bankruptcy Code, would have accrued on such amounts); fourth, to the principal
amount of the Obligations outstanding; and fifth to any other indebtedness or
obligations of Borrowers owing to Agent or any Lender under the Financing
Documents.  Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.  In carrying out the foregoing, (y) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (z) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its Pro Rata Share of amounts available to be applied pursuant thereto
for such category.

 

62

--------------------------------------------------------------------------------


 

Section 10.8                            Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents, the Notes or any other notes, commercial paper, accounts,
contracts, documents, Instruments, Chattel Paper and Guarantees at any time held
by Lenders on which any Borrower may in any way be liable, and hereby ratifies
and confirms whatever Lenders may do in this regard; (ii) all rights to notice
and a hearing prior to Agent’s or any Lender’s taking possession or control of,
or to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral
or any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to the
fullest extent permitted by law, expressly waives the benefit of any statute or
rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.

 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Loans or to any subsequent disbursement of Loan
proceeds, such acquiescence shall not be deemed to constitute a waiver by Agent
or any Lender of such requirements with respect to any future disbursements of
Loan proceeds and Agent may at any time after such acquiescence require
Borrowers to comply with all such requirements.  Any forbearance by Agent or
Lender in exercising any right or remedy under any of the Financing Documents,
or otherwise afforded by applicable law, including any failure to accelerate the
maturity date of the Loans, shall not be a waiver of or preclude the exercise of
any right or remedy nor shall it serve as a novation of the Notes or as a
reinstatement of the Loans or a waiver of such right of acceleration or the
right to insist upon strict compliance of the terms of the Financing Documents. 
Agent’s or any Lender’s acceptance of payment of any sum secured by any of the
Financing Documents after the due date of such payment shall not be a waiver of
Agent’s and such Lender’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment.  The procurement of insurance or the payment of taxes or other Liens or
charges by Agent as the result of an Event of Default shall not be a waiver of
Agent’s right to accelerate the maturity of the Loans, nor shall Agent’s receipt
of any condemnation awards, insurance proceeds, or damages under this Agreement
operate to cure or waive any Credit Party’s default in payment of sums secured
by any of the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing (i) Agent and

 

63

--------------------------------------------------------------------------------


 

Lenders shall not be subject to any “one action” or “election of remedies” law
or rule, and (ii) all Liens and other rights, remedies or privileges provided to
Agent or Lenders shall remain in full force and effect until Agent or Lenders
have exhausted all remedies against the Collateral and any other properties
owned by Borrowers and the Financing Documents and other security instruments or
agreements securing the Loans have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents.

 

(e)                                  Nothing contained herein or in any other
Financing Document shall be construed as requiring Agent or any Lender to resort
to any part of the Collateral for the satisfaction of any of Borrowers’
obligations under the Financing Documents in preference or priority to any other
Collateral, and Agent may seek satisfaction out of all of the Collateral or any
part thereof, in its absolute discretion in respect of Borrowers’ obligations
under the Financing Documents.  In addition, Agent shall have the right from
time to time to partially foreclose upon any Collateral in any manner and for
any amounts secured by the Financing Documents then due and payable as
determined by Agent in its sole discretion, including, without limitation, the
following circumstances:  (i) in the event any Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Agent may foreclose upon all or any part of the
Collateral to recover such delinquent payments, or (ii) in the event Agent
elects to accelerate less than the entire outstanding principal balance of the
Loans, Agent may foreclose all or any part of the Collateral to recover so much
of the principal balance of the Loans as Lender may accelerate and such other
sums secured by one or more of the Financing Documents as Agent may elect. 
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

 

(f)                                   To the fullest extent permitted by law,
each Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Collateral any equitable right otherwise
available to any Credit Party which would require the separate sale of any of
the Collateral or require Agent or Lenders to exhaust their remedies against any
part of the Collateral before proceeding against any other part of the
Collateral; and further in the event of such foreclosure each Borrower does
hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

 

Section 10.9                            Injunctive Relief.  The parties
acknowledge and agree that, in the event of a breach or threatened breach of any
Credit Party’s obligations under any Financing Documents, Agent and Lenders may
have no adequate remedy in money damages and, accordingly, shall be entitled to
an injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein. 
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement.  Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief.  By joining in the Financing Documents as a Credit
Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Financing Document executed by such Credit Party.

 

Section 10.10                     Marshalling; Payments Set Aside.  Neither
Agent nor any Lender shall be under any obligation to marshal any assets in
payment of any or all of the Obligations.  To the extent that Borrower makes any
payment or Agent enforces its Liens or Agent or any Lender exercises its right
of set-off, and such payment or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone, then to the extent

 

64

--------------------------------------------------------------------------------


 

of such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 

ARTICLE 11- AGENT

 

Section 11.1                            Appointment and Authorization.  Each
Lender hereby irrevocably appoints and authorizes Agent to enter into each of
the Financing Documents to which it is a party (other than this Agreement) on
its behalf and to take such actions as Agent on its behalf and to exercise such
powers under the Financing Documents as are delegated to Agent by the terms
thereof, together with all such powers as are reasonably incidental thereto. 
Subject to the terms of Section 11.16 and to the terms of the other Financing
Documents, Agent is authorized and empowered to amend, modify, or waive any
provisions of this Agreement or the other Financing Documents on behalf of
Lenders.  The provisions of this Article 11 are solely for the benefit of Agent
and Lenders and neither any Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of Lenders and does not assume and shall not be deemed to have assumed
any obligation toward or relationship of agency or trust with or for any
Borrower or any other Credit Party.  Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its agents or
employees.

 

Section 11.2                            Agent and Affiliates.  Agent shall have
the same rights and powers under the Financing Documents as any other Lender and
may exercise or refrain from exercising the same as though it were not Agent,
and Agent and its Affiliates may lend money to, invest in and generally engage
in any kind of business with each Credit Party or Affiliate of any Credit Party
as if it were not Agent hereunder.

 

Section 11.3                            Action by Agent.  The duties of Agent
shall be mechanical and administrative in nature.  Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender. 
Nothing in this Agreement or any of the Financing Documents is intended to or
shall be construed to impose upon Agent any obligations in respect of this
Agreement or any of the Financing Documents except as expressly set forth herein
or therein.

 

Section 11.4                            Consultation with Experts.  Agent may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

Section 11.5                            Liability of Agent.  Neither Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or not taken by it in connection with the Financing
Documents, except that Agent shall be liable with respect to its specific duties
set forth hereunder but only to the extent of its own gross negligence or
willful misconduct in the discharge thereof as determined by a final
non-appealable judgment of a court of competent jurisdiction.  Neither Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (a) any statement, warranty
or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party.  Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire,

 

65

--------------------------------------------------------------------------------


 

telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.  Agent shall not
be liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them).

 

Section 11.6                            Indemnification.  Each Lender shall, in
accordance with its Pro Rata Share, indemnify Agent (to the extent not
reimbursed by Borrowers) upon demand against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) that Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Agent hereunder or thereunder.  If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.

 

Section 11.7                            Right to Request and Act on
Instructions.  Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Financing Documents Agent is permitted or desires to take or to
grant, and if such instructions are promptly requested, Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the
Financing Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting under this Agreement or any of the other Financing Documents in
accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

Section 11.8                            Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under the Financing
Documents.

 

Section 11.9                            Collateral Matters.  Lenders irrevocably
authorize Agent, at its option and in its discretion, to (a) release any Lien
granted to or held by Agent under any Security Document (i) upon termination of
the Loan and payment in full of all Obligations; or (ii) constituting property
sold or disposed of as part of or in connection with any disposition permitted
under any Financing Document (it being understood and agreed that Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents); and (b) release or
subordinate any Lien granted to or held by Agent under any Security Document
constituting personal property described herein (it being understood and agreed
that Agent may conclusively rely without further inquiry on a certificate of a
Responsible

 

66

--------------------------------------------------------------------------------


 

Officer as to the identification of any personal property described herein). 
Upon request by Agent at any time, Lenders will confirm Agent’s authority to
release and/or subordinate particular types or items of Collateral pursuant to
this Section 11.9.

 

Section 11.10                     Agency for Perfection.  Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting Agent’s
security interest in assets which, in accordance with the Uniform Commercial
Code in any applicable jurisdiction, can be perfected by possession or control. 
Should any Lender (other than Agent) obtain possession or control of any such
assets, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor, shall deliver such assets to Agent or in accordance with
Agent’s instructions or transfer control to Agent in accordance with Agent’s
instructions.  Each Lender agrees that it will not have any right individually
to enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loan unless instructed to do so by Agent (or consented to by
Agent), it being understood and agreed that such rights and remedies may be
exercised only by Agent.

 

Section 11.11                     Notice of Default.  Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Agent for the account of Lenders, unless Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  Agent will notify each Lender of its receipt of any such
notice.  Agent shall take such action with respect to such Default or Event of
Default as may be requested by Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof.  Unless and until Agent has received any such request, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

Section 11.12                     Assignment by Agent; Resignation of Agent;
Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) 50% or more of
its Loan, in each case without the consent of the Lenders or Borrowers. 
Following any such assignment, Agent shall give notice to the Lenders and
Borrowers.  An assignment by Agent pursuant to this subsection (a) shall not be
deemed a resignation by Agent for purposes of subsection (b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to the Lenders and Borrowers.  Upon receipt of
any such notice of resignation, Required Lenders shall have the right to appoint
a successor Agent.  If no such successor shall have been so appointed by
Required Lenders and shall have accepted such appointment within ten (10)
Business Days after the retiring Agent gives notice of its resignation, then the
retiring Agent may on behalf of the Lenders, appoint a successor Agent;
provided, however, that if Agent shall notify Borrowers and the Lenders that no
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice from Agent that no Person has
accepted such appointment and, from and following delivery of such notice, (i)
the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Financing Documents, and (ii) all payments, communications
and determinations provided to be made by, to or through Agent shall instead be
made by or to each Lender directly, until such time as Required Lenders appoint
a successor Agent as provided for above in this paragraph.

 

67

--------------------------------------------------------------------------------


 

(c)                                  Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by Borrowers to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrowers and such
successor.  After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 11.12 shall
continue in effect for the benefit of such retiring Agent and its sub-agents in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting or was continuing to act as Agent.

 

Section 11.13                     Payment and Sharing of Payment.

 

(a)                                 Loan Advances, Payments and Settlements;
Interest and Fee Payments.

 

(i)                                     Agent shall have the right, on behalf of
Lenders to disburse funds to Borrowers for all Loans requested or deemed
requested by Borrowers pursuant to the terms of this Agreement.  Agent shall be
conclusively entitled to assume, for purposes of the preceding sentence, that
each Lender will fund its Pro Rata Share of all Loans requested by Borrowers. 
Each Lender shall reimburse Agent on demand, in accordance with the provisions
of the immediately following paragraph, for all funds disbursed on its behalf by
Agent pursuant to the first sentence of this clause (i), or if Agent so
requests, each Lender will remit to Agent its Pro Rata Share of any Loan before
Agent disburses the same to a Borrower.  If Agent elects to require that each
Lender make funds available to Agent, prior to a disbursement by Agent to a
Borrower, Agent shall advise each Lender by telephone, facsimile or e-mail of
the amount of such Lender’s Pro Rata Share of the Loan requested by such
Borrower no later than noon (Eastern time) on the date of funding of such Loan,
and each such Lender shall pay Agent on such date such Lender’s Pro Rata Share
of such requested Loan, in same day funds, by wire transfer to the Payment
Account, or such other account as may be identified by Agent to Lenders from
time to time.  If any Lender fails to pay the amount of its Pro Rata Share of
any funds advanced by Agent pursuant to the first sentence of this clause (i)
within one (1) Business Day after Agent’s demand, Agent shall promptly notify
Borrower Representative, and Borrowers shall immediately repay such amount to
Agent.  Any repayment required by Borrowers pursuant to this Section 11.13 shall
be accompanied by accrued interest thereon from and including the date such
amount is made available to a Borrower to but excluding the date of payment at
the rate of interest then applicable to Loans.  Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

 

(ii)                                  On a Business Day of each week as selected
from time to time by Agent, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each Lender
by telephone, facsimile or e-mail of the amount of each such Lender’s percentage
interest of the Loan balance as of the close of business of the Business Day
immediately preceding the Settlement Date.  In the event that payments are
necessary to adjust the amount of such Lender’s actual percentage interest of
the Loans to such Lender’s required percentage interest of the Loan balance as
of any Settlement Date, the Lender from which such payment is due shall pay
Agent, without setoff or discount, to the Payment Account

 

68

--------------------------------------------------------------------------------


 

before 1:00 p.m. (Eastern time) on the Business Day following the Settlement
Date the full amount necessary to make such adjustment.  Any obligation arising
pursuant to the immediately preceding sentence shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever.  In the
event settlement shall not have occurred by the date and time specified in the
second preceding sentence, interest shall accrue on the unsettled amount at the
rate of interest then applicable to Loans.

 

(iii)                               On each Settlement Date, Agent shall advise
each Lender by telephone, facsimile or e-mail of the amount of such Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Lenders with respect to each applicable Loan, to the extent of such Lender’s
Loan Exposure with respect thereto, and shall make payment to such Lender before
1:00 p.m. (Eastern time) on the Business Day following the Settlement Date of
such amounts in accordance with wire instructions delivered by such Lender to
Agent, as the same may be modified from time to time by written notice to Agent;
provided, however, that, in the case such Lender is a Defaulted Lender, Agent
shall be entitled to set off the funding short-fall against that Defaulted
Lender’s respective share of all payments received from any Borrower.

 

(iv)                              On the Closing Date, Agent, on behalf of
Lenders, may elect to advance to Borrowers the full amount of the initial Loans
to be made on the Closing Date prior to receiving funds from Lenders, in
reliance upon each Lender’s commitment to make its Pro Rata Share of such Loans
to Borrowers in a timely manner on such date.  If Agent elects to advance the
initial Loans to Borrower in such manner, Agent shall be entitled to receive all
interest that accrues on the Closing Date on each Lender’s Pro Rata Share of
such Loans unless Agent receives such Lender’s Pro Rata Share of such Loans
before 3:00 p.m. (Eastern time) on the Closing Date.

 

(v)                                 It is understood that for purposes of
advances to Borrowers made pursuant to this Section 11.13, Agent will be using
the funds of Agent, and pending settlement, (A) all funds transferred from the
Payment Account to the outstanding Loans shall be applied first to advances made
by Agent to Borrowers pursuant to this Section 11.13, and (B) all interest
accruing on such advances shall be payable to Agent.

 

(vi)                              The provisions of this Section 11.13(a) shall
be deemed to be binding upon Agent and Lenders notwithstanding the occurrence of
any Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to any Borrower or any other Credit Party.

 

(b)                                 [RESERVED]

 

(c)                                  Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a Borrower and such related payment is
not received by Agent, then Agent will be entitled to recover such amount from
such Lender on demand without setoff, counterclaim or deduction of any kind,
together with interest accruing on a daily basis at the Federal Funds Rate.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to any Borrower
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any

 

69

--------------------------------------------------------------------------------


 

portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to any Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(d)                                 Defaulted Lenders.  The failure of any
Defaulted Lender to make any payment required by it hereunder shall not relieve
any other Lender of its obligations to make payment, but neither any other
Lender nor Agent shall be responsible for the failure of any Defaulted Lender to
make any payment required hereunder.  Notwithstanding anything set forth herein
to the contrary, a Defaulted Lender shall not have any voting or consent rights
under or with respect to any Financing Document or constitute a “Lender” (or be
included in the calculation of “Required Lenders” hereunder) for any voting or
consent rights under or with respect to any Financing Document.

 

(e)                                  Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than pursuant
to the terms of Section 2.8(d)) in excess of its Pro Rata Share of payments
entitled pursuant to the other provisions of this Section 11.13, such Lender
shall purchase from the other Lenders such participations in extensions of
credit made by such other Lenders (without recourse, representation or warranty)
as shall be necessary to cause such purchasing Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that if
all or any portion of the excess payment or other recovery is thereafter
required to be returned or otherwise recovered from such purchasing Lender, such
portion of such purchase shall be rescinded and each Lender which has sold a
participation to the purchasing Lender shall repay to the purchasing Lender the
purchase price to the ratable extent of such return or recovery, without
interest.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this clause (e) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.6) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation).  If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this clause (e) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this clause (e) to share in the benefits of any recovery on such secured
claim.

 

Section 11.14                     Right to Perform, Preserve and Protect.  If
any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Agent itself may, but shall not be obligated to, cause such
obligation to be performed at Borrowers’ expense.  Agent is further authorized
by Borrowers and the Lenders to make expenditures from time to time which Agent,
in its reasonable business judgment, deems necessary or desirable to
(a) preserve or protect the business conducted by Borrowers, the Collateral, or
any portion thereof, and/or (b) enhance the likelihood of, or maximize the
amount of, repayment of the Loan and other Obligations.  Each Borrower hereby
agrees to reimburse Agent on demand for any and all costs, liabilities and
obligations incurred by Agent pursuant to this Section 11.14.  Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.14, in accordance
with the provisions of Section 11.6.

 

Section 11.15                     Additional Titled Agents.  Except for rights
and powers, if any, expressly reserved under this Agreement to any bookrunner,
arranger or to any titled agent named on the cover page of this Agreement, other
than Agent (collectively, the “Additional Titled Agents”), and except for
obligations, liabilities, duties and responsibilities, if any, expressly assumed
under this Agreement by any Additional Titled Agent, no Additional Titled Agent,
in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents. 
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any

 

70

--------------------------------------------------------------------------------


 

Lender.  At any time that any Lender serving as an Additional Titled Agent shall
have transferred to any other Person (other than any Affiliates) all of its
interests in the Loan, such Lender shall be deemed to have concurrently resigned
as such Additional Titled Agent.

 

Section 11.16                     Amendments and Waivers.

 

(a)                                 No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such
amendment, waiver or other modification is in writing and is signed or otherwise
approved by Borrowers, the Required Lenders and any other Lender to the extent
required under Section 11.16(b).

 

(b)                                 In addition to the required signatures under
Section 11.16(a), no provision of this Agreement or any other Financing Document
may be amended, waived or otherwise modified unless such amendment, waiver or
other modification is in writing and is signed or otherwise approved by the
following Persons:

 

(i)                                     if any amendment, waiver or other
modification would increase a Lender’s funding obligations in respect of any
Loan, by such Lender; and/or

 

(ii)                                  if the rights or duties of Agent are
affected thereby, by Agent;

 

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral or
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be provided in this Agreement or the other
Financing Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 11.16(b) or the
definitions of the terms used in this Section 11.16(b) insofar as the
definitions affect the substance of this Section 11.16(b); (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; or (G) amend any of the provisions of Section 10.7. 
It is hereby understood and agreed that all Lenders shall be deemed directly
affected by an amendment, waiver or other modification of the type described in
the preceding clauses (C), (D), (E), (F) and (G) of the preceding sentence.

 

Section 11.17                     Assignments and Participations.

 

(a)                                 Assignments.

 

(i)                                     Any Lender may at any time assign to one
or more Eligible Assignees all or any portion of such Lender’s Loan together
with all related obligations of such Lender hereunder.  Except as Agent may
otherwise agree, the amount of any such assignment

 

71

--------------------------------------------------------------------------------


 

(determined as of the date of the applicable Assignment Agreement or, if a
“Trade Date” is specified in such Assignment Agreement, as of such Trade Date)
shall be in a minimum aggregate amount equal to $1,000,000 or, if less, the
assignor’s entire interests in the outstanding Loan; provided, however, that, in
connection with simultaneous assignments to two or more related Approved Funds,
such Approved Funds shall be treated as one assignee for purposes of determining
compliance with the minimum assignment size referred to above.  Borrowers and
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned to an Eligible Assignee until Agent
shall have received and accepted an effective Assignment Agreement executed,
delivered and fully completed by the applicable parties thereto and a processing
fee of $3,500 to be paid by the assigning Lender; provided, however, that only
one processing fee shall be payable in connection with simultaneous assignments
to two or more related Approved Funds.

 

(ii)                                  From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 12.1).  Upon the request of the Eligible
Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrower shall execute and deliver to Agent for
delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount of the Eligible Assignee’s Loan (and, as
applicable, Notes in the principal amount of that portion of the principal
amount of the Loan retained by the assigning Lender).  Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to Borrower
Representative any prior Note held by it.

 

(iii)                               Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its offices located in Philadelphia,
Pennsylvania a copy of each Assignment Agreement delivered to it and a register
for the recordation of the names and addresses of each Lender, and the
commitments of, and principal amount of the Loan owing to, such Lender pursuant
to the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
however, that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(v)                                 Notwithstanding the foregoing provisions of
this Section 11.17(a) or any other provision of this Agreement, Agent has the
right, but not the obligation, to effectuate assignments of Loan via an
electronic settlement system acceptable to Agent as designated in writing from
time to time to the Lenders by Agent (the “Settlement Service”).  At any time

 

72

--------------------------------------------------------------------------------


 

when the Agent elects, in its sole discretion, to implement such Settlement
Service, each such assignment shall be effected by the assigning Lender and
proposed assignee pursuant to the procedures then in effect under the Settlement
Service, which procedures shall be consistent with the other provisions of this
Section 11.17(a).  Each assigning Lender and proposed Eligible Assignee shall
comply with the requirements of the Settlement Service in connection with
effecting any assignment of Loan pursuant to the Settlement Service.  With the
prior written approval of Agent, Agent’s approval of such Eligible Assignee
shall be deemed to have been automatically granted with respect to any transfer
effected through the Settlement Service.  Assignments and assumptions of the
Loan shall be effected by the provisions otherwise set forth herein until Agent
notifies Lenders of the Settlement Service as set forth herein.

 

(b)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or Agent, sell to one or more
Persons participating interests in its Loan, commitments or other interests
hereunder (any such Person, a “Participant”).  In the event of a sale by a
Lender of a participating interest to a Participant, (i) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (ii) Borrowers
and Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations hereunder, and (iii) all
amounts payable by each Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender.  Each
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided, however, that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 11.5.

 

(c)                                  Replacement of Lenders.  Within thirty
(30) days after: (i) receipt by Agent of notice and demand from any Lender for
payment of additional costs as provided in Section 2.8(d), which demand shall
not have been revoked, (ii) any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the
circumstances causing such status shall not have been cured or waived; or
(iv) any failure by any Lender to consent to a requested amendment, waiver or
modification to any Financing Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender, or each Lender affected thereby, is required with respect thereto (each
relevant Lender in the foregoing clauses (i) through (iv) being an “Affected
Lender”) each of Borrower Representative and Agent may, at its option, notify
such Affected Lender and, in the case of Borrowers’ election, the Agent, of such
Person’s intention to obtain, at Borrowers’ expense, a replacement Lender
(“Replacement Lender”) for such Lender, which Replacement Lender shall be an
Eligible Assignee and, in the event the Replacement Lender is to replace an
Affected Lender described in the preceding clause (iv), such Replacement Lender
consents to the requested amendment, waiver or modification making the replaced
Lender an Affected Lender.  In the event Borrowers or Agent, as applicable,
obtains a Replacement Lender within ninety (90) days following notice of its
intention to do so, the Affected Lender shall sell, at par, and assign all of
its Loan and funding commitments hereunder to such Replacement Lender in
accordance with the procedures set forth in Section 11.17(a); provided, however,
that (A) Borrowers shall have reimbursed such Lender for its increased costs and
additional payments for which it is entitled to reimbursement under
Section 2.8(a) or Section 2.8(d), as applicable, of this Agreement through the
date of such sale and assignment, and (B) Borrowers shall pay to Agent the
$3,500 processing fee in respect of such assignment.  In the event that a
replaced Lender does not execute an Assignment Agreement pursuant to
Section 11.17(a) within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.17(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this

 

73

--------------------------------------------------------------------------------


 

Section 11.17(c), such replaced Lender shall be deemed to have consented to the
terms of such Assignment Agreement, and any such Assignment Agreement executed
by Agent, the Replacement Lender and, to the extent required pursuant to
Section 11.17(a), Borrowers, shall be effective for purposes of this
Section 11.17(c) and Section 11.17(a).  Upon any such assignment and payment,
such replaced Lender shall no longer constitute a “Lender” for purposes hereof,
other than with respect to such rights and obligations that survive termination
as set forth in Section 12.1.

 

(d)                                 Credit Party Assignments.  No Credit Party
may assign, delegate or otherwise transfer any of its rights or other
obligations hereunder or under any other Financing Document without the prior
written consent of Agent and each Lender.

 

Section 11.18                     Reserved.

 

Section 11.19                     Buy-Out Upon Refinancing.  Bancorp shall have
the right to purchase from the other Lenders all of their respective interests
in the Loan at par in connection with any refinancing of the Loan upon one or
more new economic terms, but which refinancing is structured as an amendment and
restatement of the Loan rather than a payoff of the Loan.

 

Section 11.20                     Definitions.  As used in this Article 11, the
following terms have the following meanings:

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of business and consistent with past practices, or (b) any
Person (other than a natural person) which temporarily warehouses loans for any
Lender or any entity described in the preceding clause (a) and that, with
respect to each of the preceding clauses (a) and (b), is administered or managed
by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (other than a
natural person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.

 

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

 

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any Person (other than a natural person) that is acquiring a
Lender or all or substantially all of such Lender’s asset-based loan portfolio,
and (e) any other Person (other than a natural person) approved by (i) Agent and
(ii) unless a Default or an Event of Default has occurred and is continuing,
Borrower (each such approval of Borrower not to be unreasonably withheld,
conditioned or delayed); provided, however, that notwithstanding the foregoing,
(x) “Eligible Assignee” shall not include any Borrower or any of a Borrower’s
Affiliates.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and

 

74

--------------------------------------------------------------------------------


 

(b) if no such rate is so published on such next preceding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day on such transactions as determined by Agent.

 

ARTICLE 12- MISCELLANEOUS

 

Section 12.1                            Survival.  All agreements,
representations and warranties made herein and in every other Financing Document
shall survive the execution and delivery of this Agreement and the other
Financing Documents and the other Operative Documents.  The provisions of
Section 2.9 and Articles 11 and 12 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.

 

Section 12.2                            No Waivers.  No failure or delay by
Agent or any Lender in exercising any right, power or privilege under any
Financing Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.  Any reference in any Financing Document to the
“continuing” nature of any Event of Default shall not be construed as
establishing or otherwise indicating that any Borrower or any other Credit Party
has the independent right to cure any such Event of Default, but is rather
presented merely for convenience should such Event of Default be waived in
accordance with the terms of the applicable Financing Documents.

 

Section 12.3                            Notices.

 

(a)                                 All notices, requests and other
communications to any party hereunder shall be in writing (including prepaid
overnight courier, facsimile transmission or similar writing) and shall be given
to such party at its address, facsimile number or e-mail address set forth on
the signature pages hereof (or, in the case of any such Lender who becomes a
Lender after the date hereof, in an assignment agreement or in a notice
delivered to Borrower Representative and Agent by the assignee Lender forthwith
upon such assignment) or at such other address, facsimile number or e-mail
address as such party may hereafter specify for the purpose by notice to Agent
and Borrower Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c).  Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender
receives a confirmation of transmission from the sending facsimile machine, or
(ii) if given by mail, prepaid overnight courier or any other means, when
received or when receipt is refused at the applicable address specified by this
Section 12.3(a).

 

(b)                                 Notices and other communications to the
parties hereto may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved from time to time by Agent, provided, however, that the foregoing shall
not apply to notices sent directly to any Lender if such Lender has notified the
Agent that it is incapable of receiving notices by electronic communication. 
The Agent or Borrower Representative may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided, however, that approval of such
procedures may be limited to particular notices or communications.

 

(c)                                  Unless the Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other

 

75

--------------------------------------------------------------------------------


 

written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

 

Section 12.4                            Severability.  In case any provision of
or obligation under this Agreement or any other Financing Document shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

Section 12.5                            Headings.  Headings and captions used in
the Financing Documents (including the Exhibits, Schedules and Annexes hereto
and thereto) are included for convenience of reference only and shall not be
given any substantive effect.

 

Section 12.6                            Confidentiality.

 

(a)                                 Each Credit Party agrees (i) not to transmit
or disclose provisions of any Financing Document to any Person (other than to
Borrowers’ advisors and officers on a need-to-know basis or as otherwise may be
required by Law) without Agent’s prior written consent, (ii) to inform all
Persons of the confidential nature of the Financing Documents and to direct them
not to disclose the same to any other Person and to require each of them to be
bound by these provisions.

 

(b)                                 Agent and each Lender shall hold all
non-public information regarding the Credit Parties and their respective
businesses identified as such by Borrowers and obtained by Agent or any Lender
pursuant to the requirements hereof in accordance with such Person’s customary
procedures for handling information of such nature, except that disclosure of
such information may be made (i) to their respective agents, employees,
Subsidiaries, Affiliates, attorneys, auditors, professional consultants, rating
agencies, insurance industry associations and portfolio management services,
(ii) to prospective transferees or purchasers of any interest in the Loans, the
Agent or a Lender, provided, however, that any such Persons are bound by
obligations of confidentiality, (iii) as required by Law, subpoena, judicial
order or similar order and in connection with any litigation, or in connection
with any enforcement of, or any exercise of rights and remedies with respect to
any Collateral, (iv) as may be required in connection with the examination,
audit or similar investigation of such Person, and (v) to a Person that is a
trustee, investment advisor, collateral manager, servicer, noteholder or secured
party in a Securitization (as hereinafter defined) in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization. For the purposes of this Section, “Securitization” shall
mean (A) the pledge of the Loans as collateral security for loans to a Lender,
or (B) a public or private offering by a Lender or any of its Affiliates or
their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans. 
Confidential information shall include only such information identified as such
at the time provided to Agent and shall not include information that either: 
(y) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (z) is disclosed
to such Person by a Person other than a Credit Party, provided, however, Agent
does not have actual knowledge that such Person is prohibited from disclosing
such information.  The obligations of Agent and Lenders under this Section 12.6
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.

 

76

--------------------------------------------------------------------------------


 

Section 12.7                            Waiver of Consequential and Other
Damages.  To the fullest extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee (as
defined below), on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, any other Financing Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.

 

Section 12.8                            GOVERNING LAW; SUBMISSION TO
JURISDICTION.

 

(a)                                 THIS AGREEMENT, EACH NOTE AND EACH OTHER
FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

(b)                                 EACH BORROWER HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF
PHILADELPHIA OR MONTGOMERY, COMMONWEALTH OF PENNSYLVANIA AND IRREVOCABLY AGREES
THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED
IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(c)                                  Each Borrower, Agent and each Lender agree
that each Loan (including those made on the Closing Date) shall be deemed to be
made in, and the transactions contemplated hereunder and in any other Financing
Document shall be deemed to have been performed in, the Commonwealth of
Pennsylvania.

 

Section 12.9                            WAIVER OF JURY TRIAL.   (a) EACH
BORROWER, AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  EACH BORROWER, AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT

 

77

--------------------------------------------------------------------------------


 

IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

(b)                                 In the event any such action or proceeding
is brought or filed in any United States federal court sitting in the State of
California or in any state court of the State of California, and the waiver of
jury trial set forth in Section 12.9(a) hereof is determined or held to be
ineffective or unenforceable, the parties agree that all actions or proceedings
shall be resolved by reference to a private judge sitting without a jury,
pursuant to California Code of Civil Procedure Section 638, before a mutually
acceptable referee or, if the parties cannot agree, a referee selected by the
Presiding Judge of the Los Angeles County, California.  Such proceeding shall be
conducted in Los Angeles County, California, with California rules of evidence
and discovery applicable to such proceeding.   In the event any actions or
proceedings are to be resolved by judicial reference, any party may seek from
any court having jurisdiction thereover any prejudgment order, writ or other
relief and have such prejudgment order, writ or other relief enforced to the
fullest extent permitted by Law notwithstanding that all actions or proceedings
are otherwise subject to resolution by judicial reference.

 

Section 12.10                     Publication; Advertisement.

 

(a)                                 Publication.  No Credit Party will directly
or indirectly publish, disclose or otherwise use in any public disclosure,
advertising material, promotional material, press release or interview, any
reference to the name, logo or any trademark of Bancorp or any of its Affiliates
or any reference to this Agreement or the financing evidenced hereby, in any
case except (i) as required by Law, subpoena or judicial or similar order, in
which case the applicable Credit Party shall give Agent prior written notice of
such publication or other disclosure, or (ii) with Bancorp’s prior written
consent.

 

(b)                                 Advertisement.  Each Lender and each Credit
Party hereby authorizes Bancorp to publish the name of such Lender and Credit
Party, the existence of the financing arrangements referenced under this
Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which Bancorp elects to
submit for publication.  In addition, each Lender and each Credit Party agrees
that Bancorp may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, Bancorp shall provide
Borrowers with an opportunity to review and confer with Bancorp regarding the
contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period,
Bancorp may, from time to time, publish such information in any media form
desired by Bancorp, until such time that Borrowers shall have requested Bancorp
cease any such further publication.

 

Section 12.11                     Counterparts; Integration.  This Agreement and
the other Financing Documents may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  Signatures by facsimile or by
electronic mail delivery of an electronic version of any executed signature
page shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

78

--------------------------------------------------------------------------------


 

Section 12.12                     No Strict Construction.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

Section 12.13                     Lender Approvals.  Unless expressly provided
herein to the contrary, any approval, consent, waiver or satisfaction of Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Agent and Lenders in
their sole and absolute discretion and credit judgment.

 

Section 12.14                     Expenses; Indemnity

 

(a)                                 Borrowers hereby agree to promptly pay
(i) all costs and out-of-pocket expenses of Agent (including, without
limitation, the reasonable fees, costs and out-of-pocket expenses  of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Document, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and out-of-pocket expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all reasonable
costs and out-of-pocket expenses of Agent in connection with (A) protecting,
storing, insuring, handling, maintaining or selling any Collateral, (B) any
litigation, dispute, suit or proceeding relating to any Financing Document, and
(C) any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all of the Financing Documents; (iv) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with Agent’s reservation of funds in anticipation of the funding of
the initial Loans to be made hereunder; and (v) all reasonable costs and
out-of-pocket expenses incurred by Lenders in connection with any litigation,
dispute, suit or proceeding relating to any Financing Document and in connection
with any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all Financing Documents, whether or not Agent or
Lenders are a party thereto.  If Agent or any Lender uses in-house counsel for
any of these purposes, Borrowers further agree that the Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Agent or such Lender for the
work performed.

 

(b)                                 Each Borrower hereby agrees to indemnify,
pay and hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Agent and Lenders (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable and out-of-pocket expenses
of investigation by engineers, environmental consultants and similar technical
personnel

 

79

--------------------------------------------------------------------------------


 

and any commission, fee or compensation claimed by any broker (other than any
broker retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any Subsidiary or any
other Person of any Hazardous Materials, (B) arising out of or relating to the
offsite disposal of any materials generated or present on any such property, or
(C) arising out of or resulting from the environmental condition of any such
property or the applicability of any governmental requirements relating to
Hazardous Materials, whether or not occasioned wholly or in part by any
condition, accident or event caused by any act or omission of Borrower or any
Subsidiary, and (ii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans, except that
Borrower shall have no obligation hereunder to an Indemnitee with respect to any
liability resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  To the extent that the undertaking set forth in the
immediately preceding sentence may be unenforceable, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all such indemnified liabilities incurred
by the Indemnitees or any of them.

 

(c)                                  Notwithstanding anything to the contrary
provided for in the foregoing provisions of this Section 12.14 or any other
provision of this Agreement or any other Financing Document, no provision hereof
or of any other Financing Document purporting to limit Borrowers’ liabilities
and indemnity obligations with respect to any fees and expenses of Agent to the
“out-of-pocket expenses” of Agent shall be effective to limit Borrowers’
liabilities and indemnity obligations for, and Borrowers shall promptly pay: 
(x) all fees and expenses of Agent in connection with any audits, inspections,
valuation and appraisals conducted in accordance with Section 4.6 hereof (to the
extent of Borrowers’ liability for such fees and expenses as provided for in
Section 2.2(b) hereof), including all such fees and expenses allocated in
accordance with Agent’s standard practices as in effect from time to time to any
in-house auditors or inspectors or other employees of Agent, and (y) all legal
fees and expenses in connection with any matter for which Borrowers’ are liable
under the Financing Documents for Agent’s legal expenses allocated in accordance
with Agent’s standard practices as in effect from time to time to Agent’s
in-house counsel.

 

(d)                                 Notwithstanding any contrary provision in
this Agreement, the obligations of Borrowers under this Section 12.14 shall
survive the payment in full of the Obligations and the termination of this
Agreement. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO
ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

(e)                                  Each Borrower for itself and all endorsers,
guarantors and sureties and their heirs, legal representatives, successors and
assigns, hereby further specifically waives any rights that it may have under
Section 1542 of the California Civil Code (to the extent applicable), which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST

 

80

--------------------------------------------------------------------------------


 

HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further
waives any similar rights under applicable Laws.

 

Section 12.15                     [RESERVED]

 

Section 12.16                     Reinstatement.  This Agreement shall remain in
full force and effect and continue to be effective should any petition or other
proceeding be filed by or against any Credit Party for liquidation or
reorganization, should any Credit Party become insolvent or make an assignment
for the benefit of any creditor or creditors or should an interim receiver,
receiver, receiver and manager or trustee be appointed for all or any
significant part of any Credit Party’s assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a fraudulent preference reviewable
transaction or otherwise, all as though such payment or performance had not been
made.  In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Obligations shall be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

 

Section 12.17                     Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of Borrowers and Agent and each Lender
and their respective successors and permitted assigns.

 

Section 12.18                     USA PATRIOT Act Notification.  Agent (for
itself and not on behalf of any Lender) and each Lender hereby notifies
Borrowers that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record certain information and documentation that
identifies Borrowers, which information includes the name and address of
Borrower and such other information that will allow Agent or such Lender, as
applicable, to identify Borrowers in accordance with the USA PATRIOT Act.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

81

--------------------------------------------------------------------------------


 

(Signature Page to Credit and Security Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWERS:

CARDIONET, LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

BIOTELEMETRY, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Senior Vice President and Secretary

 

 

 

 

 

BRAEMAR MANUFACTURING, LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

 

 

CARDIOCORE LAB, LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

 

 

ECG MEDICAL & SCANNING SERVICES LLC

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name Name:

Peter Ferola

 

Title:

Vice President and Secretary

 

 

 

 

 

HEARTCARE CORPORATION OF AMERICA, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

(Signature Page to Credit and Security Agreement)

 

 

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

UNIVERSAL MEDICAL, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

 

 

UNIVERSAL MEDICAL LABORATORY, INC.

 

 

 

 

 

By:

/s/ Peter Ferola

 

Name:

Peter Ferola

 

Title:

Secretary

 

 

 

Notice Address for all Borrowers:

 

 

 

c/o CardioNet, LLC

 

1000 Cedar Hollow Road, Suite 102

 

Malvern, PA  19355

 

Attn: Heather Getz

 

Facsimile:              

 

E-Mail: hgetz@cardionet.com

 

 

 

with a copy to:

 

 

 

Greenberg Traurig, LLP

 

One International Place

 

Boston, MA 02110

 

Attn: William C. Donovan

 

Facsimile: 617-310-6001

 

E-Mail: donovanw@gtlaw.com

 

--------------------------------------------------------------------------------


 

(Signature Page to Credit and Security Agreement)

 

 

AGENT:

THE BANCORP BANK, as Agent

 

 

 

By:

/s/ Daniel T. Sacho

 

Name:

Daniel T. Sacho

 

Title:

EVP

 

 

 

 

 

Address:

 

 

 

1818 Market Street, 28th Floor

 

Philadelphia, Pennsylvania

 

Attn: Dan Sacho

 

Facsimile: 302-791-5684

 

 

 

With a copy to:

 

 

 

Ledgewood, a professional corporation

 

1900 Market Street, Suite 750

 

Philadelphia, Pennsylvania 19103

 

Attn: David Mallenbaum

 

Facsimile: 215-735-2513

 

 

 

 

 

Payment Account Designation:

 

 

 

[To Be Completed]

 

--------------------------------------------------------------------------------


 

(Signature Page to Credit and Security Agreement)

 

 

LENDER:

THE BANCORP BANK, as Lender

 

 

 

 

 

By:

/s/ Daniel T. Sacho

 

Name:

Daniel T. Sacho

 

Title:

EVP

 

 

 

 

 

Address:

 

 

 

1818 Market Street, 28th Floor

 

Philadelphia, Pennsylvania

 

Attn: Dan Sacho

 

Facsimile: 302-791-5684

 

 

 

With a copy to:

 

 

 

Ledgewood, a professional corporation

 

1900 Market Street, Suite 750

 

Philadelphia, Pennsylvania 19103

 

Attn: David Mallenbaum

 

Facsimile: 215-735-2513

 

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

Annex A

Commitment Annex

 

 

EXHIBITS

 

 

 

Exhibit A

[Reserved]

Exhibit B

Form of Compliance Certificate

 

 

SCHEDULES

 

 

 

Schedule 3.1

Names, Existence, Organizational ID #s, Foreign Qualification, Prior Names

Schedule 3.4

Capitalization and Subsidiaries

Schedule 3.6

Litigation

Schedule 3.17

Material Contracts

Schedule 3.18

Environmental Compliance

Schedule 3.19

Intellectual Property

Schedule 4.4

Insurance

Schedule 4.9

Litigation, Governmental Proceedings and Other Notice Events

Schedule 5.1

Debt; Contingent Obligations

Schedule 5.2

Liens

Schedule 5.7

Permitted Investments

Schedule 5.8

Affiliate Transactions

Schedule 5.11

Business Description

Schedule 5.14

Deposit Accounts and Securities Accounts

Schedule 7.4

Post-Closing Obligations

Schedule 8.2(a)

Licensing

Schedule 8.2(b)

Exceptions to Healthcare Representations and Warranties

Schedule 9.1

Collateral

Schedule 9.2

Location of Collateral

 

--------------------------------------------------------------------------------


 

Annex A to Credit Agreement (Commitment Annex)

 

Lender

 

Loan Commitment Amount

 

Loan Commitment
Percentage

 

 

 

 

 

 

 

 

The Bancorp Bank

 

$

9,830,000

 

100

%

 

 

 

 

 

 

 

TOTALS:

 

$

9,830,000

 

100

%

 

--------------------------------------------------------------------------------


 

Exhibit A to Credit Agreement (Reserved)

 

--------------------------------------------------------------------------------


 

Exhibit B to Credit Agreement (Form of Compliance Certificate)

 

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is given by                                 , a
Responsible Officer of BIOTELEMETRY, INC. (the “Borrower Representative”),
pursuant to that certain Credit and Security Agreement dated as of February   ,
2014 among the Borrower Representative, CardioNet, LLC, Braemar Manufacturing,
LLC, Cardiocore Lab, LLC, Heartcare Corporation of America, Inc., Mednet
Healthcare Technologies, Inc., Universal Medical, Inc., Universal Medical
Laboratory, Inc., and any additional Borrower that may hereafter be added
thereto (collectively, “Borrowers”), The Bancorp Bank, individually as a Lender
and as Agent, and the financial institutions or other entities from time to time
parties hereto, each as a Lender (as such agreement may have been amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

 

(a)                                 the financial statements delivered with this
certificate in accordance with Section 4.1 of the Credit Agreement fairly
present in all material respects the results of operations and financial
condition of Borrowers and their Consolidated Subsidiaries as of the dates and
the accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrowers and their
Consolidated Subsidiaries during the accounting period covered by such financial
statements, and such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;

 

(c)                                  (1)except as noted on Schedule 2 attached
hereto, Schedule 9.2 to the Credit Agreement (as updated pursuant to
Section 9.2(d)) contains a complete and accurate list of all business locations
of Borrowers and Guarantors and all names under which Borrowers currently
conduct business; Schedule 2 specifically notes any changes in the names under
which Borrowers or any Guarantors conduct business;

 

(d)                                 except as noted on Schedule 3 attached
hereto, the undersigned has no knowledge of (i) any federal or state tax liens
having been filed against the Borrowers, Guarantors or any Collateral, or
(ii) any failure of the Borrowers or any Guarantors to make required payments of
withholding or other tax obligations of the Borrowers or any Guarantors during
the accounting period to which the attached statements pertain or any subsequent
period;

 

(e)                                  Schedule 5.14 to the Credit Agreement (as
updated by any notice of new Deposit Accounts or Securities Accounts given by
Borrowers to Agent after the Closing Date pursuant to Section

 

--------------------------------------------------------------------------------

(1)  Paragraphs (c) through (h) to be included only in Compliance Certificates
delivered in connection with quarterly or annual financial statements.

 

1

--------------------------------------------------------------------------------


 

5.14) contains a complete and accurate statement of all Deposit Accounts or
Securities Accounts maintained by Borrowers or any Guarantors;

 

(f)                                   except as noted on Schedule 4 attached
hereto, no Borrower or Guarantor has acquired, by purchase, by the approval or
granting of any application for registration (whether or not such application
was previously disclosed to Agent by Borrowers) or otherwise, any Intellectual
Property that is registered with any United States or foreign Governmental
Authority, or has filed with any such United States or foreign Governmental
Authority, any new application for the registration of any Intellectual
Property, or acquired rights under a license as a licensee with respect to any
such registered Intellectual Property (or any such application for the
registration of Intellectual Property) owned by another Person, that has not
previously been reported to Agent on Schedule 3.17 to the Credit Agreement or
any Schedule 4 to any previous Compliance Certificate delivered by the Company
to Agent;

 

(f)                                   except as noted on Schedule 5 attached
hereto, no Borrower or Guarantor has acquired, by purchase or otherwise, any
Chattel Paper, Letter of Credit Rights, Instruments, Documents or Investment
Property that has not previously been reported to Agent on any Schedule 5 to any
previous Compliance Certificate delivered by Borrower Representative to Agent;
and

 

(h)                                 except as noted on Schedule 6 attached
hereto, no Borrower or Guarantor is aware of any commercial tort claim that has
not previously been reported to Agent on any Schedule 6 to any previous
Compliance Certificate delivered by Borrower Representative to Agent; and

 

The foregoing certifications and computations are made as of
                          , 201    (end of month) and as of
                        , 201    .

 

 

Sincerely,

 

 

 

 

 

BIOTELEMETRY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

Schedule 7.4 — Post Closing Requirements

 

Borrowers shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1.                                      No later than May 21, 2014, Borrowers
shall deliver to Agent a Deposit Account Control Agreement or Deposit Account
Restriction Agreement (as applicable), each in form and substance reasonably
satisfactory to Agent, with respect to each Lockbox, Lockbox Account and other
Deposit Accounts of Borrowers as required pursuant to Section 2.11 and
Section 5.14 hereof, duly executed and delivered in each case by the applicable
Borrower(s) and the applicable Lockbox Bank; provided that such Deposit Account
Control Agreement shall be four-way to include MidCap Agent for those accounts
established for the proceeds of accounts receivable.

 

2.                                      By no later than sixty (60) days
following the Closing Date, Borrowers shall use commercially reasonable efforts
to deliver to Agent a landlord’s waiver and access agreement in a form
reasonably acceptable to Agent with respect to (i) Borrowers’ corporate
headquarters location in Malvern, PA, (ii) Borrowers’ business location in
Eagan, MI (iii) Borrowers’ business location in San Diego, CA; (iv) Borrower’s
business located in Ewing, NJ; (v) Borrowers’ business location in Chester, PA;
(vi) Borrowers’ business location in Phoenix, AZ; and (vii) Borrowers’ business
location in Edina, MN; provided, however, that in the event Borrowers are unable
to deliver any such landlord’s waiver and access agreement by such deadline
despite Borrowers’ having made commercially reasonable efforts to do so, Agent
may extend such deadline for up to thirty (30) additional days (or as it deems
appropriate in its commercially reasonably and good faith discretion) to allow
Borrowers’ to complete such delivery.

 

3.                                      No later than thirty (30) days following
the date hereof (as such deadline may be extended by Agent in its sole and
absolute discretion), Borrowers shall deliver to Agent updated insurance
certificates issued by Borrowers’ insurance brokers in favor of Agent with
respect to the insurance policies of all Borrowers (including Joining Borrowers)
as required by Section 4.4 of this Agreement and updated lender loss payee
endorsements and/or additional insured endorsements (as applicable) from
Borrowers’ applicable insurers in favor with respect to the property/casualty
insurance policies of all Borrowers (including Joining Borrowers).

 

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default.

 

--------------------------------------------------------------------------------


 

Schedule 9.1 — Collateral

 

The Collateral consists of all of Borrower’s assets, including without
limitation, all of Borrower’s right, title and interest in and to the following,
whether now owned or hereafter created, acquired or arising:

 

(a)                     all goods, Accounts (including health-care insurance
receivables), Equipment, Inventory, furniture, machinery, other Tangible Assets,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims,
documents, Instruments (including any promissory notes), chattel paper (whether
tangible or electronic), cash, Deposit Accounts, Securities Accounts, fixtures,
letter of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;

 

(b)                     the issued and outstanding shares of stock or membership
interests in each of the Pledged Entities, together with related rights and
interests as pledged under each of the Pledge Agreements.

 

(c)                      all of Borrowers’ books and records relating to any of
the foregoing; and

 

(d)                     any and all claims, rights and interests in any of the
above and all substitutions for, additions, attachments, accessories, accessions
and improvements to and replacements, products, proceeds and insurance proceeds
of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property of any Borrower, whether now owned or hereafter acquired, nor any
proceeds of such Intellectual Property (such Intellectual Property and the
proceeds of such Intellectual Property, the “Excluded Property”)

 

With respect to Bancorp Collateral, Borrowers covenant and agree that Agent
shall have first priority in lien and right of payment on all Term Debt Priority
Capital, as such term is defined in the Intercreditor Agreement.

 

Further notwithstanding the foregoing, nor anything to the contrary provided for
in any other Financing Document, in the case of any Subsidiary of any Borrower
that is incorporated, formed or organized under the laws of any jurisdiction
outside of the United States, the pledges, security interests and other Liens
created in favor of and granted to Agent by such Borrower pursuant to this
Agreement or any other Financing Document with respect to the equity interests
of any such foreign Subsidiary shall be limited to and shall in no event exceed
(x) 65% of the total outstanding equity interests of any class of such foreign
Subsidiary possessing any voting rights and (y) 100% of the total outstanding
equity interests of any class of such foreign Subsidiary that constitutes
non-voting equity interests.

 

--------------------------------------------------------------------------------